Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 1 of 320




                EXHIBIT 37
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 2 of 320

                                                                                Bureau of Prisons
                                                                                 Health Services
                                                                                Activities Report
Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider


03/01/2020 11:31                                                     Intake                           NYM                           N    Unavailable   Columbo, Joseph RN

                                                                              Inmate Requested to be Escorted from SHU.
03/02/2020 13:58                                                     Intake                        NYM                              N    Completed     Kang, Yoon PA-C

03/05/2020 06:23                 Inmate No. 767                      PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP

03/07/2020 15:56                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

03/26/2020 12:55                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 5


03/03/2020 11:30                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

03/07/2020 12:57                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

03/26/2020 11:56               Inmate No. 206                        Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

03/26/2020 12:02                                                     History/Physical                 NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                                                              ARSD 02/16/2020

                                                                         Deadline 02/29/2020
03/31/2020 15:07                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                               Inmate No. 206
04/01/2020 19:19                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

04/02/2020 16:42                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                        Page 1 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 1978
                                         Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 3 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                      NER-MAST Physician

04/09/2020 13:40                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/20/2020 15:08                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/23/2020 13:40             Inmate No. 206                          Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/28/2020 13:37                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/13/2020 15:08                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 12


03/12/2020 20:03                                                     Clinical Encounter              NYM                           N    Completed     Thomas, Terrance HSA
                               Inmate No. 207
                                                                                                                                                         Count: 1


03/04/2020 00:00                                                     Clinical Encounter              NYM                           N    Not Started   Optometrist

                                                                            44 y/o male c/o blurry vision x 2 months
03/26/2020 13:00                                                     Clinical Encounter             NYM                            N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/26/2020 13:05               Inmate No. 100                        EKG                             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/15/2020 13:42                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD


04/26/2020 17:59                                                     Chronic Care Visit              NYM                           N    Canceled      Beaudouin, Robert MD


                                                                           diabetes
                                                                           interim clinic
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                      Page 2 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 1979
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 4 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                          Count: 5


03/03/2020 21:07                                                     Intake                           NYM                           N    Completed     Columbo, Joseph RN


03/05/2020 09:40                                                     PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP


03/05/2020 09:40                                                     Clinical Encounter               NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 211
04/23/2020 13:06                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

05/06/2020 00:00                                                     History/Physical                 NYM                           N    Not Started   Mid-Level Provider

                                                                              overdue
                                                                                                                                                          Count: 5


03/05/2020 11:00                                                     Clinical Encounter               NYM                           Y    Completed     Beaudouin, Robert MD
                                Inmate No. 212
05/12/2020 14:04                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                          Count: 2


04/02/2020 10:18                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

04/02/2020 11:18                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD
                            Inmate No. 101
04/02/2020 13:36                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                          Count: 3


03/05/2020 12:30                                                     Clinical Encounter               NYM                           Y    Completed     Beaudouin, Robert MD
                               Inmate No. 213

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                        Page 3 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 1980
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 5 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/23/2020 13:06                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                               Inmate No. 213                                                                                                        NER-MAST Physician

                                                                                                                                                        Count: 2


03/09/2020 20:59                                                     Intake                         NYM                           N    Completed     Singh, Mandeep PA-C


03/11/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                          due 3/20
03/11/2020 08:42                                                     PPD Administration             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                          duiplicate
03/12/2020 11:42                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP


03/30/2020 16:05                                                     Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN


03/31/2020 13:48                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                               Inmate No. 214

04/01/2020 11:43                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/02/2020 13:22                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/03/2020 09:40                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/03/2020 19:51                                                     Temperature                    NYM                           N    Completed     Beaudouin, Robert MD


04/06/2020 10:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                      Page 4 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 1981
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 6 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


04/07/2020 16:40                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/08/2020 11:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/08/2020 23:47                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                             Inmate No. 214
04/11/2020 12:55                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/12/2020 12:58                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/17/2020 08:34                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 22


03/02/2020 07:35                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/03/2020 07:10                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 768
03/03/2020 18:35                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                      Page 5 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1982
                                         Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 7 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
03/04/2020 16:35                                                     Blood Glucose                     NYM                           N    Completed     Columbo, Joseph RN

03/05/2020 07:30                                                     Blood Glucose                     NYM                           N    Completed     Joaquin, Y. MLP

03/06/2020 15:00                 Inmate No. 768                      Blood Glucose                     NYM                           N    Completed     Thomas, Terrance HSA

03/08/2020 06:40                                                     Blood Glucose                     NYM                           N    Completed     Joaquin, Y. MLP

03/09/2020 10:35                                                     Exit Summary                      NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                           Count: 9


03/12/2020 01:05                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/15/2020 10:37             Inmate No. 215                          PPD Reading                       NYM                           N    Completed     Columbo, Joseph RN

05/06/2020 12:55                                                     Clinical Encounter - Clinical NYM                               N    Completed     Brenneman, Wiilliam RN
                                                                     Encounter

                                                                                                                                                           Count: 3


04/02/2020 16:44                                                     Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/14/2020 16:45                                                     Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                               Inmate No. 216
04/20/2020 11:08                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

04/24/2020 00:00                                                     Clinical Encounter                NYM                           N    Not Started   Optometrist

                                                                              24 y/o male w/ decreased vision

                                                                              vision is 20/40
                                                                                                                                                           Count: 4


04/27/2020 11:15                Inmate No. 218                       Temperature                       NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                        Page 6 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 1983
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 8 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/29/2020 10:59                Inmate No. 218                       Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


03/23/2020 11:51                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

04/02/2020 17:04                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                  Inmate No. 219
04/14/2020 17:05                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/15/2020 17:05                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 4


03/01/2020 22:59                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                               Inmate No. 102
03/24/2020 14:35                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


03/13/2020 15:07                                                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO


03/20/2020 14:07                                                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO


03/27/2020 13:39                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                Inmate No. 220
03/29/2020 12:53                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/03/2020 15:13                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                      Page 7 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1984
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 9 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
05/15/2020 00:00                                                     Chronic Care Visit                NYM                           N    Not Started   Psychiatrist
                                Inmate No. 220

                                                                                                                                                           Count: 6


03/11/2020 10:02                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/20/2020 13:35                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                Inmate No. 221
04/20/2020 13:43                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/22/2020 08:05                                                     Chronic Care Visit                NYM                           N    Canceled      Beaudouin, Robert MD
                                                                              annual is due 10/11
                                                                                                                                                           Count: 4


05/04/2020 10:37                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 103
                                                                                                                                                           Count: 1


04/22/2020 14:09                                                     Intake                            NYM                           N    Completed     Kang, Yoon PA-C


04/23/2020 09:56                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


04/24/2020 10:40                                                     PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP

                                 Inmate No. 222
04/27/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP


04/28/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP


04/29/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                       Page 8 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 1985
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 10 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/30/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


05/05/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                         due by 5/11
05/05/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN
                                 Inmate No. 222
05/06/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/07/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/08/2020 06:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


                                                                                                                                                        Count: 12


03/01/2020 23:00                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 769
                                                                                                                                                        Count: 1


03/12/2020 06:10                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/14/2020 16:55                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

03/26/2020 09:00                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 09:12                 Inmate No. 223                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/26/2020 19:55                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

03/26/2020 23:10                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

03/27/2020 11:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                      Page 9 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 1986
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 11 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/27/2020 13:24                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/27/2020 14:45                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/30/2020 14:01                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:58                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 13:02                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 13:29                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:38                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:57                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                Inmate No. 223
04/08/2020 10:51                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 09:42                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/25/2020 18:55                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/27/2020 13:35                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/29/2020 13:17                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/06/2020 20:55                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

05/07/2020 15:34                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/08/2020 07:48                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 26


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 10 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1987
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 12 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status      Provider
03/09/2020 21:13                                                     Intake                           NYM                           N    Completed   Singh, Mandeep PA-C

03/12/2020 18:39                                                     PPD Reading                      NYM                           N    Completed   Thomas, Terrance HSA

03/12/2020 18:40                                                     PPD Administration               NYM                           N    Canceled    Thomas, Terrance HSA

                                                                            Duplicate PPD.
03/12/2020 22:13                                                     Clinical Encounter               NYM                           N    Completed   Thomas, Terrance HSA

03/23/2020 12:09                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP

03/24/2020 13:45                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP

03/25/2020 11:19                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP
                                Inmate No. 224
03/26/2020 14:42                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP

03/26/2020 22:14                                                     Temperature                      NYM                           N    Completed   Singh, Mandeep PA-C

03/27/2020 11:33                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:52                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 08:57                                                     Clinical Encounter               NYM                           N    Completed   Okafor, Chidubem DO

05/11/2020 14:37                                                     Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/11/2020 14:38                                                     Chronic Care Visit               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                              no longer on psy meds
                                                                                                                                                        Count: 14


04/15/2020 12:14                                                     Intake                           NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/15/2020 16:32                  Inmate No. 225                     Temperature                      NYM                           N    Completed   Columbo, Joseph RN

04/17/2020 08:45                                                     Temperature                      NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                  Page 11 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 1988
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 13 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/17/2020 12:23                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:26                                                     Temperature                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/20/2020 08:45                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 13:50                                                     Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                         overdue from 2015
04/22/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 08:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 225
04/24/2020 08:45                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/27/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/05/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                            due 5/5
05/08/2020 10:16                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 17


04/01/2020 23:06                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/08/2020 23:28                 Inmate No. 226                      Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

04/10/2020 09:43                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 12 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 1989
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 14 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/13/2020 10:20                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/18/2020 11:24                                                     Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 226                                                                                                    P/AHSA

04/20/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 12:51                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/23/2020 08:30                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 14


03/09/2020 04:12                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/09/2020 15:54                                                     Clinical Encounter             NYM                           Y    Completed   Beaudouin, Robert MD

03/11/2020 08:03
                                 Inmate No. 227                      Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/15/2020 11:07                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 4


03/26/2020 13:21                 Inmate No. 228                      Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 13 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1990
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 15 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                   NER-MAST Physician

04/03/2020 15:21                Inmate No. 228                       Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 2


03/20/2020 09:55                                                     Clinical Encounter             NYM                           Y    Completed   Joaquin, Y. MLP

03/26/2020 13:26                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/26/2020 13:31                                                     EKG                            NYM                           N    Completed   Sommer, Diane MD,
                                Inmate No. 104                                                                                                     NER-MAST Physician

03/26/2020 13:34                                                     MLP Chronic Care Follow up NYM                               N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           6 MONTH MLP F/U.
04/22/2020 08:01                                                     Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 5


03/11/2020 11:39                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/12/2020 20:49                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA


03/26/2020 13:44                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/26/2020 13:46                 Inmate No. 105                      Chronic Care Visit             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                            6 MONTH MLP F/U.
04/09/2020 14:53                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 14 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1991
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 16 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/11/2020 12:48                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/12/2020 12:54                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 16:08                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/15/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 16:30                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

                                 Inmate No. 105
04/16/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/17/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/18/2020 11:23                                                     Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/20/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/21/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/22/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/22/2020 12:54                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 15 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1992
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 17 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/23/2020 08:30                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

                                 Inmate No. 105
05/05/2020 10:10                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                      Count: 22


04/20/2020 14:37                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                 Inmate No. 229
04/27/2020 12:21                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                      Count: 2


04/09/2020 12:32                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/20/2020 13:56                 Inmate No. 230                      Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/23/2020 12:30                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 3


04/02/2020 16:47                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 231
04/14/2020 16:47                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 2


03/26/2020 13:54                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 106                                                                                                    NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 16 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 1993
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 18 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                    Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                        Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                 Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                         Treating
Date         Time      Reg #         Inmate Name                     Activity                            Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                             Count: 1


04/27/2020 11:17                                                     Temperature                         NYM                           N    Completed     Joaquin, Y. MLP
                                Inmate No. 232
05/07/2020 09:36                                                     Clinical Encounter                  NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                          NER-MAST Physician
                                                                              For screening

                                                                              vision is 20/30
                                                                              exam not indicated
                                                                                                                                                             Count: 2


03/04/2020 16:50                                                     Intake                              NYM                           N    Completed     Columbo, Joseph RN


03/04/2020 23:22                                                     Chronic Care Visit                  NYM                           N    Canceled      Beaudouin, Robert MD


                                                                          CCC
03/05/2020 06:30                                                     PPD Administration                  NYM                           N    Canceled      Joaquin, Y. MLP

                                 Inmate No. 233                           New PPD planted yesterday 03-04-2020
03/06/2020 15:10                                                     PPD Reading               NYM                                     N    Completed     Joaquin, Y. MLP


05/11/2020 00:00                                                     History/Physical                    NYM                           N    Not Started   Mid-Level Provider


05/11/2020 14:42                                                     Follow-up                           NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                          NER-MAST Physician
                                                                              evaluation [skin lesion]
                                                                                                                                                             Count: 6


03/12/2020 06:11                                                     Intake                              NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 770
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                       Page 17 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                        MCC 1994
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 19 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/27/2020 07:33                                                     Exit
                                                                     E Summary                      NYM                           N    Completed     Thomas, Terrance HSA
                                  Inmate No. 770

                                                                                                                                                        Count: 2


04/23/2020 13:38                                                     Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                  Inmate No. 771                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


03/12/2020 07:57                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 772
03/24/2020 08:08                                                     Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                        Count: 2


03/21/2020 20:52                                                     Clinical Encounter             NYM                           Y    Completed     Singh, Mandeep PA-C

04/14/2020 14:11                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

05/04/2020 10:38                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                Inmate No. 235
05/06/2020 07:54                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/11/2020 14:30                                                     Clinical Encounter - Clinical NYM                            N    Completed     Beaudouin, Robert MD
                                                                     Encounter

                                                                                                                                                        Count: 5


04/03/2020 14:30                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 236
05/11/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 2


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 18 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 1995
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 20 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
03/27/2020 17:47                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/28/2020 08:45                 Inmate No. 237                      Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 08:00                                                     Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 3


03/05/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01
                                 Inmate No. 238
                                                                              clinic placement
                                                                              asthma
                                                                                                                                                           Count: 1


03/05/2020 00:00                                                     MLP Chronic Care Follow up NYM                                  N    Not Started   Mid-Level Provider
                                                                            FOR MONTHLY URINE TOX SCREEN.
03/11/2020 12:19                                                     Clinical Encounter     NYM                                      N    Completed     Chong, Chae Un
                                                                                                                                                        PharmD

03/11/2020 15:15                                                     Clinical Encounter                NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                        PharmD

03/16/2020 14:05                Inmate No. 239                       Clinical Encounter                NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                        PharmD

04/01/2020 14:04                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/09/2020 11:22                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

04/13/2020 21:37                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                           Count: 7


05/13/2020 14:40                                                     Intake                            NYM                           N    Completed     Lopes, Hygor NRP
                                 Inmate No. 773
05/15/2020 00:00                                                     PPD Reading                       NYM                           N    Not Started   Nurse
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 19 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 1996
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 21 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 2


0 /22/2020 14:18
04/22/2020 1 18                                                      ntake                          NYM                           N    Completed     Kang, Yoon PA-C


04/23/2020 09:51                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


04/27/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/28/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/29/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/30/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


05/05/2020 00:00                  Inmate No. 240                     H
                                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                         due 5/11;
05/05/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/06/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/07/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/08/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/08/2020 15:05                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


                                                                                                                                                        Count: 12

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 20 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 1997
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 22 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider

03/09/2020 03:24                                                     Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

03/11/2020 08:16                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

03/12/2020 00:00                                                     History/Physical                 NYM                           N    Not Started   Mid-Level Provider

                                                                              due 3/20
                                Inmate No. 241
                                                                            inmate released on writ in 2019
04/03/2020 12:36                                                     Clinical Encounter            NYM                              N    Completed     Chong, Chae Un
                                                                                                                                                       PharmD

04/10/2020 15:31                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

05/14/2020 14:56                                                     Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                          Count: 6


03/09/2020 20:52                                                     Intake                           NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 774
                                                                                                                                                          Count: 1


03/12/2020 21:59                                                     Clinical Encounter               NYM                           N    Completed     Thomas, Terrance HSA

04/25/2020 00:00
                                 Inmate No. 242                      PPD Administration               NYM                           N    Not Started   Nurse

                                                                                                                                                          Count: 2


03/12/2020 06:24                                                     Intake                           NYM                           N    Completed     Joaquin, Y. MLP

                                 Inmate No. 775
03/16/2020 07:38                                                     Exit Summary                     NYM                           N    Completed     Thomas, Terrance HSA



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                     Page 21 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 1998
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 23 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status         Provider
                                                                                                                                                            Count: 2


03/12/2020 17:19                                                     Intake                            NYM                            N    Completed     Thomas, Terrance HSA

                                Inmate No. 243
03/24/2020 14:04                                                     Clinical Encounter                NYM                            N    Completed     Kang, Yoon PA-C


                                                                                                                                                            Count: 2


03/01/2020 20:19                                                     Clinical Encounter                NYM                            N    Completed     Singh, Mandeep PA-C

03/19/2020 13:05                                                     Clinical Encounter                NYM                            Y    Completed     Beaudouin, Robert MD

03/19/2020 13:13                                                     Sick Call/Triage                  NYM                            N    Canceled      Beaudouin, Robert MD

                                Inmate No. 107                              DONE.
05/05/2020 14:41                                                     Clinical Encounter                NYM                            N    Completed     Beaudouin, Robert MD

05/05/2020 15:28                                                     Clinical Encounter                NYM                            N    Completed     Beaudouin, Robert MD

05/05/2020 22:58                                                     Chronic Care Visit                NYM                            N    Canceled      Beaudouin, Robert MD
                                                                              multiple issues


                                                                              non-formulary for gabapentin expires 5/18/2020
                                                                                                                                                            Count: 6


03/09/2020 05:24                                                     Intake                            NYM                            N    Completed     Yonnone, M. EMT-
                                                                                                                                                         P/AHSA

04/08/2020 00:00                Inmate No. 244                       Assessment                        NYM                            N    Not Started   Physician 01

                                                                              needs to be placed in endo clinic

                                                                              needs to be offered treatment for latent TB
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 22 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                       MCC 1999
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 24 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                     Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                         Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                  Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters     Co-Pay Status       Provider

                                                                              please resolve out the diagnosis of toe cellulitis
                                                                                                                                                            Count: 2


03/11/2020 11:44                                                     Clinical Encounter - Clinical NYM                                  N    Completed   Sommer, Diane MD,
                                                                     Encounter                                                                           NER-MAST Physician

03/12/2020 21:35                                                     Clinical Encounter                NYM                              N    Completed   Thomas, Terrance HSA

03/23/2020 13:12                                                     Clinical Encounter                NYM                              N    Completed   Chong, Chae Un
                                                                                                                                                         PharmD

04/04/2020 20:10                                                     Clinical Encounter                NYM                              N    Completed   Singh, Mandeep PA-C

04/09/2020 12:23                                                     Clinical Encounter                NYM                              N    Completed   Joaquin, Y. MLP

04/30/2020 09:30                 Inmate No. 245                      Temperature                       NYM                              N    Completed   Joaquin, Y. MLP

05/07/2020 08:00                                                     Temperature                       NYM                              N    Completed   Brenneman, Wiilliam RN

05/07/2020 13:17                                                     Clinical Encounter                NYM                              N    Completed   Beaudouin, Robert MD

05/07/2020 13:22                                                     Clinical Encounter                NYM                              N    Completed   Beaudouin, Robert MD

05/07/2020 13:40                                                     Chronic Care Visit                NYM                              N    Canceled    Beaudouin, Robert MD
                                                                         D/C
05/11/2020 08:00                                                     Temperature                       NYM                              N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                            Count: 11


03/12/2020 07:23                                                     Intake                            NYM                              N    Completed   Yonnone, M. EMT-
                                                                                                                                                         P/AHSA

03/18/2020 09:51                                                     Clinical Encounter - Clinical NYM                                  N    Completed   Beaudouin, Robert MD
                                 Inmate No. 108                      Encounter

03/18/2020 12:00                                                     Clinical Encounter                NYM                              N    Completed   Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 23 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                       MCC 2000
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 25 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/18/2020 13:43                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/19/2020 13:36                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 20:31                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/25/2020 12:22                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/28/2020 12:29                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/28/2020 12:50                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/03/2020 22:48                                                     MLP Chronic Care Follow up NYM                               N    Canceled    Beaudouin, Robert MD
                                                                           6 MONTH F/U.
05/06/2020 22:01                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/07/2020 08:49                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/08/2020 08:40                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN
                                 Inmate No. 108
05/09/2020 20:47                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/10/2020 11:43                                                     Clinical Encounter             NYM                           N    Completed   Lopes, Hygor NRP

05/11/2020 06:30                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 14:05                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

05/11/2020 20:49                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/12/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

05/12/2020 08:38                                                     History/Physical               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           transfer
05/12/2020 17:00                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/13/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 24 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2001
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 26 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/14/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 108
05/14/2020 15:00                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                      Count: 24


03/11/2020 16:34                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 11:02                                                     Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

03/23/2020 15:00                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/01/2020 14:28                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/20/2020 22:17                 Inmate No. 109                      Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/22/2020 07:00                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 08:00                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/13/2020 09:55                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 9


05/12/2020 12:52                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                  Inmate No. 246
                                                                                                                                                      Count: 1


03/12/2020 06:06                                                     Intake                         NYM                           N    Completed   Joaquin, Y. MLP

05/04/2020 11:29                 Inmate No. 110                      Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 25 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2002
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 27 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status      Provider
03/12/2020 21:01                                                     Clinical Encounter                NYM                           N    Completed   Thomas, Terrance HSA

04/05/2020 17:30                                                     Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

05/12/2020 09:31                 Inmate No. 248                      Clinical Encounter                NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/12/2020 09:43                                                     Clinical Encounter                NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                              For screening.
                                                                                                                                                         Count: 4


04/27/2020 16:47                                                     Intake                            NYM                           N    Completed   Singh, Mandeep PA-C

04/28/2020 09:00                                                     Temperature                       NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 14:40                                                     Intake                            NYM                           N    Completed   Lopes, Hygor NRP

04/29/2020 09:00                                                     Temperature                       NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 09:37                                                     PPD Reading                       NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:00                                                     Temperature                       NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 249
04/30/2020 13:12                                                     Clinical Encounter                NYM                           N    Completed   Joaquin, Y. MLP

05/01/2020 11:23                                                     Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

05/05/2020 07:30                                                     Temperature                       NYM                           N    Completed   Brenneman, Wiilliam RN

05/05/2020 14:47                                                     Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

05/05/2020 14:50                                                     Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

05/06/2020 07:30                                                     Temperature                       NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                         Count: 12


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                  Page 26 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2003
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 28 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/12/2020 07:15                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/24/2020 13:42                  Inmate No. 111                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/14/2020 15:12                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 3


03/02/2020 07:49                                                     Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                  Inmate No. 776                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


05/07/2020 18:10                                                     ntake                          NYM                           N    Completed     Singh, Mandeep PA-C

05/09/2020 12:17                                                     P
                                                                     PPD Reading                    NYM                           N    Completed     Singh, Mandeep PA-C

05/11/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/12/2020 00:00                                                     H
                                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                  Inmate No. 753                         due 5/27
05/12/2020 10:25                                                     T
                                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 09:39                                                     T
                                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 09:50                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/14/2020 11:33                                                     T
                                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 8


03/01/2020 12:18                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 112
03/10/2020 12:49                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 27 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2004
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 29 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/23/2020 11:50                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/26/2020 05:18                                                     Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/02/2020 16:50                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/10/2020 12:56                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 112
04/14/2020 16:51                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/23/2020 13:09                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/03/2020 19:16                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 10


05/12/2020 11:34                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 250
                                                                                                                                                        Count: 1


03/31/2020 14:53                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/20/2020 14:53                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 251                                                                                                      NER-MAST Physician

04/23/2020 12:38                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 3



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 28 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2005
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 30 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
03/03/2020 16:50                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

03/09/2020 07:34                                                     Exit Summary                     NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 777                                                                                                        P/AHSA

03/09/2020 15:45                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 3


03/09/2020 04:01                                                     Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

03/11/2020 00:00                                                     14 Day Dr Eval                   NYM                           N    Not Started   Physician 01

                                                                              due 3/20

                                                                         needs follow up on scrotal pain
                                Inmate No. 252                           overdue ultrasound was canceled
                                                                         re-order if still clinically indicated
04/20/2020 14:54                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

04/23/2020 12:49                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

05/13/2020 14:55                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                          Count: 5


03/11/2020 08:04                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                Inmate No. 253                                                                                                         NER-MAST Physician

                                                                                                                                                          Count: 1


03/09/2020 03:12                 Inmate No. 254                      Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                     Page 29 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2006
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 31 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/02/2020 13:14                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/02/2020 13:15                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/03/2020 11:42                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/03/2020 11:50                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/10/2020 13:17                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 13:16
                                 Inmate No. 254                      Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 14:28                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/17/2020 07:39                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/21/2020 15:11                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/27/2020 14:54                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/06/2020 14:32                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 12


05/07/2020 20:48                                                     Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

05/09/2020 12:17                 Inmate No. 754                      PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C

05/11/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                      Count: 3


03/13/2020 00:38                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
                                 Inmate No. 256
03/13/2020 00:44                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 30 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2007
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 32 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                          Count: 2


03/01/2020 22:57                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 258
04/28/2020 08:45                                                     Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                          Count: 2


03/26/2020 17:15                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                 Inmate No. 113
03/26/2020 17:17                                                     Chronic Care Visit               NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                                                              MLP 6 MONTH F/U.
                                                                                                                                                          Count: 2


03/12/2020 06:19                                                     Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

03/24/2020 13:47
                                 Inmate No. 259                      Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 2


03/26/2020 08:02                                                     Clinical Encounter               NYM                           N    Completed     Joaquin, Y. MLP

04/09/2020 15:54                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

04/24/2020 15:51
                                 Inmate No. 260                      Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

04/29/2020 10:40                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                          Count: 4


03/18/2020 00:00                 Inmate No. 115                      Chronic Care Visit               NYM                           N    Not Started   Mid-Level Provider
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                     Page 31 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2008
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 33 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                           6 MONTH MLP F/U.

                                                                              needs to be offered latent TB treatment
                                                                                                                                                           Count: 1


03/09/2020 05:06                                                     Intake                            NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 778
                                                                                                                                                           Count: 1


03/10/2020 20:45                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


03/12/2020 10:37                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 116
04/06/2020 10:32                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


                                                                                                                                                           Count: 3


03/14/2020 15:19                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

03/16/2020 09:00
                                 Inmate No. 261                      Sick Call/Triage                  NYM                           N    Not Started   MLP 01

                                                                              Rt neck pain, shoulder and right leg pain
                                                                                                                                                           Count: 2


04/01/2020 16:26                                                     Clinical Encounter                NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

05/12/2020 00:00                 Inmate No. 262                      History/Physical                  NYM                           N    Not Started   Mid-Level Provider


                                                                                                                                                           Count: 2


03/12/2020 06:29                 Inmate No. 779                      Intake                            NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 32 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2009
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 34 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/13/2020 10:29                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 779
                                                                                                                                                        Count: 2


03/12/2020 21:54                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

03/23/2020 12:09                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/24/2020 09:37                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/24/2020 13:46                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/25/2020 11:20                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:41                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 17:23                 Inmate No. 263                      Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/26/2020 22:14                                                     Temperature                    NYM                           N    Completed     Singh, Mandeep PA-C

03/27/2020 11:33                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 13:53                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 11:00                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

04/29/2020 00:00                                                     Chronic Care Visit             NYM                           N    Not Started   Physician 01

                                                                           due 5/29
                                                                                                                                                        Count: 12


03/14/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse
                                 Inmate No. 264
                                                                                                                                                        Count: 1


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 33 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2010
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 35 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/01/2020 10:22                                                     PPD Reading                     NYM                           N    Completed     Columbo, Joseph RN

03/01/2020 10:22                                                     Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/04/2020 13:22                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/05/2020 15:54                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/11/2020 09:04                                                     History/Physical                NYM                           N    Unavailable   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                            institution lock down
03/22/2020 11:31                                                     Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/23/2020 07:12                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/23/2020 12:11                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/24/2020 13:50
                                 Inmate No. 780                      Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/25/2020 11:31                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:44                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:52                                                     Clinical Encounter              NYM                           Y    Completed     Joaquin, Y. MLP

03/26/2020 17:29                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/26/2020 22:15                                                     Temperature                     NYM                           N    Completed     Singh, Mandeep PA-C

03/27/2020 11:28                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/27/2020 15:06                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/31/2020 13:55                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 17


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 34 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2011
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 36 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                        Treating
Date       Time        Reg #         Inmate Name                     Activity                           Facility Current Quarters   Co-Pay Status        Provider
04/03/2020 15:18                                                     Clinical Encounter                 NYM                           N    Completed     Okafor, Chidubem DO
                                  Inmate No. 265
                                                                                                                                                            Count: 1


03/23/2020 12:13                                                     Temperature                        NYM                           N    Completed     Joaquin, Y. MLP

03/24/2020 13:52                                                     Temperature                        NYM                           N    Completed     Joaquin, Y. MLP

03/25/2020 11:25                                                     Temperature                        NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:47                                                     Temperature                        NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 22:16                 Inmate No. 266                      Temperature                        NYM                           N    Completed     Singh, Mandeep PA-C

03/27/2020 11:30                                                     Temperature                        NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 13:56                                                     Temperature                        NYM                           N    Completed     Joaquin, Y. MLP

05/12/2020 09:51                                                     Follow-up                          NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                         NER-MAST Physician
                                                                              suture removal

                                                                              done
                                                                                                                                                            Count: 8


03/09/2020 04:17                                                     Intake                             NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 12:10                Inmate No. 117                       Clinical Encounter                 NYM                           N    Completed     Joaquin, Y. MLP

05/13/2020 00:00                                                     Chronic Care Visit                 NYM                           N    Not Started   Physician 01

                                                                              meds expire on 6/7
                                                                              BP not controlled
                                                                              needs to be offered a statin
                                                                                                                                                            Count: 3


03/31/2020 15:05                 Inmate No. 267                      Temperature                        NYM                           N    Completed     Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                   Bureau of Prisons - NYM                                                     Page 35 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2012
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 37 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                      NER-MAST Physician

04/09/2020 15:08                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/20/2020 15:05                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                Inmate No. 267
04/23/2020 15:11                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/04/2020 00:00                                                     Assessment                      NYM                           N    Not Started   Mid-Level Provider

                                                                           sleep apnea
                                                                                                                                                         Count: 5


03/23/2020 13:59                                                     Clinical Encounter              NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                      PharmD

03/30/2020 14:16                 Inmate No. 118                      Chronic Care Visit              NYM                           N    Completed     Okafor, Chidubem DO


                                                                                                                                                         Count: 2


03/28/2020 22:00                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

03/29/2020 12:57                                                     Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/30/2020 10:35                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 13:47                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 269
04/01/2020 10:05                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/01/2020 11:44                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 13:23                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 21:58                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 36 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2013
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 38 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/03/2020 09:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:47                                                     Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:39                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 10:59                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                Inmate No. 269
04/08/2020 23:46                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/11/2020 12:53                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/12/2020 12:56                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 20


03/12/2020 18:39                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C
                                 Inmate No. 271
05/11/2020 13:32                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


03/22/2020 11:40                                                     Intake                         NYM                           N    Completed   Columbo, Joseph RN

03/24/2020 08:37
                                  Inmate No. 781                     PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 37 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2014
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 39 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/04/2020 16:35                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/09/2020 20:47                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/13/2020 15:18                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/17/2020 15:34                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/18/2020 10:37                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/18/2020 14:52                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 07:50                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 14:20                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/21/2020 07:25                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 119
04/23/2020 07:00                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 07:10                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/27/2020 07:45                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 07:20                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 07:15                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 07:15                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 15:29                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

05/12/2020 12:19                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

05/12/2020 12:25                                                     MLP Chronic Care Follow up NYM                               N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 38 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2015
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 40 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                           6 MONTH F/U.
                                                                                                                                                        Count: 19


03/12/2020 07:52                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/24/2020 15:13                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 268                                                                                                      NER-MAST Physician

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 3


03/16/2020 12:39                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 782
                                                                                                                                                        Count: 1


03/20/2020 19:39                                                     Intake                         NYM                           N    Completed     Thomas, Terrance HSA

03/23/2020 09:53                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 09:09                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/04/2020 00:00                 Inmate No. 270                      History/Physical               NYM                           N    Not Started   Mid-Level Provider
                                                                            overdue
05/04/2020 08:42                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/06/2020 14:00                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 6


03/12/2020 07:47                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 120
03/26/2020 00:00                                                     14 Day Dr Eval                 NYM                           N    Not Started   Physician 01
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 39 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2016
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 41 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                           due 4/9

                                                                            BP needs better control
03/26/2020 17:32                 Inmate No. 120                      Clinical Encounter           NYM                             N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 3


03/15/2020 12:24                                                     Clinical Encounter - Clinical NYM                            N    Completed   Columbo, Joseph RN
                                                                     Encounter

03/17/2020 12:43                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 11:04                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD
                                 Inmate No. 121
04/08/2020 09:32                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

04/14/2020 08:32                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 08:35                                                     Chronic Care Visit             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           6 MONTH MLP F/U.
                                                                                                                                                      Count: 6


03/04/2020 14:19                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/10/2020 10:24                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/10/2020 10:49                                                     MLP Chronic Care Follow up NYM                               N    Canceled    Beaudouin, Robert MD
                                 Inmate No. 122                            6 MONTH F/U.
                                                                           DONE ON 3/10/20.
03/10/2020 10:49                                                     Follow-up                      NYM                           N    Canceled    Beaudouin, Robert MD
                                                                         D/C
04/08/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 40 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2017
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 42 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/09/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 09:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 10:21                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 09:43                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/17/2020 06:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/20/2020 09:46                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 08:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 07:00                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 18


03/09/2020 09:02                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/13/2020 22:23                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/18/2020 12:35                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 272
03/20/2020 11:13                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/20/2020 22:03                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/24/2020 13:53                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 41 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2018
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 43 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/25/2020 11:24                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:48                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 17:40                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/26/2020 22:16                                                     Temperature                    NYM                           N    Unavailable   Singh, Mandeep PA-C

03/27/2020 11:31                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                                Inmate No. 272
03/27/2020 20:57                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

03/31/2020 13:57                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 22:54                                                     Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

04/11/2020 20:17                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/08/2020 08:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 16


03/01/2020 22:53                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 123
03/01/2020 22:58                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 2


03/12/2020 21:47                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

03/23/2020 13:16                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD
                                Inmate No. 124
05/04/2020 21:02                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/14/2020 12:52                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 42 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2019
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 44 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider

03/09/2020 04:48                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/20/2020 13:14                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 125
03/20/2020 13:18                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

05/14/2020 10:19                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                           Count: 4


03/05/2020 23:48                                                     Intake                            NYM                           N    Completed     Singh, Mandeep PA-C

03/07/2020 18:10                                                     PPD Reading                       NYM                           N    Completed     Kang, Yoon PA-C

03/20/2020 22:13                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA

04/03/2020 17:29                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

04/16/2020 09:47                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 273
04/20/2020 14:53                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

04/24/2020 15:08                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

04/29/2020 15:25                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

05/01/2020 15:45                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

05/12/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

                                                                              do vision screen

                                                                              offer PAP - if she wants then schedule

                                                                            if vision screen is 20/50 or greater then schedule optometry visit
05/12/2020 10:12                Inmate No. 273                       Clinical Encounter              NYM                             N      Canceled    Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 43 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2020
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 45 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                            still needs H and P
05/12/2020 10:13                 Inmate No. 273                      Clinical Encounter              NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           needs H and P
                                                                                                                                                         Count: 12


03/01/2020 22:54                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/09/2020 12:32                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/17/2020 13:36                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 274
04/18/2020 19:48                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

05/02/2020 11:06                                                     Clinical Encounter              NYM                           Y    Completed     Lopes, Hygor NRP

                                                                                                                                                         Count: 5


03/13/2020 00:42                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

03/26/2020 17:46                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 126                                                                                                       NER-MAST Physician

04/15/2020 00:00                                                     Chronic Care Visit              NYM                           N    Not Started   Physician 01

                                                                           due 5/15/2020

                                                                           asthmatic

                                                                          foot pain
                                                                          tinnitus
05/05/2020 00:00                                                     PPD Administration              NYM                           N    Not Started   Nurse
                                 Inmate No. 126
05/12/2020 10:03                                                     Sick Call/Triage                NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           rt foot injury and tinnitus B/L

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 44 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2021
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 46 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                            Complex: NYM                 Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                         Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                  Treating
Date         Time      Reg #         Inmate Name                     Activity                     Facility Current Quarters   Co-Pay Status      Provider
                                                                           has a clinic scheduled
                                                                                                                                                   Count: 5


04/10/2020 12:23                                                     Clinical Encounter                NYM                      N    Completed   Kang, Yoon PA-C

04/16/2020 14:03                                                     Clinical Encounter                NYM                      N    Completed   Kang, Yoon PA-C

04/23/2020 13:03                  Inmate No. 275                     Temperature                       NYM                      N    Completed   Sommer, Diane MD,
                                                                                                                                                 NER-MAST Physician

05/06/2020 14:34                                                     Clinical Encounter                NYM                      N    Completed   Kang, Yoon PA-C

                                                                                                                                                   Count: 4


03/12/2020 14:04                                                     Intake                            NYM                      N    Completed   Thomas, Terrance HSA
                                  Inmate No. 276
                                                                                                                                                   Count: 1


03/04/2020 13:20                                                     Clinical Encounter                NYM                      N    Completed   Chong, Chae Un
                                                                                                                                                 PharmD

03/13/2020 00:07                                                     Clinical Encounter                NYM                      N    Completed   Thomas, Terrance HSA

03/23/2020 13:21                                                     Clinical Encounter                NYM                      N    Completed   Chong, Chae Un
                                                                                                                                                 PharmD
                                 Inmate No. 277
04/07/2020 14:32                                                     Clinical Encounter                NYM                      N    Completed   Okafor, Chidubem DO

05/04/2020 15:29                                                     Clinical Encounter - Clinical NYM                          N    Completed   Beaudouin, Robert MD
                                                                     Encounter

05/04/2020 21:29                                                     Assessment                        NYM                      N    Canceled    Beaudouin, Robert MD
                                                                              inmate needs to be placed in clinic
                                                                              MH
                                                                              pulmonary

                                                                              Latent Tb
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                             Page 45 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                               MCC 2022
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 47 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                           positive PPD
                                                                                                                                                      Count: 6


03/30/2020 15:11                                                     Clinical Encounter - Clinical NYM                            Y    Completed   Columbo, Joseph RN
                                                                     Encounter

03/30/2020 20:32                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/31/2020 13:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 11:50                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 13:23                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:45                                                     Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30                 Inmate No. 755                      Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:34                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 10:55                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 23:44                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 15:00                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 15


03/01/2020 23 00
           23:00                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                 Inmate No. 278

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 46 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2023
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 48 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/05/2020 11:00                                                     Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD
                                  Inmate No. 278
                                                                                                                                                        Count: 2


03/04/2020 13:04                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

04/09/2020 21:48                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/24/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

05/04/2020 00:00                 Inmate No. 127                      Chronic Care Visit             NYM                           N    Not Started   Physician 02
                                                                            due 6/1
05/08/2020 15:29                                                     Clinical Encounter - Clinical NYM                            N    Completed     Beaudouin, Robert MD
                                                                     Encounter

05/08/2020 15:30                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 6


03/31/2020 08:45                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/01/2020 23:11                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/03/2020 15:26                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

04/22/2020 23:56
                                 Inmate No. 279                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/24/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

05/02/2020 20:06                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 6


04/10/2020 16:22                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 280
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 47 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2024
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 49 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/15/2020 14:42                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO
                                  Inmate No. 280
04/30/2020 14:14                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                        Count: 3


05/05/2020 18:33                                                     Intake                         NYM                           N    Completed     Lopes, Hygor NRP

05/06/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/07/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider
                                                                         5/26
05/07/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/07/2020 08:18                                                     PPD Administration             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                         from prior incarceration
05/08/2020 07:30                                                     Temperature                  NYM                             N    Completed     Brenneman, Wiilliam RN
                                 Inmate No. 783
05/11/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/12/2020 10:15                                                     PPD Administration             NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 10:20                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 09:30                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 00:00                                                     PPD Reading                    NYM                           N    Not Started   Nurse

05/14/2020 11:34                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 15:44                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 13


03/09/2020 04:56                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 281                                                                                                      P/AHSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 48 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2025
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 50 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/26/2020 14:08                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/08/2020 00:00                                                     Follow-up                      NYM                           N    Not Started   MLP 01
                                 Inmate No. 281                           follow up on elbow condition
05/08/2020 09:00                                                     PPD Administration         NYM                               N    Not Started   Nurse

05/13/2020 22:25                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 5


03/12/2020 06:05                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 282
03/30/2020 12:28                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 2


04/20/2020 13:59                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 283
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 1


           13 37
03/24/2020 13:37                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/13/2020 00:00                 Inmate No. 128                      Chronic Care Visit             NYM                           N    Not Started   Physician 01


                                                                                                                                                        Count: 2


03/01/2020 23:01                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/02/2020 07:50                 Inmate No. 784                      Blood Glucose                  NYM                           N    Refused       Joaquin, Y. MLP

03/02/2020 08:42                                                     Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                      Page 49 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2026
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 51 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 3


03/19/2020 22:37                                                     Intake                         NYM                           N    Completed     Thomas, Terrance HSA

                                  Inmate No. 785
03/21/2020 07:38                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP


                                                                                                                                                        Count: 2


03/12/2020 07:43                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 284
03/24/2020 13:47                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 2


03/12/2020 17:52                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/05/2020 09:03
                                  Inmate No. 129                     Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 2


03/11/2020 07:58                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                  Inmate No. 287
04/04/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 2


03/12/2020 05:45                                                     Intake                         NYM                           N    Completed     Joaquin, Y. MLP

03/24/2020 15:16                 Inmate No. 130                      Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 50 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2027
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 52 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status      Provider
05/12/2020 10:21                                                     Clinical Encounter                NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                 Inmate No. 130
05/12/2020 10:21                                                     14 Day Dr Eval                    NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                              pulmonary clinic

                                                                              overdue
                                                                                                                                                        Count: 4


03/09/2020 05:29                                                     Intake                            NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

04/10/2020 13:06                                                     Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 131
04/28/2020 09:18                                                     Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

05/12/2020 11:59                                                     Clinical Encounter                NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                        Count: 4


03/01/2020 22:55                                                     Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

03/04/2020 18:01                                                     Clinical Encounter                NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 23:24                                                     Clinical Encounter                NYM                           N    Completed   Columbo, Joseph RN
                                Inmate No. 289
04/20/2020 14:55                                                     Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/23/2020 12:50                                                     Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                        Count: 5


03/12/2020 16:38                 Inmate No. 290                      Intake                            NYM                           N    Completed   Thomas, Terrance HSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                  Page 51 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2028
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 53 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/24/2020 15:25                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                Inmate No. 290
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 2


03/25/2020 00:00                                                     Assessment                      NYM                           N    Not Started   Physician 01
                                 Inmate No. 291                          positive PPD
04/23/2020 13:05                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 2


03/05/2020 11:20                  Inmate No. 786                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 1


03/12/2020 19:45                                                     Clinical Encounter              NYM                           N    Completed     Thomas, Terrance HSA

04/09/2020 14:43
                                 Inmate No. 132                      Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                         Count: 2


05/07/2020 00:00                                                     PPD Administration              NYM                           N    Not Started   Nurse

                                Inmate No. 292
05/13/2020 00:00                                                     Chronic Care Visit              NYM                           N    Not Started   Physician 01


                                                                                                                                                         Count: 2


04/30/2020 19:40                                                     Intake                          NYM                           N    Completed     Joaquin, Y. MLP


05/01/2020 13:35
                                  Inmate No. 293                     C
                                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 52 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2029
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 54 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/03/2020 12:01                                                     Clinical
                                                                     C        Encounter             NYM                           N    Completed     Lopes, Hygor NRP


05/05/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                         due 5/20
05/05/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/06/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/07/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/07/2020 09:39                                                     PPD Reading                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/07/2020 15:01                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C
                                  Inmate No. 293
05/08/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/08/2020 14:52                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


05/10/2020 13:31                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP


05/11/2020 07:30                                                     T
                                                                     Temperature                    NYM                           N    Unavailable   Brenneman, Wiilliam RN


05/11/2020 11:49                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


05/11/2020 15:53                                                     PPD Administration             NYM                           N    Completed     Beaudouin, Robert MD


05/12/2020 10:23                                                     T
                                                                     Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 53 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2030
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 55 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/13/2020 09:39                                                     Temperature
                                                                     T                              NYM                           N    Completed   Kang, Yoon PA-C


05/13/2020 13:40                                                     PPD Reading                    NYM                           N    Completed   Kang, Yoon PA-C


05/14/2020 11:01                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                  Inmate No. 293                                                                                                   PharmD

05/14/2020 11:32                                                     T
                                                                     Temperature                    NYM                           N    Completed   Kang, Yoon PA-C


05/14/2020 12:21                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                      Count: 21


03/02/2020 07:35                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/03/2020 07:35                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/03/2020 18:32                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 07:30                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/04/2020 16:32                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/05/2020 07:30                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP
                                 Inmate No. 133
03/06/2020 15:00                                                     Blood Glucose                  NYM                           N    Refused     Thomas, Terrance HSA

03/07/2020 21:20                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/09/2020 20:47                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/12/2020 15:49                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/13/2020 07:15                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/13/2020 15:17                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 54 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2031
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 56 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/15/2020 15:20                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/17/2020 15:36                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/18/2020 15:11                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/20/2020 06:55                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP
                                Inmate No. 133
03/21/2020 15:22                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/22/2020 16:17                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/23/2020 07:20                                                     Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/30/2020 22:29                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 20


03/09/2020 03:18                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/31/2020 14:59                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/10/2020 15:31                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 294                                                                                                    NER-MAST Physician

04/17/2020 14:00                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/23/2020 15:31                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

05/01/2020 14:32                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 6


03/11/2020 06:39                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 787                                                                                                    P/AHSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 55 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2032
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 57 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 1


03/08/2020 14:26                                                     Intake                         NYM                           N    Completed     Singh, Mandeep PA-C

03/09/2020 10:19                Inmate No. 788                       Clinical Encounter - Clinical NYM                            N    Completed     Miller, Elissa PhD/Chief
                                                                     Encounter                                                                       Psychologist

                                                                                                                                                        Count: 2


03/24/2020 09:25                                                     Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 789
                                                                                                                                                        Count: 1


03/31/2020 14:58                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/10/2020 15:30                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/23/2020 15:28
                                 Inmate No. 296                      Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider


                                                                                                                                                        Count: 4


03/17/2020 21:53                                                     Intake                         NYM                           N    Completed     Columbo, Joseph RN

03/19/2020 00:00                                                     PPD Reading                    NYM                           N    Not Started   Nurse

05/13/2020 14:32                 Inmate No. 790                      Intake                         NYM                           N    Completed     Lopes, Hygor NRP

05/13/2020 14:38                                                     Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

05/14/2020 13:03                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 56 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2033
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 58 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                      PharmD

05/14/2020 14:56                Inmate No. 790                       Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 6


03/15/2020 17:55                                                     C
                                                                     Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/16/2020 15:29                                                     C
                                                                     Chronic Care Visit              NYM                           N    Completed     Okafor, Chidubem DO

04/17/2020 12:47                  Inmate No. 297                     C
                                                                     Chronic Care Visit              NYM                           N    Completed     Okafor, Chidubem DO

05/08/2020 08:30                                                     T
                                                                     Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

05/13/2020 00:00                                                     MLP Chronic Care Follow up NYM                                N    Not Started   Mid-Level Provider

                                                                              DUE 12/5/20.
                                                                              MLP 6 MONTH F/U AND RENEWAL OF MEDS.
                                                                                                                                                         Count: 5


03/16/2020 12:07                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/16/2020 14:01                                                     Clinical Encounter              NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                      PharmD

03/20/2020 15:20                 Inmate No. 134                      Clinical Encounter              NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                      PharmD

03/24/2020 14:59                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 4


03/09/2020 05:16                                                     Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA
                                 Inmate No. 298
03/23/2020 12:43                                                     Clinical Encounter              NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                      PharmD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 57 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2034
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 59 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/03/2020 10:46                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/13/2020 00:00                 Inmate No. 298                      Assessment                        NYM                           N    Not Started   Physician 01

                                                                              needs to be enrolled in MH clinic
                                                                                                                                                           Count: 4


03/26/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   MLP 01


03/26/2020 10:01                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 300                                                                                                         NER-MAST Physician

04/03/2020 10:09                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


                                                                                                                                                           Count: 3


04/16/2020 22:39                  Inmate No. 301                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                           Count: 1


04/09/2020 20:07                                                     Intake                            NYM                           N    Completed     Singh, Mandeep PA-C

04/10/2020 08:40                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/11/2020 08:13                                                     PPD Reading                       NYM                           N    Completed     Columbo, Joseph RN

04/11/2020 12:57                                                     Temperature                       NYM                           N    Completed     Columbo, Joseph RN
                                 Inmate No. 303
04/12/2020 12:59                                                     Temperature                       NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 16:12                                                     Temperature                       NYM                           N    Completed     Columbo, Joseph RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 58 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2035
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 60 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/15/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 16:39                                                     Temperature                       NYM                           N    Completed     Columbo, Joseph RN

04/16/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 08:45                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:27                                                     Temperature                       NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

04/20/2020 08:45                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 303
04/21/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 08:30                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 08:45                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

05/01/2020 09:26                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                           Count: 20


03/09/2020 04:58                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/12/2020 23:24                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/01/2020 14:42
                                 Inmate No. 302                      Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/13/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01

                                                                              ASTHMA.

                                                                              needs to be enrolled in clinic
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 59 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2036
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 61 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/23/2020 00:00                 Inmate No. 302                      Clinical Encounter             NYM     NYM-G04-730L          N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 5


03/06/2020 10:49                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

03/10/2020 16:23                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 135                                                                                                      NER-MAST Physician

05/02/2020 23:01                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 3


04/02/2020 16:49                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/14/2020 16:50                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 304                                                                                                      NER-MAST Physician

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider


                                                                                                                                                        Count: 3


03/22/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

03/23/2020 11:49                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 01:40                                                     Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/26/2020 01:48                 Inmate No. 136                      Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/26/2020 15:09                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/26/2020 22:13                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 60 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2037
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 62 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/27/2020 07:57                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/27/2020 11:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/27/2020 13:19                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/27/2020 14:42                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/28/2020 22:54                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/30/2020 10:30                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/30/2020 14:34                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/30/2020 21:46                                                     Temperature                    NYM                           N    Completed   Singh, Mandeep PA-C

03/31/2020 13:50                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 11:44                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 14:10                 Inmate No. 136                      Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 13:28                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 16:16                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 18:49                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 11:01                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 61 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2038
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 63 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status         Provider
04/14/2020 09:00                                                     Temperature                       NYM                            N    Completed     Joaquin, Y. MLP

04/15/2020 09:00                                                     Temperature                       NYM                            N    Completed     Joaquin, Y. MLP

04/15/2020 16:48                                                     Temperature                       NYM                            N    Completed     Columbo, Joseph RN

04/16/2020 09:00                                                     Temperature                       NYM                            N    Completed     Joaquin, Y. MLP

04/17/2020 08:45                 Inmate No. 136                      Clinical Encounter                NYM                            N    Completed     Joaquin, Y. MLP

04/18/2020 11:30                                                     Temperature                       NYM                            N    Completed     Yonnone, M. EMT-
                                                                                                                                                         P/AHSA

04/20/2020 12:09                                                     Clinical Encounter                NYM                            N    Completed     Kang, Yoon PA-C

04/29/2020 00:00                                                     Chronic Care Visit                NYM                            N    Not Started   Physician 01

                                                                              diabetic
                                                                              interim clinic
                                                                              follow up on labs

                                                                              needs to be on a statin drug

                                                                            meds expire 4/7
05/01/2020 00:00                                                     Clinical Encounter                NYM                            N    Not Started   Optometrist

                                 Inmate No. 136                             50 yr old male with htn and diabetic referred for screening.
                                                                            seen 05-01-2019
05/13/2020 15:10                                                     Clinical Encounter             NYM                               N    Completed     Kang, Yoon PA-C

                                                                                                                                                            Count: 37


05/13/2020 13 05
           13:05                                                     Clinical Encounter                NYM                            N    Completed     Kang, Yoon PA-C
                                 Inmate No. 306
                                                                                                                                                            Count: 1


03/12/2020 05:50                 Inmate No. 305                      Intake                            NYM                            N    Completed     Yonnone, M. EMT-

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 62 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2039
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 64 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                   P/AHSA

                                                                                                                                                     Count: 1


03/24/2020 14:54                  Inmate No. 137                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                     Count: 1


03/05/2020 16:36                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/22/2020 19:53                                                     PPD Administration             NYM                           N    Completed   Lopes, Hygor NRP
                                  Inmate No. 307
04/25/2020 11:12                                                     PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 3


04/07/2020 10:15                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO
                                 Inmate No. 308
                                                                                                                                                     Count: 1


03/23/2020 11:08                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/24/2020 00:48                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/03/2020 11:10                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 138
04/06/2020 15:28                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/10/2020 15:01                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/10/2020 15:21                                                     MLP Chronic Care Follow up NYM                               N    Canceled    Beaudouin, Robert MD
                                                                           D/C
                                                                                                                                                     Count: 6


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 63 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2040
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 65 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/24/2020 13:39                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/30/2020 10:07                                                     Chronic Care Visit             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 139                             6MONTH MLP F/U.
04/09/2020 22:00                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/30/2020 12:03                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/01/2020 10:41                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 5


03/01/2020 10:24                                                     PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

05/06/2020 14:00
                                Inmate No. 309                       Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 2


03/13/2020 13:03                                                     Clinical Encounter             NYM                           Y    Completed   Beaudouin, Robert MD

04/03/2020 19:57                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/12/2020 18:48                                                     Temperature                    NYM                           N    Completed   Singh, Mandeep PA-C

04/12/2020 18:51                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/14/2020 09:53                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 140
04/14/2020 15:59                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/15/2020 11:26                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/16/2020 09:53                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/17/2020 15:40                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 64 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2041
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 66 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/27/2020 07:52                 Inmate No. 140
                                 Inmat                               Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 10


03/12/2020 07:35                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/03/2020 10:40                 Inmate No. 141                      Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/21/2020 15:45                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 3


05/08/2020 08:30                  Inmate No. 310                     Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

                                                                                                                                                      Count: 1


03/12/2020 17:52                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/23/2020 13:24                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                 Inmate No. 142                                                                                                    PharmD

04/06/2020 10:51                                                     Clinical Encounter - Clinical NYM                            N    Completed   Okafor, Chidubem DO
                                                                     Encounter

                                                                                                                                                      Count: 3


04/13/2020 13:16                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

04/14/2020 10:32                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 311                                                                                                    NER-MAST Physician

04/15/2020 11:21                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/28/2020 10:52                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 65 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2042
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 67 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 4


03/12/2020 06:01                                                     Intake                         NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 312
03/27/2020 14:03                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


03/25/2020 11:30                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/31/2020 15:02                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/09/2020 15:11                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 314
                                                                                                                                                   NER-MAST Physician

04/20/2020 15:02                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/23/2020 15:10                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 5


04/20/2020 22:21                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/21/2020 11:38                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 315
04/27/2020 11:21                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/08/2020 10:15                                                     Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

                                                                                                                                                      Count: 4


03/12/2020 05:56                 Inmate No. 313                      Intake                         NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 66 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2043
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 68 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                     Count: 1


03/02/2020 07:59                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                  Inmate No. 791                                                                                                   P/AHSA

                                                                                                                                                     Count: 1


03/06/2020 10:45                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO


04/03/2020 14:28                  Inmate No. 316                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                     Count: 2


03/09/2020 05:00                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 143                                                                                                    P/AHSA

                                                                                                                                                     Count: 1


03/11/2020 09:24                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/15/2020 13:19                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                 Inmate No. 144
04/21/2020 14:30                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/09/2020 17:57                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 4


03/19/2020 10 57
           10:57                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 12:55                  Inmate No. 318                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/27/2020 11:17                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 67 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2044
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 69 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider
03/27/2020 11:29                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

03/27/2020 11:34                                                     Assessment                      NYM                           N    Canceled    Beaudouin, Robert MD

                                Inmate No. 318                             ASTHMA.

                                                                            DONE.
05/14/2020 18:00                                                     Clinical Encounter              NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                       Count: 6


03/16/2020 14:07
           14 07                                                     Clinical Encounter              NYM                           N    Completed   Joaquin, Y. MLP

03/27/2020 12:30                                                     Clinical Encounter              NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

03/27/2020 12:38                                                     Chronic Care Visit              NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician
                                 Inmate No. 145
                                                                            no longer on meds
04/03/2020 10:36                                                     Clinical Encounter              NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                    PharmD

04/03/2020 15:11                                                     Clinical Encounter              NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                       Count: 5


03/31/2020 09:07                                                     Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

04/10/2020 10:13                                                     Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

04/27/2020 11:21
                                Inmate No. 320                       Temperature                     NYM                           N    Completed   Joaquin, Y. MLP

05/08/2020 10:15                                                     Temperature                     NYM                           N    Refused     Brenneman, Wiilliam RN

                                                                                                                                                       Count: 4


03/02/2020 14:27                Inmate No. 321                       Chronic Care Visit              NYM                           N    Completed   Okafor, Chidubem DO
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                  Page 68 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2045
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 70 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/04/2020 15:33                                                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

03/16/2020 15:30                                                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

03/30/2020 13:31                                                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

04/02/2020 17:24                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 321                                                                                                    NER-MAST Physician

04/14/2020 17:25                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/17/2020 12:49                                                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

04/23/2020 14:28                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

                                                                                                                                                     Count: 8


05/07/2020 10:43                 Inmate No. 146                      Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                     Count: 1


03/05/2020 11:54                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/09/2020 16:15                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/11/2020 08:44                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/12/2020 20:16                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                 Inmate No. 323
03/23/2020 08:08                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/30/2020 14:55                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/30/2020 22:40                                                     Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD

                                                                           6 MONTH MLP F/U.
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 69 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2046
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 71 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider

                                                                            take inmate off of zantac
                                                                            replace with Prilosec
                                                                            re-evaluate the need for an EGD after six weeks
04/02/2020 15:05                                                     Clinical Encounter             NYM                            N    Completed   Kang, Yoon PA-C

04/21/2020 13:04                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/24/2020 14:37                                                     Clinical Encounter              NYM                           N    Completed   Singh, Mandeep PA-C

04/24/2020 15:44                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/26/2020 18:55                                                     Clinical Encounter              NYM                           N    Completed   Lopes, Hygor NRP

04/26/2020 21:12                                                     Clinical Encounter              NYM                           N    Completed   Lopes, Hygor NRP

04/27/2020 10:27                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/28/2020 08:45                 Inmate No. 323                      Temperature                     NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:55                                                     Clinical Encounter              NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 10:00                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

05/07/2020 08:00                                                     Temperature                     NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 10:42                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

05/09/2020 16:15                                                     Chronic Care Visit              NYM                           N    Canceled    Beaudouin, Robert MD
                                                                          due 9/10
05/09/2020 16:15                                                     Chronic Care Visit              NYM                           N    Canceled    Beaudouin, Robert MD
                                                                              RESCHEDULED.
                                                                                                                                                       Count: 21


03/09/2020 04:33                 Inmate No. 147                      Intake                          NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                    P/AHSA


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                  Page 70 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2047
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 72 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/09/2020 17:49                  Inmate No. 147                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 2


03/01/2020 14:21                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 22:29                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/11/2020 14:32                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN
                                  Inmate No. 322
04/27/2020 10:59                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

04/29/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 13:57                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 6


03/01/2020 23:04                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/12/2020 17:26                                                     Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

04/01/2020 11:08                 Inmate No. 148                      Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 21:52                                                     Clinical Encounter             NYM                           Y    Completed   Lopes, Hygor NRP

04/25/2020 18:11                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 5


03/05/2020 16:27                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/13/2020 13:38                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP
                                Inmate No. 149
04/03/2020 16:20                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/06/2020 09:51                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 71 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2048
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 73 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/07/2020 13:27                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/08/2020 10:38                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/09/2020 09:29                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/10/2020 09:15                 Inmate No. 149                      Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/14/2020 10:04                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/24/2020 15:20                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/08/2020 15:18                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 11


03/19/2020 22:23                                                     Intake                         NYM                           N    Completed     Thomas, Terrance HSA



03/21/2020 07:38
                                 Inmate No. 792                      PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP



                                                                                                                                                        Count: 2


03/12/2020 21:11                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA
                                  Inmate No. 325
                                                                                                                                                        Count: 1


04/12/2020 19:34                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/20/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse
                                 Inmate No. 326
04/21/2020 21:45                                                     Clinical Encounter             NYM                           Y    Completed     Lopes, Hygor NRP

04/30/2020 09:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 72 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2049
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 74 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/07/2020 08:00                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 08:00
                                  Inmate No. 326                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 6


03/12/2020 06:01                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                  Inmate No. 327
04/06/2020 15:24                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 2


03/10/2020 15:56                                                     Intake                         NYM                           N    Completed     Columbo, Joseph RN

03/11/2020 15:10                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/12/2020 12:20                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

03/12/2020 19:26                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

03/16/2020 13:47                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/17/2020 14:30                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                 Inmate No. 329                                                                                                      PharmD

04/27/2020 11:22                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 10:47                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

05/01/2020 11:45                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/04/2020 09:06                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/08/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 73 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2050
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 75 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 12


03/25/2020 09:49                                                     Clinical Encounter                NYM                           Y    Completed     Joaquin, Y. MLP

                                  Inmate No. 330
04/10/2020 13:02                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                           Count: 2


03/12/2020 20 18
           20:18                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA

04/06/2020 22:16                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/08/2020 14:46                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

04/20/2020 00:00                                                     PPD Administration                NYM                           N    Not Started   Nurse

05/07/2020 08:40                 Inmate No. 331                      Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

05/07/2020 08:43                                                     Clinical Encounter                NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                            no clinical indication noted
05/07/2020 08:46                                                     Clinical Encounter              NYM                             N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                              F/U FOR 12/3/19 CT SCAN REPORT.

                                                                              seen in Jan
                                                                                                                                                           Count: 7


03/12/2020 17:04                                                     Intake                            NYM                           N    Completed     Thomas, Terrance HSA

03/16/2020 12:55                 Inmate No. 793                      Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

03/30/2020 08:57                                                     Exit Summary                      NYM                           N    Completed     Columbo, Joseph RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 74 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2051
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 76 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                         Count: 3


03/10/2020 22:08                                                     Intake                          NYM                           N    Completed     Columbo, Joseph RN
                                 Inmate No. 794
03/13/2020 10:29                                                     PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 2


03/12/2020 07:31                                                     Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

04/14/2020 10:31                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/24/2020 09:01                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 3


03/13/2020 00 25
           00:25                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

03/25/2020 00:00                                                     Assessment                      NYM                           N    Not Started   Physician 01
                                 Inmate No. 150
                                                                            needs to be placed in clinic
03/27/2020 15:29                                                     Clinical Encounter            NYM                             N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 3


03/04/2020 10:55                                                     Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO
                                 Inmate No. 796
                                                                                                                                                         Count: 1


04/01/2020 16:34                                                     Clinical Encounter              NYM                           N    Completed     Yonnone, M. EMT-
                                  Inmate No. 332
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 1

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 75 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2052
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 77 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/29/2020 12:45                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

03/29/2020 23:27                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/30/2020 10:36                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:48                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 11:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 13:24                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:48                                                     Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 333
04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:39                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 10:59                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 11:04                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 23:47                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/11/2020 12:54                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/12/2020 12:57                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 76 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2053
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 78 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/13/2020 09:30                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 10:24                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 15:05                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                 Inmate No. 333
04/15/2020 11:01                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/26/2020 17:29                                                     Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD
                                                                           due 4/5

                                                                           inmate needs follow up on back pain and elbow pain

                                                                           latent TB
                                                                                                                                                      Count: 25


03/09/2020 11:15                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


03/11/2020 13:09                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                  Inmate No. 334
04/05/2020 18:40                                                     Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD


                                                                           annual is due 5/22

                                                                           latent TB

                                                                            medication expires 3/2/2020
04/10/2020 12:31                                                     Clinical Encounter            NYM                            N    Completed   Kang, Yoon PA-C


04/15/2020 15:23                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                  Inmate No. 334
04/23/2020 13:08                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 77 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2054
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 79 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/06/2020 14:35                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 334

                                                                                                                                                        Count: 7


03/12/2020 06:48                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/31/2020 12:08                 Inmate No. 335                      Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/06/2020 14:37                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 3


03/01/2020 23:05                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/03/2020 15:58                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

03/04/2020 08:00                                                     Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

03/04/2020 12:17                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

03/05/2020 08:10                                                     Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

03/06/2020 10:21                                                     Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

03/09/2020 14:27                 Inmate No. 151                      Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

03/13/2020 07:15                                                     Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

03/19/2020 11:59                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/19/2020 12:11                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/27/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

03/27/2020 11:57                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 78 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2055
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 80 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status      Provider
03/27/2020 13:27                                                     Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD

03/31/2020 13:43                                                     Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/28/2020 09:11                                                     Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD

05/04/2020 21:26                 Inmate No. 151                      Blood Glucose                    NYM                           N    Completed   Singh, Mandeep PA-C

05/05/2020 14:11                                                     Clinical Encounter - Clinical NYM                              N    Completed   Beaudouin, Robert MD
                                                                     Encounter

05/05/2020 14:13                                                     Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD

05/07/2020 08:35                                                     Assessment                       NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                              CARDIAC, HTN, E/L.
                                                                              84 Y,O.

                                                                              seen 5/5
                                                                                                                                                        Count: 19


03/12/2020 06:20                                                     Intake                           NYM                           N    Completed   Joaquin, Y. MLP

03/24/2020 14:31                                                     Clinical Encounter               NYM                           N    Completed   Kang, Yoon PA-C

03/26/2020 00:18                 Inmate No. 152                      Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD

04/15/2020 09:58                                                     Clinical Encounter               NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                     PharmD

                                                                                                                                                        Count: 4


03/09/2020 21:05                                                     Intake                           NYM                           N    Completed   Singh, Mandeep PA-C

03/12/2020 11:42                                                     PPD Reading                      NYM                           N    Completed   Joaquin, Y. MLP
                                  Inmate No. 336
03/12/2020 20:26                                                     Clinical Encounter               NYM                           N    Completed   Thomas, Terrance HSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                  Page 79 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2056
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 81 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/02/2020 16:46                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/14/2020 16:46                 Inmate No. 336                      Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 6


03/13/2020 13:39                                                     Clinical Encounter             NYM                           N    Completed     Avena, Jolie
                                                                                                                                                     PsyD/DAPC

05/11/2020 08:54                 Inmate No. 337                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 3


03/19/2020 09:38                                                     Exit Summary                   NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 797
                                                                                                                                                        Count: 1


03/12/2020 06:15                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                  Inmate No. 338                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


03/12/2020 21:06                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

04/29/2020 14:34                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/29/2020 14:35
                                 Inmate No. 339                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/06/2020 19:03                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 4
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 80 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2057
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 82 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider

03/10/2020 21:42                                                     Intake                            NYM                           N    Completed     Columbo, Joseph RN


03/13/2020 10:44                                                     Chronic Care Visit                NYM                           N    Completed     Okafor, Chidubem DO


04/13/2020 22:00                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


04/17/2020 12:51                                                     Chronic Care Visit                NYM                           N    Completed     Okafor, Chidubem DO


05/07/2020 08:21                                                     Clinical Encounter                NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                              f/u after u/s to be done December 2019 or jan 2020.-no US 1-27-20/2-18-20renew progesterone if
                                 Inmate No. 340
                                                                              needed.

                                                                              Off risperidone prolactin now x 2 wnl.

                                                                           from prior institution
05/12/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

                                                                            left BOP custody and returned
05/13/2020 22:29                                                     Clinical Encounter            NYM                               N    Completed     Beaudouin, Robert MD


05/15/2020 00:00                                                     Chronic Care Visit                NYM                           N    Not Started   Psychiatrist

                                                                              Pt will be rescheduled due to continued modified lockdown
                                                                                                                                                            Count: 8


03/01/2020 12:14                                                     Clinical Encounter - Clinical NYM                               N    Completed     Beaudouin, Robert MD
                                                                     Encounter
                                 Inmate No. 798
03/12/2020 21:42                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 81 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                       MCC 2058
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 83 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/16/2020 13:46                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/17/2020 14:32                 Inmate No. 798                      Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/18/2020 14:31                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

                                                                                                                                                     Count: 5


03/24/2020 14:59                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/16/2020 10:03                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/24/2020 15:27                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/30/2020 08:01                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD
                                 Inmate No. 153
05/12/2020 10:28                                                     Follow-up                      NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           recheck BP

                                                                           elevated blood pressure
                                                                           also has ccc
05/14/2020 07:21                                                     Exit Summary                NYM                              N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 6


03/30/2020 12:39                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/03/2020 19:19                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                 Inmate No. 341
04/20/2020 13:58                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 82 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2059
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 84 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/23/2020 12:37                 Inmate No. 341                      Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                     Count: 4


03/13/2020 20:14                                                     Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

03/15/2020 10:48                 Inmate No. 799                      PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

03/15/2020 10:48                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

                                                                                                                                                     Count: 3


03/12/2020 07:05                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/23/2020 11:56                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/24/2020 15:19                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/24/2020 15:25                                                     Follow-up                      NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                            s/p Remeron/propranolol
03/30/2020 12:24                  Inmate No. 154                     Clinical Encounter          NYM                              N    Completed   Kang, Yoon PA-C

04/05/2020 14:42                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/05/2020 22:30                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/30/2020 07:54                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/04/2020 14:43                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/04/2020 15:01                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/04/2020 22:00                                                     Sick Call/Triage               NYM                           N    Canceled    Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 83 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2060
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 85 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                        Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                            Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                     Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                             Treating
Date         Time      Reg #         Inmate Name                     Activity                Facility Current Quarters   Co-Pay Status        Provider
                                                                           corneal abrasion.
                                                                           PATIENT HAD NO VISUAL COMPLAINTS.
05/04/2020 22:00                  Inmate No. 154                      4 Day Dr Eval          NYM                           N    Canceled      Beaudouin, Robert MD

                                                                              due 3/36.
                                                                              DONE.
                                                                                                                                                Count: 12


03/02/2020 07:50                                                     Exit Summary                      NYM                 N    Completed     Yonnone, M. EMT-
                                 Inmate No. 800                                                                                               P/AHSA

                                                                                                                                                Count: 1


03/12/2020 06:45                                                     Intake                            NYM                 N    Completed     Yonnone, M. EMT-
                                                                                                                                              P/AHSA

03/27/2020 15:12                                                     Clinical Encounter                NYM                 N    Completed     Beaudouin, Robert MD

04/09/2020 22:03                 Inmate No. 155                      Clinical Encounter                NYM                 N    Completed     Beaudouin, Robert MD

04/29/2020 11:09                                                     Clinical Encounter                NYM                 N    Completed     Kang, Yoon PA-C

05/11/2020 15:14                                                     Clinical Encounter                NYM                 N    Completed     Kang, Yoon PA-C

                                                                                                                                                Count: 5


03/04/2020 00:00                                                     History/Physical                  NYM                 N    Not Started   MLP 01
                                                                              due 3/17
03/09/2020 04:42                                                     Intake                            NYM                 N    Completed     Yonnone, M. EMT-
                                                                                                                                              P/AHSA

04/01/2020 22:34                 Inmate No. 156                      Clinical Encounter                NYM                 N    Completed     Beaudouin, Robert MD

04/06/2020 15:38                                                     Clinical Encounter                NYM                 N    Completed     Beaudouin, Robert MD

04/22/2020 15:27                                                     Clinical Encounter                NYM                 N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                            Page 84 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                           MCC 2061
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 86 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/22/2020 15:30                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/24/2020 20:36                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

05/06/2020 15:27                 Inmate No. 156                      Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

05/06/2020 23:42                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 9


03/05/2020 23:13                                                     Intake                          NYM                           N    Completed     Singh, Mandeep PA-C

03/08/2020 10:15                                                     PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 12:47                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/04/2020 00:00                                                     History/Physical                NYM                           N    Not Started   Mid-Level Provider
                                 Inmate No. 342
                                                                            overdue
05/04/2020 07:09                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/07/2020 00:00                                                     Assessment                      NYM                           N    Not Started   Physician 02

                                                                              PULM CLINIC
                                                                                                                                                         Count: 6


03/02/2020 07:51                                                     Exit Summary                    NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 801                                                                                                       P/AHSA

                                                                                                                                                         Count: 1


03/09/2020 05:34                                                     Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA
                                 Inmate No. 343
04/01/2020 19:30                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 85 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2062
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 87 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/08/2020 07:50                                                     Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP


04/15/2020 00:00                                                     Chronic Care Visit              NYM                           N    Not Started   Physician 01
                                 Inmate No. 343
                                                                            Asthma
05/12/2020 12:12                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 5


04/09/2020 13:19                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/16/2020 14:02                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 344
04/23/2020 13:19                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/13/2020 15:01                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 4


03/09/2020 05:11                                                     Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA
                                 Inmate No. 157
04/29/2020 00:00                                                     Clinical Encounter              NYM                           N    Not Started   Optometrist

                                                                              HX OF SARCOIDOSIS. 6 MONTH FOLLOW-UP.
                                                                                                                                                         Count: 2


03/01/2020 12:19                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 22:06                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 345
03/18/2020 00:00                                                     Assessment                      NYM                           N    Not Started   Physician 02


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 86 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2063
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 88 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                            Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                         Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                  Treating
Date         Time      Reg #         Inmate Name                     Activity                     Facility Current Quarters   Co-Pay Status        Provider
                                                                           still needs an H and P
05/12/2020 10:29                                                     Sick Call/Triage             NYM                           N    Canceled      Sommer, Diane MD,
                                 Inmate No. 345
                                                                                                                                                   NER-MAST Physician
                                                                              forearm abrasion from use of force

                                                                              overdue

                                                                              still needs an H and P
                                                                                                                                                      Count: 4


03/12/2020 20:41                                                     Clinical Encounter                NYM                      N    Completed     Thomas, Terrance HSA
                                 Inmate No. 802
                                                                                                                                                      Count: 1


03/12/2020 17 33
           17:33                                                     Intake                            NYM                      N    Completed     Singh, Mandeep PA-C


03/24/2020 13:39                                                     Temperature                       NYM                      N    Completed     Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/27/2020 12:14                                                     Clinical Encounter                NYM                      N    Completed     Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 158
04/03/2020 10:45                                                     Clinical Encounter                NYM                      N    Completed     Kang, Yoon PA-C


04/10/2020 16:13                                                     Clinical Encounter                NYM                      N    Completed     Kang, Yoon PA-C


04/29/2020 00:00                                                     Clinical Encounter                NYM                      N    Not Started   Optometrist


                                                                              diabetic male. 1 year follow-up.
                                                                                                                                                      Count: 6


03/09/2020 04:30                                                     Intake                            NYM                      N    Completed     Yonnone, M. EMT-
                                 Inmate No. 347
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                Page 87 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2064
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 89 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                     P/AHSA

04/26/2020 00:00                Inmate No. 347                       PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 2


05/04/2020 14:48                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/07/2020 08:00
                                Inmate No. 348                       Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 2


04/01/2020 23:17                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


04/22/2020 19:53                                                     PPD Administration             NYM                           N    Completed     Lopes, Hygor NRP

                                 Inmate No. 159
04/25/2020 11:12                                                     PPD Reading                    NYM                           N    Completed     Singh, Mandeep PA-C


05/13/2020 00:00                                                     Chronic Care Visit             NYM                           N    Not Started   Physician 01


                                                                                                                                                        Count: 4


03/01/2020 12:20                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/13/2020 00:24                 Inmate No. 349                      Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                        Count: 2


04/03/2020 11:22                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 350
04/20/2020 14:55                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 88 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2065
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 90 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                     Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters     Co-Pay Status           Provider
04/23/2020 12:53                                                     Temperature                     NYM                             N    Completed        Sommer, Diane MD,
                                                                                                                                                           NER-MAST Physician
                                 Inmate No. 350
05/12/2020 00:00                                                     History/Physical                NYM                              N     Not Started    Mid-Level Provider

                                                                                                                                                              Count: 4


03/12/2020 23:49                                                     Clinical Encounter              NYM                              N     Completed      Singh, Mandeep PA-C

04/03/2020 17:30                 Inmate No. 351                      Clinical Encounter              NYM                              N     Completed      Beaudouin, Robert MD

                                                                                                                                                              Count: 2


03/02/2020 13:07                                                     Clinical Encounter              NYM                              N     Completed      Joaquin, Y. MLP

03/11/2020 00:00                                                     Assessment                      NYM                              N     Not Started    Physician 01

                                                                           inmate is not in clinic

                                                                           needs a substitution for zantac

                                                                            h.pylori stool antigen never collected - do you still want or need this test
03/11/2020 08:06                                                     Clinical Encounter              NYM                                N     Completed    Sommer, Diane MD,
                                                                                                                                                           NER-MAST Physician

03/18/2020 14:54                                                     Clinical Encounter              NYM                              N     Completed      Beaudouin, Robert MD
                                 Inmate No. 352
04/02/2020 15:14                                                     Clinical Encounter - Clinical NYM                                N     Completed      Beaudouin, Robert MD
                                                                     Encounter

04/03/2020 10:00                                                     Temperature                     NYM                              N     Completed      Joaquin, Y. MLP

04/03/2020 20:04                                                     Clinical Encounter              NYM                              N     Completed      Beaudouin, Robert MD

04/06/2020 10:30                                                     Temperature                     NYM                              N     Completed      Joaquin, Y. MLP

04/06/2020 12:35                                                     Clinical Encounter              NYM                              N     Completed      Beaudouin, Robert MD

04/07/2020 09:00                                                     Temperature                     NYM                              N     Completed      Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                          Page 89 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                        MCC 2066
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 91 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/07/2020 16:33                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 11:02                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 12:55                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/16/2020 11:37                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 10:44                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/21/2020 13:40                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/23/2020 17:24                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/27/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 09:00                 Inmate No. 352                      Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/05/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/05/2020 13:11                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/06/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/07/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 20:48                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 27


03/05/2020 12:00                                                     PPD Administration             NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 353
03/08/2020 10:15                                                     PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 90 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2067
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 92 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider
04/01/2020 22:40                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/03/2020 13:31                                                     Clinical Encounter              NYM                           N    Completed   Joaquin, Y. MLP

04/04/2020 23:00                                                     Clinical Encounter              NYM                           N    Completed   Singh, Mandeep PA-C

04/08/2020 13:11                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/09/2020 10:19                 Inmate No. 353                      Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/28/2020 09:48                                                     Clinical Encounter - Clinical NYM                             N    Completed   Beaudouin, Robert MD
                                                                     Encounter

04/29/2020 08:45                                                     Temperature                     NYM                           N    Completed   Joaquin, Y. MLP

05/05/2020 09:04                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                       Count: 10


03/12/2020 06:51                                                     Intake                          NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 354                                                                                                     P/AHSA

                                                                                                                                                       Count: 1


03/31/2020 09:13                                                     Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

04/10/2020 15:48                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

04/14/2020 14:06                                                     Clinical Encounter              NYM                           N    Completed   Okafor, Chidubem DO

04/16/2020 08:13                                                     Assessment                      NYM                           N    Canceled    Sommer, Diane MD,
                                 Inmate No. 355                                                                                                     NER-MAST Physician
                                                                           ASTHMA
04/16/2020 08:14                                                     History/Physical                NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician
                                                                         duplicate
04/20/2020 23:28                                                     Temperature                     NYM                           N    Completed   Singh, Mandeep PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                  Page 91 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2068
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 93 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/20/2020 23:28                                                     Temperature                     NYM                           N    Completed     Singh, Mandeep PA-C

04/24/2020 13:03                                                     Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 14:43                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

04/26/2020 22:51                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/27/2020 09:00                 Inmate No. 355                      Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 09:00                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 08:54                                                     Clinical Encounter - Clinical NYM                             N    Completed     Beaudouin, Robert MD
                                                                     Encounter

04/29/2020 09:00                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 14


03/10/2020 16:21                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/12/2020 18:19                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C


05/08/2020 00:00                                                     Follow-up                       NYM                           N    Not Started   Mid-Level Provider
                                  Inmate No. 160
                                                                            Abdominal pain radiating to his
05/08/2020 19:32                                                     Clinical Encounter            NYM                             Y    Completed     Lopes, Hygor NRP


05/09/2020 18:25                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C


                                                                                                                                                         Count: 5


03/07/2020 12:45                Inmate No. 161                       Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 92 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2069
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 94 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/02/2020 07:26                 Inmate No. 161                      Exit Summary                    NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 2


03/25/2020 13:41                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 356                                                                                                       NER-MAST Physician

                                                                                                                                                         Count: 1


05/06/2020 14:00                                                     Temperature                     NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 357
                                                                                                                                                         Count: 1


03/09/2020 04:28                                                     Intake                          NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 00:00
                                 Inmate No. 162                      Clinical Encounter              NYM                           N    Not Started   Optometrist

                                                                              35 YR OLD MALE WITH HX OF LEFT EYE BLINDNESS DUE TO OPTIC NERVE DAMAGE FROM
                                                                              BOXING INJURY IN 2000.
                                                                              PLEASE PERFORM RETINAL SCREEING, IOP, REFRACTION.
                                                                                                                                            Count: 2


03/10/2020 15:50                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/26/2020 13:33                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/09/2020 16:05                 Inmate No. 358                      Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/17/2020 12:46                                                     Clinical Encounter              NYM                           Y    Completed     Joaquin, Y. MLP

04/17/2020 12:49                                                     Chronic Care Visit              NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                         Count: 5


04/28/2020 13:29                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 359                                                                                                       NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 93 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2070
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 95 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 1


03/23/2020 12:50                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD
                               Inmate No. 360
05/11/2020 13:06                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


05/05/2020 09:51                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                Inmate No. 361
                                                                                                                                                      Count: 1


04/10/2020 10:19                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 362
                                                                                                                                                      Count: 1


03/29/2020 12:05                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 163                                                                                                    NER-MAST Physician

                                                                                                                                                      Count: 1


03/01/2020 08:00                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/02/2020 07:35                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/03/2020 07:10                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/03/2020 18:33                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN
                                 Inmate No. 164
03/04/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/04/2020 16:33                                                     Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/05/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 94 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2071
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 96 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
03/06/2020 15:00                                                     Blood Glucose                 NYM                           N    Completed   Thomas, Terrance HSA

03/08/2020 08:00                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/09/2020 20:46                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

03/12/2020 15:51                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

03/13/2020 15:18                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

03/14/2020 07:00                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/15/2020 07:00                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/15/2020 15:21                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/17/2020 15:35                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/18/2020 15:12                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/20/2020 06:55                 Inmate No. 164                      Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/21/2020 07:00                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/21/2020 15:22                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/22/2020 16:18                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/23/2020 07:20                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/23/2020 15:48                                                     Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C

03/26/2020 15:40                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/29/2020 22:31                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

03/30/2020 07:50                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 07:40                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 07:10                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                  Page 95 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                MCC 2072
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 97 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date         Time      Reg #         Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
04/05/2020 09:00                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

04/05/2020 22:49                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/06/2020 07:45                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 07:25                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 07:30                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 07:25                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 07:20                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/11/2020 09:30                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

04/11/2020 18:28                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/12/2020 09:00                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN
                                Inmate No. 164
04/12/2020 22:12                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/13/2020 08:00                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 21:15                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/14/2020 07:40                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 20:44                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 07:35                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 19:49                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

04/16/2020 07:40                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 18:54                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/17/2020 07:35                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                  Page 96 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                               MCC 2073
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 98 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/17/2020 20:52                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/18/2020 08:55                                                     Blood Glucose                  NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/18/2020 19:55                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/19/2020 19:37                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/20/2020 07:35                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 07:35                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 09:08                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/22/2020 07:15                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 06:50                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 19:43                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C
                                Inmate No. 164
04/24/2020 07:10                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/25/2020 11:01                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/26/2020 19:08                                                     Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

04/27/2020 07:35                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/27/2020 20:49                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/28/2020 07:05                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 19:15                                                     Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

04/29/2020 06:55                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 18:16                                                     Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

04/30/2020 06:55                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 97 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2074
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 99 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/30/2020 15:26                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

05/02/2020 20:09                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/03/2020 18:53                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/04/2020 06:45                                                     Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

05/04/2020 21:26                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/05/2020 06:35                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/05/2020 18:38                                                     Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/06/2020 09:32                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/07/2020 06:30                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 06:30                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 19:01
                                Inmate No. 164                       Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/09/2020 12:15                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/09/2020 20:47                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/10/2020 09:11                                                     Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/10/2020 16:51                                                     Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/11/2020 06:30                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 11:55                                                     Clinical Encounter             NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 20:50                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/12/2020 07:30                                                     Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

05/12/2020 10:31                                                     Clinical Encounter             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 98 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2075
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 100 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                           Complex: NYM                 Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                               Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                        Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                 Treating
Date         Time      Reg #         Inmate Name                     Activity                    Facility Current Quarters   Co-Pay Status      Provider
                                                                           54 y/o male w/ HTN, IDDM

                                                                           duplicate
05/12/2020 17:00                                                     Blood Glucose                  NYM                        N    Completed   Brenneman, Wiilliam RN

05/13/2020 07:30                                                     Blood Glucose                  NYM                        N    Completed   Kang, Yoon PA-C

05/13/2020 20:50               Inmate No. 164                        Blood Glucose                  NYM                        N    Completed   Lopes, Hygor NRP

05/14/2020 07:30                                                     Blood Glucose                  NYM                        N    Completed   Kang, Yoon PA-C

05/14/2020 15:00                                                     Blood Glucose                  NYM                        N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                   Count: 93


03/01/2020 12:21                                                     Clinical Encounter             NYM                        N    Completed   Beaudouin, Robert MD

04/02/2020 16:35                                                     Temperature                    NYM                        N    Completed   Sommer, Diane MD,
                                                                                                                                                NER-MAST Physician

04/10/2020 16:38                                                     Temperature                    NYM                        N    Completed   Sommer, Diane MD,
                                Inmate No. 364                                                                                                  NER-MAST Physician

04/15/2020 16:37                                                     Temperature                    NYM                        N    Completed   Sommer, Diane MD,
                                                                                                                                                NER-MAST Physician

04/23/2020 16:40                                                     Temperature                    NYM                        N    Completed   Sommer, Diane MD,
                                                                                                                                                NER-MAST Physician

                                                                                                                                                   Count: 5


03/11/2020 11:11                                                     Clinical Encounter             NYM                        N    Completed   Sommer, Diane MD,
                                 Inmate No. 363                                                                                                 NER-MAST Physician

                                                                                                                                                   Count: 1


04/17/2020 13:49                                                     Exit Summary                   NYM                        N    Completed   Kang, Yoon PA-C
                                 Inmate No. 803
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                               Page 99 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                              MCC 2076
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 101 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 1


04/22/2020 13:46                                                     Intake                         NYM                           N    Completed   Kang, Yoon PA-C


04/22/2020 14:33                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/23/2020 10:00                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/27/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/28/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/29/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/30/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                  Inmate No. 365
05/05/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/05/2020 09:19                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


05/06/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/07/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/08/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/11/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 100 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2077
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 102 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
05/11/2020 16:07                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD


05/12/2020 00:00                                                     14 Day Dr Eval                   NYM                           N    Not Started   Physician 01


05/12/2020 10:25
                                 Inmate No. 365                      Temperature                      NYM                           N    Completed     Kang, Yoon PA-C


05/12/2020 10:32                                                     Follow-up                        NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                                                              DM
                                                                                                                                                          Count: 17


04/17/2020 13:13                                                     Intake                           NYM                           N    Completed     Kang, Yoon PA-C

04/20/2020 09:18                                                     PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 19:49                                                     PPD Administration               NYM                           N    Completed     Lopes, Hygor NRP

04/24/2020 10:40                                                     PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP

04/27/2020 09:00                                                     Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 09:00
                                 Inmate No. 366                      Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:00                                                     Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:00                                                     Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

05/04/2020 13:18                                                     Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 00:00                                                     History/Physical                 NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                          Count: 10


03/11/2020 08:53                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 804                                                                                                        NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 101 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2078
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 103 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/24/2020 08:10                                                     Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 804
                                                                                                                                                        Count: 2


03/09/2020 04:44                                                     Intake                         NYM                           N    Completed     Joaquin, Y. MLP


04/09/2020 09:43                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 367
05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider


                                                                                                                                                        Count: 3


04/13/2020 15:46                                                     Intake                         NYM                           N    Completed     Beaudouin, Robert MD

04/14/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 16:11                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/15/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 09:19                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 09:19                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 368
04/15/2020 16:27                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/16/2020 10:38                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 10:24                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:22                                                     Temperature                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/20/2020 09:00                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 102 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2079
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 104 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/21/2020 09:56                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 00:00                                                     Procedure                      NYM                           N    Not Started   Mid-Level Provider

                                                                            FOR STAPLES/SUTURES RE
04/22/2020 09:30                                                     Clinical Encounter      NYM                                  N    Completed     Joaquin, Y. MLP

04/23/2020 08:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 08:45                Inmate No. 368                       Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 20:21                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/27/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

05/12/2020 10:34                                                     Clinical Encounter             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                           WOUND CARE.

                                                                           duplicate
                                                                                                                                                        Count: 20


04/08/2020 09:33                                                     Clinical Encounter - Clinical NYM                            N    Completed     Beaudouin, Robert MD
                                                                     Encounter

04/08/2020 23:50                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN


04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 369
04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/11/2020 13:02                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 103 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2080
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 105 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/12/2020 13:02                                                     Temperature
                                                                     T                              NYM                           N    Completed   Columbo, Joseph RN


04/13/2020 09:30                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 16:21                                                     T
                                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/15/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 16:44                                                     T
                                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/16/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                  Inmate No. 369
04/17/2020 08:45                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/18/2020 11:31                                                     T
                                                                     Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/20/2020 08:45                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/21/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/22/2020 09:00                                                     T
                                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/22/2020 12:58                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/23/2020 08:30                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 104 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2081
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 106 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 19


03/01/2020 12:21                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/01/2020 16:41                                                     Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                Inmate No. 370                                                                                                     P/AHSA

04/15/2020 12:16                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 3


03/06/2020 10:56                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

03/31/2020 17:00                  Inmate No. 371                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

05/08/2020 10:15                                                     Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

                                                                                                                                                      Count: 3


03/09/2020 05:32                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/02/2020 14:43                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/03/2020 10:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:46                                                     Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30                 Inmate No. 373                      Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 11:38                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 09:30                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 23:45                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 105 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2082
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 107 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 11:03                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/11/2020 12:50                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/12/2020 12:55                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 09:00                Inmate No. 373                       Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 16:08                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/15/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 16:31                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/17/2020 08:45                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:24                                                     Temperature                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 21


04/10/2020 16:01                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/20/2020 09:48                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/27/2020 11:23                 Inmate No. 372                      Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/04/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 4


03/10/2020 16:34                 Inmate No. 378                      Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 106 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2083
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 108 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/12/2020 18:41                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
                                  Inmate No. 378
                                                                                                                                                      Count: 2


04/15/2020 14 43
           14:43                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO
                                 Inmate No. 376
05/14/2020 14:52                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 2


03/23/2020 12:46                                                     Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

04/01/2020 14:58                  Inmate No. 375                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

05/07/2020 14:35                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 3


03/18/2020 08:30                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 13:54                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/18/2020 21:45                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/20/2020 22:03                                                     Clinical Encounter - Clinical NYM                            N    Completed   Singh, Mandeep PA-C
                                                                     Encounter
                                 Inmate No. 165
04/22/2020 10:43                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 21:24                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/28/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 08:00                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                      Count: 8
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 107 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2084
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 109 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider

03/13/2020 00:10                                                     Clinical Encounter               NYM                           N    Completed     Singh, Mandeep PA-C

03/13/2020 09:00                                                     Sick Call/Triage                 NYM                           N    Not Started   Physician 01
                                 Inmate No. 377                             headache/LBP
03/25/2020 12:15                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 3


03/29/2020 00:00                                                     14 Day Dr Eval                   NYM                           N    Not Started   Physician 01

                                                                            overdue
03/29/2020 12:10                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

04/03/2020 02:24                                                     Clinical Encounter               NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 374
04/13/2020 21:29                                                     Clinical Encounter               NYM                           N    Completed     Singh, Mandeep PA-C

04/27/2020 11:23                                                     Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

05/08/2020 10:15                                                     Temperature                      NYM                           N    Refused       Brenneman, Wiilliam RN

05/11/2020 10:50                                                     Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                          Count: 7


03/02/2020 12:32                                                     Intake                           NYM                           N    Completed     Kang, Yoon PA-C

03/03/2020 11:31                 Inmate No. 805                      PPD Administration               NYM                           N    Canceled      Joaquin, Y. MLP

                                                                              New PPD planted yesterday 03-02-2020
                                                                              Pending reading
                                                                                                                                                          Count: 2



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 108 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2085
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 110 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/12/2020 19:05                  Inmate No. 379                     Clinical
                                                                     C        Encounter             NYM                           N    Completed   Thomas, Terrance HSA

                                                                                                                                                      Count: 1


03/01/2020 12:24                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/02/2020 17:16                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                  Inmate No. 380                                                                                                   NER-MAST Physician

05/11/2020 14:44                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 3


03/25/2020 12:35                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/12/2020 15:18                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/14/2020 11:14                 Inmate No. 381                      Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/17/2020 20:54                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

05/14/2020 11:17                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 5


03/03/2020 11:44                                                     Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 806
                                                                                                                                                      Count: 1


03/15/2020 18:29                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/28/2020 08:45
                                 Inmate No. 382                      Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 109 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2086
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 111 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider

04/27/2020 14:33                                                     Intake                         NYM                           N    Completed     Kang, Yoon PA-C

04/28/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:37                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/01/2020 00:00                                                     Follow-up                      NYM                           N    Not Started   Mid-Level Provider
                                                                         Suture removal
05/05/2020 07:30                 Inmate No. 383                      Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/06/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/07/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/08/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 16:20                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 13


03/03/2020 11:32                                                     PPD Administration             NYM                           N    Canceled      Joaquin, Y. MLP

                                 Inmate No. 166                             Had a PPD completed on 08/10/2020
03/07/2020 12:32                                                     Clinical Encounter         NYM                               N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 2


03/01/2020 10:26                                                     PPD Reading                    NYM                           N    Completed     Columbo, Joseph RN
                                 Inmate No. 167
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 110 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2087
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 112 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/01/2020 10:27                                                     Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/09/2020 14:54                                                     Clinical Encounter - Clinical NYM                             N    Completed     Beaudouin, Robert MD
                                                                     Encounter

03/09/2020 15:11                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/09/2020 15:38                                                     Assessment                      NYM                           N    Canceled      Beaudouin, Robert MD
                                                                            GEN CLINIC.
                                 Inmate No. 167                             DONE.
04/14/2020 14:34                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 00:00                                                     History/Physical                NYM                           N    Not Started   Mid-Level Provider

05/12/2020 10:36                                                     Clinical Encounter              NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                          needs H and P first
05/12/2020 10:37                                                     MLP Chronic Care Follow up NYM                                N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           needs H and P
                                                                                                                                                         Count: 9


03/02/2020 09:31                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/10/2020 16:39                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/27/2020 11:08                 Inmate No. 168                      Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/27/2020 11:10                                                     Chronic Care Visit              NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           6 MONTH MLP F/U.
                                                                                                                                                         Count: 4


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 111 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2088
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 113 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/13/2020 00:00                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/13/2020 00:00
                                  Inmate No. 386                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 2


04/03/2020 11:52                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/14/2020 14:32                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/12/2020 12:28                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                 Inmate No. 387
05/12/2020 12:36                                                     Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                            can remove from clinic
05/12/2020 12:37                                                     Clinical Encounter            NYM                            N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 5


03/28/2020 20:59                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

03/30/2020 10:35                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 13:46                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/01/2020 11:46                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 13:25                 Inmate No. 388                      Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 10:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 19:49                                                     Temperature                    NYM                           N    Completed     Beaudouin, Robert MD

04/06/2020 10:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 112 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2089
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 114 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/07/2020 16:36                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/08/2020 10:58                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 23:46                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/09/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 08:40                Inmate No. 388                       Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/11/2020 12:52                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/12/2020 12:56                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/13/2020 09:30                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 18


03/22/2020 11:48                                                     Intake                         NYM                           N    Completed     Columbo, Joseph RN

03/24/2020 08:37                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 12:37                  Inmate No. 169                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/21/2020 13:36                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


03/23/2020 08:23                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/03/2020 02:28                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 170
04/20/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 113 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2090
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 115 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/20/2020 22:28                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C


04/23/2020 12:51                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C


04/28/2020 08:45                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 170
05/04/2020 15:01                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C


05/07/2020 08:00                                                     Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN


                                                                                                                                                           Count: 8


03/12/2020 19:14                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 394
                                                                                                                                                           Count: 1


03/09/2020 05:05                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/13/2020 00:00                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA

03/27/2020 11:33                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                  Inmate No. 391                                                                                                        NER-MAST Physician

04/01/2020 15:04                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/08/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01

                                                                              needs to be enrolled in clinic
                                                                                                                                                           Count: 5


03/09/2020 05:21                                                     Intake                            NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 390
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 114 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2091
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 116 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/24/2020 00:00                 Inmate No. 390                      PPD Administration                NYM                           N    Not Started   Nurse

                                                                                                                                                           Count: 2


03/13/2020 00:06                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 807
                                                                                                                                                           Count: 1


03/12/2020 05:51                                                     Intake                            NYM                           N    Completed     Joaquin, Y. MLP


03/24/2020 15:26                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

03/24/2020 15:31                                                     Chronic Care Visit                NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                           meds expire next month
05/12/2020 00:00                 Inmate No. 389                      History/Physical           NYM                                  N    Not Started   Mid-Level Provider

                                                                              inmate went to a state facility in 2016

                                                                          never had an H and p when he returned to the BOP
05/12/2020 10:42                                                     14 Day Dr Eval             NYM                                  N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                              needs an H and P
                                                                                                                                                           Count: 5


03/12/2020 18:10                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/09/2020 14:35                 Inmate No. 392                      Clinical Encounter - Clinical NYM                               N    Completed     Okafor, Chidubem DO
                                                                     Encounter

                                                                                                                                                           Count: 2


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 115 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2092
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 117 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/17/2020 18:33                                                     ntake                          NYM                           N    Completed     Columbo, Joseph RN


03/20/2020 07:48                                                     P
                                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP


03/20/2020 07:49                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP


04/10/2020 13:26                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                  Inmate No. 395
04/16/2020 11:12                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


04/29/2020 13:00                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


05/08/2020 09:07                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


05/13/2020 00:00                                                     H
                                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider


                                                                                                                                                        Count: 8


03/24/2020 23:32                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 396
                                                                                                                                                        Count: 1


03/13/2020 00:14                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                 Inmate No. 397
05/04/2020 08:40                                                     Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                           DUE 11/27

                                                                           can remove from clinic

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 116 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2093
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 118 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                       Count: 2


03/27/2020 11:26                                                     Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                 Inmate No. 171
03/27/2020 11:31                                                     Chronic Care Visit               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                              6 MONTH MLP F/U.
                                                                                                                                                       Count: 2


03/12/2020 18:47                                                     Clinical Encounter               NYM                           N    Completed   Thomas, Terrance HSA
                                  Inmate No. 398
                                                                                                                                                       Count: 1


03/12/2020 06:23                                                     Intake                           NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 399                                                                                                      P/AHSA

                                                                                                                                                       Count: 1


03/04/2020 13:03                                                     Clinical Encounter               NYM                           N    Completed   Kang, Yoon PA-C

                                  Inmate No. 400
05/14/2020 10:22                                                     Clinical Encounter               NYM                           N    Completed   Okafor, Chidubem DO


                                                                                                                                                       Count: 2


03/05/2020 09:07                                                     Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                 Inmate No. 808
03/05/2020 09:17                                                     Chronic Care Visit               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                              HIV
                                                                              interim clinic
                                                                              needs meds renewed
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                 Page 117 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2094
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 119 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/05/2020 09:21                                                     EKG                            NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/07/2020 16:15                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 808
03/09/2020 23:25                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/10/2020 07:10                                                     Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 6


03/17/2020 14:16                                                     Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD


04/01/2020 08:07                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                Inmate No. 402
04/29/2020 00:00                                                     Clinical Encounter             NYM                           N    Not Started   Optometrist

                                                                           FOR EYEGLASSES RX.
                                                                                                                                                        Count: 3


03/05/2020 21:41                                                     Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD

04/23/2020 14:18                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 172
04/23/2020 15:35                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/29/2020 00:00                                                     Follow-up                      NYM                           N    Not Started   Mid-Level Provider

                                                                           BP check
                                                                                                                                                        Count: 4


03/09/2020 10:47                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO
                                 Inmate No. 173
                                                                                                                                                        Count: 1
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 118 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2095
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 120 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/25/2020 13:35                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/26/2020 14:10                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/08/2020 11:01                  Inmate No. 403                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/16/2020 14:57                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                     Count: 4


03/02/2020 07:51                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 809                                                                                                    P/AHSA

                                                                                                                                                     Count: 1


03/09/2020 03:14                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/31/2020 12:30                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/02/2020 16:52                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                  Inmate No. 404                                                                                                   NER-MAST Physician

04/14/2020 16:53                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/15/2020 16:53                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                     Count: 5


03/01/2020 12:24                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                  Inmate No. 405
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 119 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2096
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 121 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 1


03/04/2020 00:00                                                     Clinical Encounter             NYM                           N    Not Started   Optometrist
                                                                            HIV+ INMATE REFERRED FOR ROUITNE SCREENING.
03/12/2020 18:57                                                     Clinical Encounter      NYM                     N                 Completed     Thomas, Terrance HSA
                                 Inmate No. 174
04/01/2020 22:32                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/06/2020 14:15                                                     Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

                                                                                                                                                        Count: 4


04/03/2020 16:16                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 406
                                                                                                                                                        Count: 1


04/01/2020 16:49                                                     Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/09/2020 13:19                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/21/2020 14:51                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 407
04/21/2020 15:21                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/23/2020 11:22                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/23/2020 13:18                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 6


03/05/2020 23 20
           23:20                                                     Intake                         NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 408

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 120 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2097
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 122 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
03/07/2020 18:10                                                     PPD Reading                      NYM                           N    Completed     Kang, Yoon PA-C


04/08/2020 00:00                                                     Assessment                       NYM                           N    Not Started   Physician 02

                                                                              PULM CLINIC.

                                                                         needs an H and P
                                  Inmate No. 408
04/09/2020 13:25                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

04/23/2020 13:24                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

05/12/2020 00:00                                                     History/Physical                 NYM                           N    Not Started   Mid-Level Provider


                                                                                                                                                          Count: 6


03/13/2020 20:04                                                     Intake                           NYM                           N    Completed     Singh, Mandeep PA-C


03/15/2020 10:38                                                     PPD Reading                      NYM                           N    Completed     Columbo, Joseph RN


03/27/2020 00:00                                                     History/Physical                 NYM                           N    Not Started   Mid-Level Provider


                                                                            overdue
03/27/2020 11:40                 Inmate No. 409                      Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

03/30/2020 22:31                                                     Clinical Encounter               NYM                           N    Completed     Singh, Mandeep PA-C


04/03/2020 11:15                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C


05/04/2020 08:54                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 121 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2098
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 123 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

                                                                                                                                                      Count: 7


03/06/2020 00:26                                                     Intake                         NYM                           N    Completed   Singh, Mandeep PA-C
                                  Inmate No. 810
                                                                                                                                                      Count: 1


03/13/2020 11:00                                                     Exit Summary                   NYM                           N    Completed   Beaudouin, Robert MD
                                  Inmate No. 811
                                                                                                                                                      Count: 1


03/02/2020 07:52                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 1


03/12/2020 06:27                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/15/2020 10:14                                                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN
                                 Inmate No. 813
03/25/2020 23:58                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 15:35                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 4


03/12/2020 07:38                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA
                                 Inmate No. 175
03/12/2020 12:32                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


03/12/2020 18:33                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
                                 Inmate No. 411
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 122 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2099
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 124 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
04/04/2020 00:00                Inmate No. 411                       PPD Administration               NYM                           N    Not Started   Nurse

                                                                                                                                                          Count: 2


03/17/2020 22:53                                                     Clinical Encounter               NYM                           N    Completed     Columbo, Joseph RN

03/24/2020 15:00                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

04/01/2020 16:47                                                     Clinical Encounter               NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

04/06/2020 13:19                 Inmate No. 412                      Clinical Encounter               NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

05/06/2020 08:44                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 13:36                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

05/15/2020 00:00                                                     Follow-up                        NYM                           N    Not Started   Mid-Level Provider
                                                                              Suture removal
                                                                                                                                                          Count: 7


03/09/2020 02 38
           02:38                                                     Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

03/12/2020 19:52                                                     Clinical Encounter               NYM                           N    Completed     Thomas, Terrance HSA
                                Inmate No. 176
04/14/2020 14:09                                                     Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

04/23/2020 13:16                                                     Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 4


03/12/2020 06:15                                                     Intake                           NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 410
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 123 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2100
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 125 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/30/2020 12:36                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/11/2020 15:10                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 410
05/13/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 4


03/06/2020 21:34                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/08/2020 14:01                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/08/2020 14:39
                                 Inmate No. 177                      Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 10:09                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


03/10/2020 16:45                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/23/2020 12:00                 Inmate No. 178                      Clinical Encounter - Clinical NYM                            N    Completed     Chong, Chae Un
                                                                     Encounter                                                                       PharmD

04/09/2020 22:06                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 3


04/27/2020 14:49                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/27/2020 15:07                  Inmate No. 179                     Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD

                                                                           D/C
                                                                                                                                                        Count: 2


03/25/2020 11:41                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                  Inmate No. 414                                                                                                     NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 124 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2101
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 126 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/07/2020 10:19                 Inmate No. 414                      Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                        Count: 2


03/12/2020 07:29                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 415
04/10/2020 21:30                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 2


03/06/2020 00:14                                                     Intake                         NYM                           N    Completed     Singh, Mandeep PA-C

03/08/2020 10:15                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

03/18/2020 10:47                                                     Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD

04/06/2020 22:24                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/10/2020 13:28                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/10/2020 13:33                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/12/2020 19:52                 Inmate No. 416                      Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/17/2020 00:00                                                     Procedure                      NYM                           N    Not Started   Mid-Level Provider

                                                                            SUTURE REMOVAL.
04/24/2020 13:41                                                     Clinical Encounter     NYM                                   N    Completed     Kang, Yoon PA-C

04/30/2020 09:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 08:00                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/12/2020 10:56                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 12

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 125 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2102
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 127 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider

03/06/2020 16
           16:38
              38                                                     Intake                         NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 814
03/08/2020 10:16                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 2


  / /
03/12/2020 20:31                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

05/13/2020 00:00
                                 Inmate No. 417                      History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 2


03/07/2020 12:21                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 182
                                                                                                                                                        Count: 1


04/10/2020 15:36                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                 Inmate No. 419
04/23/2020 15:35                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 2


04/30/2020 13:19                                                     Intake                         NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 757
04/30/2020 14:59                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                        Count: 2


03/12/2020 18:20                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 180
05/12/2020 10:45                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 126 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2103
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 128 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                   NER-MAST Physician

05/12/2020 10:48 N 17838-104             Inmate No. 180              MLP Chronic Care Follow up NYM                               N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           not needed
                                                                                                                                                      Count: 3


04/08/2020 10:06                                                     Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

04/09/2020 07:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/11/2020 13:01                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/12/2020 13:02                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                  Inmate No. 420
04/14/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 16:20                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/15/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 16:45                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/16/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 127 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2104
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 129 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/17/2020 08:45                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP


04/18/2020 11:31                                                     Temperature                       NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

04/20/2020 08:45                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP


04/21/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 420
04/22/2020 09:00                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP


04/22/2020 13:05                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/23/2020 08:30                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP


                                                                                                                                                           Count: 18


           10 24
03/01/2020 10:24                                                     PPD Reading                       NYM                           N    Completed     Columbo, Joseph RN


03/01/2020 10:24                                                     Clinical Encounter                NYM                           N    Completed     Columbo, Joseph RN


03/03/2020 14:15                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 184
03/09/2020 05:12                                                     Intake                            NYM                           N    Completed     Joaquin, Y. MLP


03/25/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01


                                                                              needs to be placed in clinic

                                                                              discuss treatment for latent TB
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 128 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2105
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 130 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status      Provider

                                                                            needs to be on a statin drug
                                                                            discuss ammonia lactate - why does he need
                                                                            evaluate nails - does he need oral
                                                                                                            a Lamisil
                                                                                                           ral a s
04/16/2020 14:12                 Inmate No. 184                      Clinical Encounter             NYM                             N    Completed   Kang, Yoon PA-C


                                                                                                                                                       Count: 6


04/01/2020 16:28                                                     Clinical Encounter               NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 422                                                                                                      P/AHSA

                                                                                                                                                       Count: 1


05/12/2020 10:50                                                     Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/12/2020 10:54
                                 Inmate No. 185                      Chronic Care Visit               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                              6 MONTH MLP F/U.
                                                                                                                                                       Count: 2


03/11/2020 12:24                                                     Clinical Encounter               NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                     PharmD

04/08/2020 08:59                                                     Temperature                      NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 186
04/13/2020 21:56                                                     Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD

05/11/2020 13:30                                                     Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                       Count: 4


03/09/2020 02:49                                                     Intake                           NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 187                                                                                                      P/AHSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                 Page 129 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2106
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 131 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/09/2020 04:53                                                     Intake                         NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 01:06                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/27/2020 00:00                 Inmate No. 187                      14 Day Dr Eval                 NYM                           N    Not Started   Physician 01

                                                                            due 4/9
03/27/2020 11:49                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 5


03/11/2020 13:06                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/19/2020 14:31                 Inmate No. 188                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/24/2020 08:11                                                     Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 3


04/08/2020 23:53                                                     Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

05/07/2020 12:08                 Inmate No. 423                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 2


04/01/2020 16:48                                                     Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                 Inmate No. 424
05/08/2020 21:11                                                     Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

                                                                                                                                                        Count: 2


03/12/2020 06:34                                                     Intake                         NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 425

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 130 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2107
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 132 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/24/2020 13:36                                                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                  Inmate No. 425                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 2


03/27/2020 12:42                                                     Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD


04/03/2020 12:33                                                     Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                  Inmate No. 426                                                                                                     PharmD

05/11/2020 19:54                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C


                                                                                                                                                        Count: 3


           11 12
03/16/2020 11:12                                                     Intake                         NYM                           N    Completed     Joaquin, Y. MLP

03/18/2020 14:06                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

03/18/2020 14:06                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 427
04/03/2020 15:21                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 00:00                                                     History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 5


03/07/2020 12:39                                                     Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 815
                                                                                                                                                        Count: 1


03/14/2020 11:38                                                     Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN
                                  Inmate No. 189
                                                                                                                                                        Count: 1



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 131 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2108
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 133 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/01/2020 10:49                                                     PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

03/06/2020 23:16                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 816                                                                                                    P/AHSA

03/08/2020 10:16                                                     PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 3


03/02/2020 08:45                  Inmate No. 817                     Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 1


03/09/2020 04:16                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/14/2020 14:10                 Inmate No. 428                      Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

05/07/2020 14:47                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 3


03/09/2020 10:56                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/17/2020 22:10                                                     Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD

                                                                            D/C
03/25/2020 12:04                                                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
                                 Inmate No. 190
04/29/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/08/2020 08:30                                                     Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

05/11/2020 08:00                                                     Clinical Encounter             NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                      Count: 6


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 132 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2109
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 134 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
03/13/2020 09:26                                                     PPD Administration                NYM                           N    Completed     Joaquin, Y. MLP

03/13/2020 09:28                 Inmate No. 818                      Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

03/13/2020 09:43                                                     Exit Summary                      NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                           Count: 3


05/04/2020 00:00                                                     Chronic Care Visit                NYM                           N    Not Started   Physician 01
                                 Inmate No. 429
                                                                              due 6/5
                                                                                                                                                           Count: 1


03/04/2020 23:27                                                     Intake                            NYM                           N    Completed     Columbo, Joseph RN
                                 Inmate No. 819
03/06/2020 15:09                                                     PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                           Count: 2


03/16/2020 23:29                                                     Intake                            NYM                           N    Completed     Columbo, Joseph RN

03/18/2020 20:08                                                     PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 430
05/14/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                           Count: 3


03/01/2020 12:26                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 432
                                                                                                                                                           Count: 1


03/19/2020 14:04                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 431
03/23/2020 13:08                                                     Clinical Encounter                NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                        PharmD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 133 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2110
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 135 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/01/2020 10:55                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/11/2020 00:00                 Inmate No. 431                      PPD Administration                NYM                           N    Not Started   Nurse

04/22/2020 00:00                                                     Chronic Care Visit                NYM                           N    Not Started   Physician 01

                                                                              annual due 5/23
                                                                                                                                                           Count: 5


04/16/2020 10:43                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 191
                                                                                                                                                           Count: 1


03/03/2020 13:01                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

03/12/2020 06:35                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/13/2020 15:18                 Inmate No. 192                      Blood Glucose                     NYM                           N    Completed     Singh, Mandeep PA-C

03/23/2020 10:33                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

03/24/2020 14:27                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                           Count: 5


03/12/2020 13:36                                                     Intake                            NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 193
                                                                                                                                                           Count: 1


03/02/2020 07:53                                                     Exit Summary                      NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 820                                                                                                         P/AHSA

                                                                                                                                                           Count: 1


03/11/2020 08 10
           08:10                 Inmate No. 433                      Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 134 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2111
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 136 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                     NER-MAST Physician

04/01/2020 15:45                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                 Inmate No. 433
04/08/2020 00:00                                                     Follow-up                      NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                        Count: 3


03/01/2020 12:27                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 20:12                 Inmate No. 436                      Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

05/14/2020 20:05                                                     Clinical Encounter             NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 3


03/09/2020 03:59                                                     Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 435                                                                                                      P/AHSA

                                                                                                                                                        Count: 1


03/24/2020 08:13                Inmate No. 821                       Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 1


03/02/2020 12:15                                                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 194
04/01/2020 23:00                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 2


03/09/2020 13:43                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


03/11/2020 09:44
                                  Inmate No. 437                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 135 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2112
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 137 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/11/2020 09:48                                                     Clinical Encounter             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                 Inmate No. 437                           BP CHECK.
04/08/2020 00:00                                                     Chronic Care Visit             NYM                           N    Not Started   Mid-Level Provider


                                                                           6 MONTH MLP F/U
                                                                                                                                                        Count: 4


03/06/2020 10:42                                                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO
                                 Inmate No. 439
04/01/2020 16:44                                                     Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 2


03/19/2020 09:46                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/23/2020 12:07                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/24/2020 13:53                                                     Temperature                    NYM                           N    Refused       Joaquin, Y. MLP

03/25/2020 11:22                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:41                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 22:18                                                     Temperature                    NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 196
03/27/2020 11:32                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

03/30/2020 11:30                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/31/2020 13:53                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/12/2020 00:00                                                     Chronic Care Visit             NYM                           N    Not Started   Physician 02

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 136 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2113
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 138 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider
05/12/2020 11:26                                                     Sick Call/Triage                NYM                           N    Canceled    Sommer, Diane MD,
                                  Inmate No. 196
                                                                                                                                                    NER-MAST Physician
                                                                              SUTURE REMOVAL.
                                                                                                                                                       Count: 12


03/01/2020 10:26                                                     PPD Reading                     NYM                           N    Completed   Columbo, Joseph RN

03/03/2020 11:23                                                     PPD Administration              NYM                           N    Canceled    Joaquin, Y. MLP
                                                                           New PPD completed on 03/01/2020
03/11/2020 13:45                 Inmate No. 438                      History/Physical         NYM                                  N    Canceled    Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician
                                                                            not done at prior institution
04/03/2020 12:33                                                     Clinical Encounter              NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                       Count: 4


03/09/2020 07:33                                                     Exit Summary                    NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 822                                                                                                     P/AHSA

                                                                                                                                                       Count: 1


03/04/2020 08:01                                                     Exit Summary                    NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 823
                                                                                                                                                       Count: 1


03/09/2020 04:38                                                     Intake                          NYM                           N    Completed   Joaquin, Y. MLP

03/11/2020 15:48                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

03/11/2020 16:03                 Inmate No. 197                      Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

03/14/2020 12:56                                                     Clinical Encounter              NYM                           N    Completed   Columbo, Joseph RN

03/20/2020 11:56                                                     Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                 Page 137 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                 MCC 2114
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 139 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
03/20/2020 12:09                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/25/2020 13:46                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/15/2020 13:16                                                     Clinical Encounter                NYM                           Y    Completed     Joaquin, Y. MLP

04/25/2020 11:13                 Inmate No. 197                      Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/26/2020 21:24                                                     Clinical Encounter                NYM                           N    Completed     Lopes, Hygor NRP

04/27/2020 11:24                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

05/08/2020 10:15                                                     Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 12


03/12/2020 13:23                                                     Intake                            NYM                           N    Completed     Thomas, Terrance HSA

03/18/2020 08:42                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 440
04/23/2020 00:00                                                     Clinical Encounter                NYM                           N    Not Started   Optometrist
                                                                              28 y/o male w/ decreased vision in Lt eye
                                                                                                                                                           Count: 3


03/11/2020 09:17                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                  Inmate No. 441                                                                                                        NER-MAST Physician

                                                                                                                                                           Count: 1


03/02/2020 07:45                                                     Blood Glucose                     NYM                           N    No Show       Joaquin, Y. MLP

03/03/2020 07:35                                                     Blood Glucose                     NYM                           N    No Show       Joaquin, Y. MLP
                                  Inmate No. 198
03/04/2020 07:50                                                     Blood Glucose                     NYM                           N    No Show       Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 138 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2115
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 140 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time        Reg #         Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
03/12/2020 17:19                                                     Intake                        NYM                           N    Completed   Singh, Mandeep PA-C

03/17/2020 15:36                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/18/2020 15:13                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/22/2020 16:18                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

03/23/2020 07:20                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

03/23/2020 15:48                                                     Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C

03/29/2020 22:30                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/05/2020 22:49                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/11/2020 18:30                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/12/2020 22:12                                                     Blood Glucose                 NYM                           N    Refused     Singh, Mandeep PA-C

04/13/2020 21:14                 Inmate No. 198                      Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/14/2020 20:43                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 19:49                                                     Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN

04/16/2020 18:54                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/17/2020 20:52                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/18/2020 19:55                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/19/2020 19:37                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/23/2020 19:43                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/25/2020 20:27                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/26/2020 19:08                                                     Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP

04/27/2020 20:48                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                 Page 139 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                               MCC 2116
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 141 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/29/2020 18:17                                                     Blood Glucose                  NYM                           N    Completed     Lopes, Hygor NRP

04/30/2020 15:27                                                     Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

05/04/2020 21:26                                                     Blood Glucose                  NYM                           N    Completed     Singh, Mandeep PA-C

05/07/2020 20:45                                                     Blood Glucose                  NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 198
05/09/2020 20:45                                                     Blood Glucose                  NYM                           N    Completed     Singh, Mandeep PA-C

05/11/2020 20:41                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/13/2020 20:50                                                     Blood Glucose                  NYM                           N    Completed     Lopes, Hygor NRP

05/14/2020 15:00                                                     Blood Glucose                  NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 32


03/10/2020 22:45                                                     Intake                         NYM                           N    Completed     Columbo, Joseph RN


03/13/2020 10:29                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

                                 Inmate No. 824
03/15/2020 16:07                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


04/17/2020 13:47                                                     Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                        Count: 4


03/12/2020 12:57                                                     Intake                         NYM                           N    Completed     Thomas, Terrance HSA

03/27/2020 15:31                                                     Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 199                                                                                                      NER-MAST Physician

04/15/2020 00:00                                                     PPD Administration             NYM                           N    Not Started   Nurse

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 140 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2117
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 142 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
05/12/2020 00:00                                                     Chronic Care Visit                NYM                           N    Not Started   Physician 01
                                  Inmate No. 199
                                                                              due 6/12

                                                                              should be on a statin
                                                                                                                                                           Count: 4


04/27/2020 11:18                                                     Temperature                       NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 443
                                                                                                                                                           Count: 1


03/12/2020 06:58                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/24/2020 13:38                                                     Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

03/26/2020 09:56                 Inmate No. 444                      Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

03/27/2020 13:58                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

03/30/2020 12:33                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                           Count: 5


03/27/2020 17:54                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/01/2020 10:37                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 08:45
                                 Inmate No. 445                      Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 08:00                                                     Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 4


03/07/2020 15:15                 Inmate No. 825                      Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 141 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2118
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 143 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 1


03/05/2020 14:00                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/23/2020 09:04                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

04/10/2020 09:40                 Inmate No. 446                      Clinical Encounter                NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                        PharmD

04/16/2020 14:37                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                           Count: 4


03/13/2020 22:19                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/14/2020 10:55                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                 Inmate No. 447
05/06/2020 14:00                                                     Temperature                       NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01

                                                                              clinic placement
                                                                                                                                                           Count: 4


03/09/2020 04:52                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/16/2020 10:27                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

05/04/2020 21:55                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 448
05/08/2020 08:29                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

                                                                          returned from a state facility in 2018 and never had a new H and P
05/13/2020 00:00                                                     Chronic Care Visit           NYM                              N    Not Started     Physician 02
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 142 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2119
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 144 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 6


03/09/2020 05:14                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA
                                  Inmate No. 200
03/09/2020 22:44                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 2


03/24/2020 15:08                                                     Intake                         NYM                           N    Completed   Kang, Yoon PA-C

03/26/2020 11:48                                                     PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 19:53
                                 Inmate No. 449                      PPD Administration             NYM                           N    Completed   Lopes, Hygor NRP

04/25/2020 11:12                                                     PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 4


03/31/2020 13:47                 Inmate No. 749                      Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 1


03/12/2020 17:30                                                     Intake                         NYM                           N    Completed   Thomas, Terrance HSA

04/06/2020 11:32                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                Inmate No. 451
05/07/2020 19:46                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 3


04/02/2020 17:06                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 452
04/10/2020 17:08                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 143 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2120
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 145 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 2


03/27/2020 12:54                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/02/2020 17:01                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                  Inmate No. 453                                                                                                   NER-MAST Physician

04/23/2020 17:03                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 3


03/25/2020 14:33                                                     C
                                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                  Inmate No. 201                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 1


03/09/2020 07:28                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                  Inmate No. 826                                                                                                   P/AHSA

                                                                                                                                                      Count: 1


03/12/2020 06:55                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/27/2020 15:18                 Inmate No. 454                      Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/28/2020 07:48                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 3


03/03/2020 22:01                                                     Intake                         NYM                           N    Completed   Columbo, Joseph RN
                                 Inmate No. 827
03/05/2020 09:39                                                     PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 144 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2121
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 146 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 2


03/17/2020 16:48                                                     Clinical Encounter                NYM                           N    Completed     Columbo, Joseph RN

03/28/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

03/28/2020 07:47                 Inmate No. 456                      Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/17/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01

                                                                              clinic placement asthma
                                                                                                                                                           Count: 4


03/09/2020 04 24
           04:24                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

05/09/2020 17:44                  Inmate No. 457                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C


                                                                                                                                                           Count: 2


03/09/2020 04:06                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/28/2020 07:54                  Inmate No. 202                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

05/07/2020 08:00                                                     Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 3


04/03/2020 12:35                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

04/14/2020 14:09                  Inmate No. 458                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

05/14/2020 14:54                                                     Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 145 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2122
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 147 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 3


03/07/2020 03:21                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/09/2020 11:02                Inmate No. 828                       PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

03/21/2020 19:55                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 3


03/05/2020 12:04                                                     Clinical Encounter - Clinical NYM                            Y    Completed   Beaudouin, Robert MD
                                                                     Encounter
                                 Inmate No. 459
05/14/2020 10:18                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 2


03/12/2020 07:54                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                  Inmate No. 829                                                                                                   P/AHSA

                                                                                                                                                      Count: 1


03/09/2020 11:30                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


03/09/2020 15:06                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/22/2020 19:53                                                     PPD Administration             NYM                           N    Completed   Lopes, Hygor NRP
                                  Inmate No. 460
04/25/2020 11:12                                                     PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C


05/06/2020 14:00                                                     Temperature                    NYM                           N    Completed   Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 146 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2123
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 148 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/07/2020 19:33                                                     Clinical
                                                                     C        Encounter             NYM                           N    Completed   Singh, Mandeep PA-C
                                  Inmate No. 460

                                                                                                                                                      Count: 6


04/10/2020 19:12                                                     Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

04/11/2020 12:56                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/11/2020 22:14                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/12/2020 08:13                                                     PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

04/12/2020 12:58                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 16:12                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 462
04/15/2020 16:42                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 16:44                                                     Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/16/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/18/2020 11:29                                                     Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/20/2020 08:45                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 09:00                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 147 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2124
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 149 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/23/2020 08:30                                                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 08:45
                                 Inmate No. 462                      Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 19


03/09/2020 07:33                                                     Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                 Inmate No. 830                                                                                                    P/AHSA

                                                                                                                                                      Count: 1


03/06/2020 22:47                                                     Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/08/2020 10:16                 Inmate No. 831                      PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

03/09/2020 17:01                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 3


04/02/2020 16:54                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/09/2020 15:21                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/09/2020 17:23                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                  Inmate No. 463
04/10/2020 15:23                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 16:55                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/15/2020 16:56                                                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 148 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2125
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 150 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 6


03/05/2020 23:28                                                     Intake                         NYM                           N    Completed   Singh, Mandeep PA-C


03/07/2020 18:11                                                     PPD Reading                    NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 464
03/21/2020 19:59                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


                                                                                                                                                      Count: 3


03/04/2020 10:37                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/12/2020 07:53                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/12/2020 18:04                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/05/2020 19:55                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/09/2020 14:39                                                     Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

04/27/2020 23:22                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/30/2020 12:07                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                 Inmate No. 203
05/01/2020 14:23                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/01/2020 14:58                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/01/2020 15:15                                                     MLP Chronic Care Follow up NYM                               N    Canceled    Beaudouin, Robert MD
                                                                         6 MONTH F/U.
05/08/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 07:30                                                     Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/12/2020 10:22                                                     Temperature                    NYM                           N    Completed   Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 149 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2126
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 151 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/13/2020 09:40                                                     Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/13/2020 09:53                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 203
05/14/2020 11:34                                                     Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 16:09                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 17


03/03/2020 16:30                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/20/2020 10:30                                                     Clinical Encounter             NYM                           Y    Completed   Joaquin, Y. MLP

03/28/2020 08:04                                                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/03/2020 17:32                                                     Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/04/2020 23:45                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/07/2020 07:55                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 08:40                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 08:20                 Inmate No. 204                      Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/11/2020 20:46                                                     Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/12/2020 22:12                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/13/2020 08:45                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 16:43                                                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/13/2020 21:59                                                     Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/14/2020 08:15                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 08:20                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 150 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2127
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 152 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time        Reg #         Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
04/16/2020 08:20                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 08:10                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/18/2020 19:55                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/19/2020 19:36                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

04/20/2020 08:20                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 08:20                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 08:00                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 08:40                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 08:00                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/27/2020 07:35                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP
                                 Inmate No. 204
04/28/2020 07:50                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 07:40                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 07:45                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 15:31                                                     Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

05/02/2020 20:09                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/03/2020 18:53                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/06/2020 22:00                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/09/2020 12:15                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/09/2020 20:45                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/11/2020 20:50                                                     Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                 Page 151 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                MCC 2128
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 153 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 35


03/12/2020 21:17                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 465
03/26/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01

                                                                              latent TB
                                                                                                                                                           Count: 2


03/13/2020 00:12                                                     Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 466
04/03/2020 19:39                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                           Count: 2


03/06/2020 00:52                                                     Intake                            NYM                           N    Completed     Singh, Mandeep PA-C

03/08/2020 10:16                                                     PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP

03/08/2020 11:58                                                     Clinical Encounter                NYM                           N    Completed     Joaquin, Y. MLP

04/11/2020 19:58                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

05/04/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   Mid-Level Provider

                                                                              overdue
                                Inmate No. 467
                                                                            discuss latent TB treatment
05/04/2020 08:45                                                     Clinical Encounter            NYM                               N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

05/04/2020 08:48                                                     Sick Call/Triage                  NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                              shortness of breath

                                                                            seen
05/05/2020 13:53                                                     Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 152 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2129
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 154 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
05/07/2020 08:00                  Inmate No. 467                     Temperature                       NYM                           N    Refused       Brenneman, Wiilliam RN

                                                                                                                                                           Count: 9


03/02/2020 21 03
           21:03                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

03/09/2020 05:08                                                     Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 468                                                                                                         P/AHSA

03/12/2020 22:24                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

04/18/2020 00:00                                                     PPD Administration                NYM                           N    Not Started   Nurse

                                                                                                                                                           Count: 4


03/13/2020 09:32                                                     Exit Summary                      NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 832
                                                                                                                                                           Count: 1


03/12/2020 18 35
           18:35                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 471
                                                                                                                                                           Count: 1


03/04/2020 00:00                                                     History/Physical                  NYM                           N    Not Started   MLP 01
                                                                              due 3/17

                                                                              needs to be enrolled in clinic
03/12/2020 06:32                                                     Intake                           NYM                            N    Completed     Yonnone, M. EMT-
                                 Inmate No. 469
                                                                                                                                                        P/AHSA

03/16/2020 16:08                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/23/2020 12:05                                                     Clinical Encounter                NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                        PharmD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 153 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2130
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 155 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
03/24/2020 13:50                                                     Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                 Inmate No. 469
05/13/2020 00:00                                                     Assessment                        NYM                           N    Not Started   Physician 01
                                                                              inmate returned on Paxil
                                                                              will need to be enrolled in MH clinic

                                                                              elevated lipids
                                                                                                                                                           Count: 6


03/12/2020 22:31                                                     Intake                            NYM                           N    Completed     Thomas, Terrance HSA

03/15/2020 10:37                                                     PPD Reading                       NYM                           N    Completed     Columbo, Joseph RN

03/16/2020 23:30
                                 Inmate No. 833                      Clinical Encounter                NYM                           N    Completed     Columbo, Joseph RN

03/17/2020 23:21                                                     Clinical Encounter                NYM                           N    Completed     Columbo, Joseph RN

                                                                                                                                                           Count: 4


03/09/2020 11:00                                                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/09/2020 15:19                                                     Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                 Inmate No. 205
03/27/2020 07:24                                                     Exit Summary                      NYM                           N    Completed     Thomas, Terrance HSA

03/27/2020 09:41                                                     Exit Summary                      NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                           Count: 4


03/12/2020 22:45                                                     Intake                            NYM                           N    Completed     Singh, Mandeep PA-C

03/13/2020 09:31                 Inmate No. 470                      Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/15/2020 06:47                                                     PPD Reading                       NYM                           N    Completed     Columbo, Joseph RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 154 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2131
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 156 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time        Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
03/16/2020 14:03                                                     Clinical Encounter               NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                       PharmD

05/04/2020 00:00                                                     History/Physical                 NYM                           N    Not Started   Mid-Level Provider
                                 Inmate No. 470
                                                                            overdue
05/04/2020 08:12                                                     Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 6


04/03/2020 15:13                                                     Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO
                                  Inmate No. 472
                                                                                                                                                          Count: 1


03/19/2020 22:09                                                     Intake                           NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 834
                                                                                                                                                          Count: 1


03/31/2020 16:50                                                     Clinical Encounter               NYM                           N    Completed     Columbo, Joseph RN


05/05/2020 00:00
                                  Inmate No. 473                     PPD Administration               NYM                           N    Not Started   Nurse


                                                                                                                                                          Count: 2


04/06/2020 00:00                                                     Chronic Care Visit               NYM                           N    Not Started   Mid-Level Provider
                                  Inmate No. 474
                                                                              6 MONTH MLP F/U.
                                                                                                                                                          Count: 1


03/12/2020 13:15                                                     Intake                           NYM                           N    Completed     Thomas, Terrance HSA
                                 Inmate No. 475
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                     Page 155 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2132
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 157 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 1


04/09/2020 20:13                                                     Intake                         NYM                           N    Completed     Singh, Mandeep PA-C

04/10/2020 08:40                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/11/2020 08:13                                                     PPD Reading                    NYM                           N    Completed     Columbo, Joseph RN

04/11/2020 13:00                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/12/2020 12:59                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 16:12                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/15/2020 00:00                                                     Sick Call/Triage               NYM                           N    Not Started   Mid-Level Provider

                                                                         FOR SUTURE REMOVAL.
                                Inmate No. 476
04/15/2020 09:00                                                     Temperature         NYM                                      N    Completed     Joaquin, Y. MLP

04/15/2020 16:39                                                     Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/16/2020 20:07                                                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/17/2020 08:45                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:27                                                     Temperature                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/20/2020 08:45                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 08:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 156 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2133
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 158 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time        Reg
                         g#          Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/24/2020 08:45                                                     Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 476
05/12/2020 00:00                                                     History/Physical                NYM                           N    Not Started   Mid-Level Provider

                                                                                                                                                         Count: 20


03/12/2020 05:55                                                     Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

03/24/2020 15:26                                                     Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/01/2020 15:18                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 477
05/02/2020 20:23                                                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

05/06/2020 14:44                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/11/2020 09:28                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 6


04/01/2020 16:39                                                     Clinical Encounter              NYM                           N    Completed     Yonnone, M. EMT-
                                  Inmate No. 478                                                                                                      P/AHSA

                                                                                                                                                         Count: 1


03/17/2020 18:14                                                     Intake                          NYM                           N    Completed     Columbo, Joseph RN

03/20/2020 07:48                                                     PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 12:46                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
                                Inmate No. 479
04/27/2020 00:00                                                     History/Physical                NYM                           N    Not Started   Mid-Level Provider

05/13/2020 00:00                                                     Assessment                      NYM                           N    Not Started   Physician 02

                                                                                                                                                         Count: 5
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 157 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2134
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 159 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider

03/05/2020 12:00                                                     PPD Administration             NYM                           N    Completed     Joaquin, Y. MLP

03/08/2020 10:15                                                     PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 1
03/12/2020 23:29                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/16/2020 00:00                                                     Chronic Care Visit             NYM                           N    Not Started   Physician 02

                                                                                                                                                        Count: 4


04/21/2020 22:07                                                     Intake                         NYM                           N    Completed     Lopes, Hygor NRP

04/21/2020 22:49                                                     Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD

                                                                         D/C
04/22/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 08:30                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 08:45                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/27/2020 09:00                  Inmate No. 2                       Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:00                                                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/05/2020 07:30                                                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/05/2020 15:37                                                     Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 11


03/02/2020 07:54                                                     Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                 Inmate No. 835
                                                                                                                                                     P/AHSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 158 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2135
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 160 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 1


03/12/2020 13:54 N                                                   Intake                         NYM                           N    Completed   Thomas, Terrance HSA

03/13/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/17/2020 15:34 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/22/2020 13:18 N                                                   Clinical Encounter             NYM                           N    Canceled    Beaudouin, Robert MD

                                                                           D/C
03/23/2020 15:49 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

03/26/2020 09:31 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 07:40 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 20:44 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

04/17/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
                               Inmate No. 4
04/23/2020 11:36 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/23/2020 11:39 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/23/2020 23:14 N                                                   14 Day Dr Eval                 NYM                           N    Canceled    Beaudouin, Robert MD

                                                                           due 4/9
04/28/2020 07:05 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 15:24 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

05/05/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/06/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 159 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2136
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 161 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters    Co-Pay Status         Provider
05/09/2020 12:14 N                                                   Blood Glucose                   NYM                             N    Completed     Singh, Mandeep PA-C

05/11/2020 06:30 N                                                   Blood Glucose                   NYM                             N    Completed     Brenneman, Wiilliam RN

05/12/2020 07:30 N                                                   Blood Glucose                   NYM                             N    Completed     Kang, Yoon PA-C
                               Inmate No. 4
05/13/2020 07:30 N                                                   Blood Glucose                   NYM                             N    Completed     Kang, Yoon PA-C

05/14/2020 07:30 N                                                   Blood Glucose                   NYM                             N    Completed     Kang, Yoon PA-C

05/14/2020 15:00 N                                                   Blood Glucose                   NYM                             N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 24


05/11/2020 00:00 N               Inmate No. 480                      PPD Administration              NYM                             N    Not Started   Nurse

                                                                                                                                                           Count: 1


03/21/2020 15:21 N                                                   Blood Glucose                   NYM                             N    Completed     Columbo, Joseph RN

03/25/2020 00:00 N                                                   Chronic Care Visit              NYM                             N    Not Started   Mid-Level Provider
                                  Inmate No. 5                             6 MONTH MLP F/U.
04/15/2020 07:10 N                                                   Blood Glucose                   NYM                             N    Completed     Joaquin, Y. MLP

04/15/2020 09:50 N                                                   Clinical Encounter              NYM                             N    Completed     Kang, Yoon PA-C

                                                                                                                                                           Count: 4


03/11/2020 00:00 N                                                   Clinical Encounter              NYM                             N    Not Started   Optometrist

                                Inmate No. 481                              29 y/o male w/ decreased vision in right eye
03/12/2020 23:58 N                                                   Clinical Encounter           NYM                                N    Completed     Singh, Mandeep PA-C

                                                                                                                                                           Count: 2



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                       Page 160 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2137
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 162 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/04/2020 22:18 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

03/05/2020 11:30 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/10/2020 00:01 N                                                   Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD

                                                                         md
04/02/2020 16:59 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                     Inmate No. 6                                                                                                  NER-MAST Physician

04/14/2020 14:17 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/15/2020 17:00 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/17/2020 10:28 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 7


03/23/2020 08:17 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/02/2020 17:09 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 482
04/10/2020 17:11 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/14/2020 17:09 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                     Count: 4


04/02/2020 13:27 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                             Inmate No. 483
04/09/2020 15:19 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 161 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2138
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 163 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/10/2020 13:29 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/14/2020 13:28 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                            Inmate No. 483
04/15/2020 13:28 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/23/2020 15:20 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 6


03/30/2020 12:59 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 484
                                                                                                                                                         Count: 1


03/12/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 02

04/02/2020 15:53 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

05/04/2020 15:05 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 485
05/04/2020 17:53 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

05/08/2020 08:30 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 11:09 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 6


03/13/2020 00:17 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C


04/11/2020 14:48 N              Inmate No. 486                       Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 162 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2139
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 164 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 2


05/12/2020 18:08 N                                                   Intake                         NYM                           N    Completed     Lopes, Hygor NRP

05/13/2020 00:00 N                                                   History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                         due 6/1
                                                                         get his medical records regarding intubation
05/13/2020 09:42 N             Inmate No. 900                        Temperature                NYM                               N    Completed     Kang, Yoon PA-C

05/14/2020 00:00 N                                                   PPD Reading                    NYM                           N    Not Started   Nurse

05/14/2020 11:31 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 15:35 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 6


03/01/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed     Columbo, Joseph RN


03/02/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP


03/03/2020 07:50 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP


03/03/2020 18:31 N                                                   Blood Glucose                  NYM                           N    Completed     Columbo, Joseph RN
                                    Inmate No. 7
03/04/2020 16:31 N                                                   Blood Glucose                  NYM                           N    Completed     Columbo, Joseph RN


03/05/2020 08:25 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP


03/06/2020 15:00 N                                                   Blood Glucose                  NYM                           N    Completed     Thomas, Terrance HSA



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 163 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2140
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 165 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time    Reg #             Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
03/07/2020 21:21 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


03/08/2020 08:50 N                                                   Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP


03/09/2020 20:46 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


03/12/2020 15:50 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


03/13/2020 07:15 N                                                   Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP


03/14/2020 07:00 N                                                   Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN


03/15/2020 07:00 N                                                   Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN


03/15/2020 15:20 N
                                   Inmate No. 7                      Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN


03/17/2020 15:35 N                                                   Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP


03/18/2020 15:13 N                                                   Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP


03/20/2020 06:55 N                                                   Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP


03/21/2020 07:00 N                                                   Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN


03/21/2020 15:22 N                                                   Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN


03/22/2020 16:16 N                                                   Blood Glucose                 NYM                           N    Completed   Columbo, Joseph RN


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                 Page 164 of 319
       20 Civ. 3315                                                      Subject to Protective Order                                                MCC 2141
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 166 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/23/2020 07:20 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/23/2020 12:10 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/24/2020 13:43 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/25/2020 09:39 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


03/25/2020 11:18 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/26/2020 06:40 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/26/2020 06:40 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/26/2020 22:13 N
                                    Inmate No. 7                     Temperature                    NYM                           N    Completed   Singh, Mandeep PA-C


03/27/2020 11:34 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/28/2020 08:17 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/29/2020 22:31 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


03/30/2020 07:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/30/2020 23:16 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


03/31/2020 07:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 165 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2142
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 167 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/31/2020 13:51 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/02/2020 06:45 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/03/2020 06:35 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/05/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


04/05/2020 22:48 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/06/2020 07:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/06/2020 22:26 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

                                   Inmate No. 7
04/07/2020 06:50 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/07/2020 06:52 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/08/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/09/2020 07:25 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/10/2020 07:20 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/11/2020 09:30 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


04/11/2020 18:28 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 166 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2143
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 168 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/12/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


04/12/2020 22:12 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/12/2020 22:16 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


04/13/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/13/2020 21:14 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/14/2020 07:40 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 10:30 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 20:42 N                 Inmate No. 7                      Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


04/15/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 19:50 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


04/16/2020 07:40 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/16/2020 18:54 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/17/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/17/2020 13:08 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 167 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2144
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 169 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/17/2020 20:52 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/18/2020 19:55 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/19/2020 19:37 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/20/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/21/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/22/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/23/2020 06:50 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/23/2020 19:44 N
                                   Inmate No. 7                      Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/24/2020 07:10 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/25/2020 11:01 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/25/2020 17:24 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


04/26/2020 19:09 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


04/27/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/27/2020 20:49 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 168 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2145
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 170 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/28/2020 07:05 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/28/2020 19:17 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


04/29/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/29/2020 18:17 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


04/30/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/30/2020 13:59 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/30/2020 15:25 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


05/02/2020 09:23 N
                                   Inmate No. 7                      Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


05/03/2020 09:20 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


05/03/2020 18:53 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


05/04/2020 06:45 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C


05/04/2020 21:27 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


05/05/2020 08:53 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN


05/05/2020 18:40 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 169 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2146
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 171 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time    Reg #             Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
05/06/2020 09:32 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN


05/06/2020 22:01 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


05/07/2020 06:30 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN


05/08/2020 06:30 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN


05/08/2020 19:02 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP


05/09/2020 12:15 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


05/09/2020 20:47 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

                                   Inmate No. 7
05/10/2020 09:11 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP


05/10/2020 16:51 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP


05/11/2020 06:30 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN


05/11/2020 20:48 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C


05/12/2020 07:30 N                                                   Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C


05/12/2020 17:00 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN


05/14/2020 07:30 N                                                   Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                 Page 170 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                MCC 2147
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 172 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time        Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/14/2020 15:00                                                     Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN
                                  Inmate No. 7
                                                                                                                                                      Count: 106


03/02/2020 07:55 N                                                   Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                   Inmate No. 901                                                                                                  P/AHSA

                                                                                                                                                      Count: 1


04/01/2020 19:22 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/02/2020 17:19 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 487
04/08/2020 15:19 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/12/2020 10:59 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 4


03/10/2020 14:48 N 73528-053                                         Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                      Inmate No. 488
05/06/2020 14:23 N 73528-053                                         Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                      Count: 2


03/06/2020 10:50 N                                                   Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

04/09/2020 09:40 N             Inmate No. 489                        Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/29/2020 12:30 N                                                   Clinical Encounter             NYM                           Y    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 3

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 171 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2148
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 173 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/09/2020 15:09 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Sommer, Diane MD,
                                                                     Encounter                                                                     NER-MAST Physician

05/01/2020 18:33 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

05/02/2020 11:49 N                                                   Clinical Encounter             NYM                           N    Completed   Lopes, Hygor NRP

05/02/2020 20:22 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

05/05/2020 09:17 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/06/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/07/2020 07:30 N              Inmate No. 492                       Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/12/2020 10:21 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/13/2020 09:41 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 11:31 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 15:19 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 13


04/24/2020 07:54 N               Inmate No. 8                        Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 1


03/09/2020 04:45 N             Inmate No. 491                        Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 1

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 172 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2149
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 174 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/24/2020 15:32 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                   Inmate No. 9
03/24/2020 15:38 N                                                   MLP Chronic Care Follow up NYM                               N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           6 MONTH F/U.
                                                                                                                                                      Count: 2


03/26/2020 09:51 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/31/2020 23:41 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/01/2020 11:47 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 13:25 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:44 N                                                   Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00 N           Inmate No. 493                          Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:41 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 11:02 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 23:48 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/09/2020 10:24 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 08:40 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/11/2020 13:00 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/12/2020 13:00 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 173 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2150
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 175 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/13/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 16:19 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 09:00 N           Inmate No. 493                          Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 16:22 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 16:41 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/16/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 22


04/06/2020 15:10            Inmate No. 494                           Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 1


03/13/2020 10:38 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/13/2020 10:42 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/13/2020 22:58 N                                                   MLP Chronic Care Follow up NYM                               N    Canceled    Beaudouin, Robert MD

                                                                          D/C
03/13/2020 23:06 N             Inmate No. 11                         Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD

                                                                            D/C.
03/18/2020 16:48 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/03/2020 17:59 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/13/2020 11:07 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 7

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 174 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2151
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 176 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/27/2020 15:32 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                Inmate No. 495
04/01/2020 16:15 N                                                   Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                     Count: 2


03/23/2020 11:09 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/25/2020 12:02 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/25/2020 12:06 N                                                   MLP Chronic Care Follow up NYM                               N    Canceled    Sommer, Diane MD,
                                 Inmate No. 12                                                                                                     NER-MAST Physician
                                                                          cancel
03/25/2020 12:06 N                                                   Chronic Care Visit             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                            DUE 1/6/2021
03/25/2020 12:08 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                     Count: 5


03/18/2020 14:33 N                Inmate No. 496                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                     Count: 1


           19 47
              4 N
03/01/2020 19:47                                                     PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C

04/06/2020 15:12 N
                                 Inmate No. 497                      Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                     Count: 2


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 175 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2152
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 177 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/12/2020 04:24 N                                                   Intake                         NYM                           N    Completed     Joaquin, Y. MLP


03/25/2020 13:29 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                Inmate No. 498                                                                                                       NER-MAST Physician

05/07/2020 10:58 N                                                   Clinical Encounter             NYM                           N    Completed     Brenneman, Wiilliam RN


                                                                                                                                                        Count: 3


03/12/2020 16:47 N                                                   Intake                         NYM                           N    Completed     Thomas, Terrance HSA

                                 Inmate No. 499
04/03/2020 10:49 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                        Count: 2


03/09/2020 03:08 N            Inmate No. 902                         Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


05/12/2020 19:19 N                                                   Intake                         NYM                           N    Completed     Lopes, Hygor NRP

05/12/2020 19:28 N                                                   Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

05/13/2020 09:43 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C
                             Inmate No. 903
05/14/2020 00:00 N                                                   PPD Reading                    NYM                           N    Not Started   Nurse

05/14/2020 10:42 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/14/2020 17:39 N                                                   Clinical Encounter             NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 6


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 176 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2153
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 178 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time    Reg #             Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status      Provider
03/10/2020 16:59 N                                                   Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/03/2020 11:03 N               Inmate No. 13                       Clinical Encounter               NYM                           N    Completed   Kang, Yoon PA-C

04/03/2020 12:47 N                                                   Temperature                      NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                       Count: 3


03/09/2020 02:21 N                                                   Intake                           NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                Inmate No. 500
04/01/2020 18:19 N                                                   Clinical Encounter               NYM                           N    Completed   Thomas, Terrance HSA

                                                                                                                                                       Count: 2


03/12/2020 14:13 N                                                   Intake                           NYM                           N    Completed   Thomas, Terrance HSA


03/13/2020 17:56 N                                                   Clinical Encounter               NYM                           N    Completed   Singh, Mandeep PA-C


03/23/2020 12:18 N                                                   Clinical Encounter               NYM                           N    Completed   Kang, Yoon PA-C
                                  Inmate No. 502
04/22/2020 13:22 N                                                   Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD


04/22/2020 14:04 N                                                   Chronic Care Visit               NYM                           N    Canceled    Beaudouin, Robert MD


                                                                              md

                                                                            annual is due 5/15/2020
                                                                            meds expire in April
04/28/2020 13:28 N                                                   Clinical Encounter           NYM                               N    Completed   Beaudouin, Robert MD
                                  Inmate No. 502


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                 Page 177 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2154
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 179 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                 Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 6


03/12/2020 23:55 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/03/2020 17:00 N             Inmate No. 503                        Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/29/2020 19:55 N                                                   Clinical Encounter             NYM                           Y    Completed   Lopes, Hygor NRP

                                                                                                                                                      Count: 3


03/07/2020 12:30 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/20/2020 13:42 N                                                   Clinical Encounter             NYM                           N    Pending     Miller, Elissa PhD/Chief
                                                                                                                                                   Psychologist

04/30/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                               Inmate No. 504
05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/12/2020 09:52 N                                                   Clinical Encounter             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           overdue an no reason stated
                                                                                                                                                      Count: 6


03/30/2020 15:26 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

03/31/2020 13:49 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 11:48 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                Inmate No. 505
04/02/2020 13:26 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:43 N                                                   Temperature                    NYM                           N    Completed   Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 178 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2155
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 180 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/06/2020 10:30 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 16:42 N                                                   Temperature                     NYM                           N    Completed     Columbo, Joseph RN

04/08/2020 08:58 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/08/2020 23:48 N                                                   Temperature                     NYM                           N    Completed     Columbo, Joseph RN

04/09/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP
                                Inmate No. 505
04/10/2020 08:40 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 15:00 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/11/2020 12:48 N                                                   Temperature                     NYM                           N    Completed     Columbo, Joseph RN

04/12/2020 12:53 N                                                   Temperature                     NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 10:23 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 07:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 18


03/05/2020 23:04 N                                                   Intake                          NYM                           N    Completed     Singh, Mandeep PA-C

03/11/2020 19:28 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/13/2020 15:12 N                                                   Clinical Encounter - Clinical NYM                             N    Completed     Beaudouin, Robert MD
                                                                     Encounter

03/13/2020 15:38 N
                                Inmate No. 506                       Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/13/2020 22:17 N                                                   Assessment                      NYM                           N    Canceled      Beaudouin, Robert MD

                                                                           IDC.
03/23/2020 00:00 N                                                   History/Physical                NYM                           N    Not Started   Mid-Level Provider

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 179 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2156
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 181 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/23/2020 07:05 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                Inmate No. 506
04/14/2020 11:23 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 8


03/25/2020 11:45 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                  Inmate No. 507
04/25/2020 19:01 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


                                                                                                                                                      Count: 2


03/02/2020 15:55 N                                                   Intake                         NYM                           N    Completed   Kang, Yoon PA-C

03/02/2020 20:46 N                                                   Clinical Encounter             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                          63 y/o male
03/04/2020 09:57 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP
                               Inmate No. 904
03/04/2020 09:58 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/04/2020 10:47 N                                                   Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

03/09/2020 07:31 N                                                   Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 6


03/12/2020 17:36 N                                                   Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

04/09/2020 13:45 N               Inmate No. 15                       Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 180 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2157
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 182 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                     Count: 2


03/11/2020 15:14 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/16/2020 13:52 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/20/2020 15:24 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/31/2020 15:01 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 508
03/31/2020 16:30 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/20/2020 15:00 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

05/01/2020 20:28 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

05/05/2020 13:44 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/07/2020 20:01 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 9


04/16/2020 18:47 N           Inmate No. 509                          Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 1


03/11/2020 11:35 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                             Inmate No. 510
04/23/2020 15:26 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 2


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 181 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2158
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 183 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/09/2020 04:21 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/15/2020 09:49 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/16/2020 10:32 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/19/2020 20:00 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/20/2020 16:22 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/20/2020 18:25 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/28/2020 08:33 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/31/2020 12:02 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

04/02/2020 12:52 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                Inmate No. 511                       Encounter

04/03/2020 14:36 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/06/2020 10:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/06/2020 14:08 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/07/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:41 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 11:03 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 17:43 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/09/2020 08:34 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/09/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 08:40 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 182 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2159
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 184 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/11/2020 13:02 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/12/2020 13:03 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 16:15 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/15/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/16/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/16/2020 09:34 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/17/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:29 N                                                   Temperature                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                               Inmate No. 511
04/20/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 11:05 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 23:39 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/24/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/26/2020 22:55 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/27/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 09:00 N                                                   Temperature                    NYM                           N    Unavailable   Joaquin, Y. MLP

04/28/2020 15:42 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                   Page 183 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2160
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 185 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/29/2020 08:18 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/29/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 13:34 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/30/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/05/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/06/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/07/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN
                               Inmate No. 511
05/07/2020 09:05 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/07/2020 10:35 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/12/2020 10:25 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/13/2020 09:39 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 16:03 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 53


03/09/2020 02:26 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/10/2020 16:03 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                              Inmate No. 512
04/22/2020 15:09 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 16:11 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 4
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 184 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2161
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 186 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider

03/02/2020 10:17 N             Inmate No. 513                        PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                          Count: 1


           20 46 N
04/14/2020 20:46                                                     Clinical Encounter               NYM                           N    Completed     Columbo, Joseph RN
                                 Inmate No. 16
05/05/2020 00:00 N                                                   MLP Chronic Care Follow up NYM                                 N    Not Started   Mid-Level Provider
                                                                              6 MONTH F/U.
                                                                                                                                                          Count: 2


03/09/2020 04:35 N                                                   Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

03/12/2020 19:31 N                                                   Clinical Encounter               NYM                           N    Completed     Thomas, Terrance HSA

03/31/2020 09:03 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

04/07/2020 00:00 N             Inmate No. 515                        Assessment                       NYM                           N    Not Started   Physician 02

04/08/2020 14:44 N                                                   Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO

05/14/2020 09:43 N                                                   Clinical Encounter               NYM                           N    In Progress   Beaudouin, Robert MD

05/14/2020 13:21 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                          Count: 7


03/01/2020 12:34 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 04:35 N                                                   Intake                           NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA
                                  Inmate No. 514
03/24/2020 13:46 N                                                   Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

03/25/2020 00:00 N                                                   14 Day Dr Eval                   NYM                           N    Not Started   Physician 01
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 185 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2162
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 187 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                            due 4/9
03/25/2020 12:10 N                                                   Clinical Encounter - Clinical NYM                            N    Completed     Sommer, Diane MD,
                                                                     Encounter                                                                       NER-MAST Physician

03/25/2020 12:12 N                                                   Follow-up                      NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                   Inmate No. 514                         AIMS
03/25/2020 12:13 N                                                   Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                            cancel
04/15/2020 11:26 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 8


03/09/2020 05:35 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                Inmate No. 516                                                                                                       P/AHSA

                                                                                                                                                        Count: 1


03/06/2020 22:38 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                Inmate No. 517                                                                                                       P/AHSA

                                                                                                                                                        Count: 1


05/04/2020 18:22 N                                                   Intake                         NYM                           N    Completed     Singh, Mandeep PA-C

05/05/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/06/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN
                               Inmate No. 758
05/07/2020 00:00 N                                                   History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                         due 5/25
05/07/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 186 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2163
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 188 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/07/2020 09:39 N                                                   PPD Reading                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/12/2020 10:21 N            Inmate No. 758                         Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 09:42 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 11:17 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/14/2020 11:35 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 12


03/02/2020 14:28 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

03/04/2020 15:34 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

03/09/2020 07:30 N                                                   Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                              Inmate No. 905
03/16/2020 12:53 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

03/23/2020 11:42 N                                                   Clinical Encounter - Clinical NYM                            N    Completed     Chong, Chae Un
                                                                     Encounter                                                                       PharmD

03/24/2020 09:26 N                                                   Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 6


04/02/2020 17:11 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/14/2020 17:12 N                Inmate No. 518                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/15/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 02
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 187 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2164
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 189 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                           due 5/23
04/15/2020 17:13 N                Inmate No. 518                     Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 4


03/12/2020 22:34 N                                                   Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

03/15/2020 10:37 N                                                   PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

03/23/2020 12:57 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/23/2020 16:47 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/24/2020 18:00 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/28/2020 13:47 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

03/30/2020 10:34 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:46 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 11:49 N              Inmate No. 519                       Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 13:26 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:46 N                                                   Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:35 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/08/2020 10:56 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 23:44 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 188 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2165
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 190 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/09/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 08:40 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/12/2020 12:54 N                                                   Temperature                     NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 11:33 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/02/2020 18:30 N             Inmate No. 519                        Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

05/04/2020 00:00 N                                                   History/Physical                NYM                           N    Not Started   Mid-Level Provider
                                                                            overdue
05/04/2020 07:17 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

05/05/2020 11:03 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/06/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 02

                                                                           GI.
                                                                                                                                                         Count: 27


04/02/2020 13:34 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 15:23 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

04/06/2020 15:02 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/07/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 520
04/08/2020 10:57 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 23:45 N                                                   Temperature                     NYM                           N    Completed     Columbo, Joseph RN

04/09/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 189 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2166
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 191 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/10/2020 08:40 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/11/2020 12:49 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/12/2020 12:55 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 09:30 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 16:09 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/15/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 16:30 N                                                   Temperature                    NYM                           N    Completed     Columbo, Joseph RN

04/16/2020 09:00 N                Inmate No. 520                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/18/2020 11:23 N                                                   Temperature                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/20/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/20/2020 16:49 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/21/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 10:00 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 08:30 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 23


03/11/2020 08:28 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                   Inmate No. 521
04/13/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 190 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2167
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 192 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider


                                   Inmate No. 521                           meds expire 5/20
04/30/2020 14:15 N                                                   Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO


                                                                                                                                                        Count: 3


03/11/2020 12:27 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

04/13/2020 21:39 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                             Inmate No. 522
05/11/2020 08:00 N                                                   Temperature                    NYM                           N    Refused       Brenneman, Wiilliam RN


                                                                                                                                                        Count: 3


03/06/2020 00:43 N                                                   Intake                         NYM                           N    Completed     Singh, Mandeep PA-C

03/08/2020 10:17 N             Inmate No. 523                        PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

05/12/2020 15:00 N                                                   Clinical Encounter             NYM                           N    In Progress   Beaudouin, Robert MD

                                                                                                                                                        Count: 3


03/02/2020 07:56 N              Inmate No. 906                       Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


03/26/2020 10:45 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/26/2020 11:47 N
                                Inmate No. 17                        Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                   Page 191 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2168
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 193 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                            DUE 12/12/2020
04/05/2020 21:00 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                Inmate No. 17
04/10/2020 16:02 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                     Count: 4


04/06/2020 13:28 N                                                   Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA
                               Inmate No. 18
04/16/2020 08:03 N                                                   Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 2


03/12/2020 20:20 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 13:05 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/29/2020 11:44 N
                               Inmate No. 19                         Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/29/2020 11:48 N                                                   Chronic Care Visit             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           6 MONTH F/U.
                                                                                                                                                     Count: 4


03/12/2020 15:09 N                                                   Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

03/17/2020 15:23 N                                                   Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

03/23/2020 11:11 N           Inmate No. 20                           Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/24/2020 14:04 N                                                   Chronic Care Visit             NYM                           N    Canceled    Okafor, Chidubem DO
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 192 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                 MCC 2169
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 194 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                             Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                 Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                          Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date         Time      Reg #         Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status        Provider
                                                                            pt no longer on psych meds
03/25/2020 14:29 N                                                   Clinical Encounter            NYM                           N    Completed     Joaquin, Y. MLP

04/01/2020 14:25 N                                                   Clinical Encounter             NYM                          N    Completed     Kang, Yoon PA-C

04/06/2020 00:00 N                                                   Chronic Care Visit             NYM                          N    Not Started   Physician 02

                               Inmate No. 20                               due 5/6

                                                                         asthma
                                                                         remove from mental health clinic
04/29/2020 08:45 N                                                   Temperature              NYM                                N    Completed     Joaquin, Y. MLP

05/08/2020 07:30 N                                                   Temperature                    NYM                          N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                       Count: 9


05/04/2020 15:16 N                                                   PPD Administration             NYM                          N    Canceled      Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician
                                                                            from previous incarceration
05/04/2020 18:11 N                                                   Intake                        NYM                           N    Completed     Singh, Mandeep PA-C

05/05/2020 07:30 N                                                   Temperature                    NYM                          N    Completed     Brenneman, Wiilliam RN

05/05/2020 09:39 N                                                   Clinical Encounter             NYM                          N    Completed     Beaudouin, Robert MD

05/06/2020 07:30 N                                                   Temperature                    NYM                          N    Completed     Brenneman, Wiilliam RN
                                 Inmate No. 759
05/07/2020 00:00 N                                                   History/Physical               NYM                          N    Not Started   Mid-Level Provider

                                                                         due 5/25
05/07/2020 07:30 N                                                   Temperature                    NYM                          N    Completed     Brenneman, Wiilliam RN

05/08/2020 07:30 N                                                   Temperature                    NYM                          N    Completed     Brenneman, Wiilliam RN

05/11/2020 07:30 N                                                   Temperature                    NYM                          N    Completed     Brenneman, Wiilliam RN

05/12/2020 10:22 N                                                   Temperature                    NYM                          N    Completed     Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                   Page 193 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2170
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 195 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/12/2020 10:49 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 759
05/14/2020 15:59 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 12


03/12/2020 22:26 N                Inmate No. 21                      Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                        Count: 1


03/04/2020 23:13 N                                                   Intake                         NYM                           N    Completed     Columbo, Joseph RN

03/05/2020 06:29 N                                                   PPD Administration             NYM                           N    Canceled      Joaquin, Y. MLP

                                                                            New PD panted yesterday 03-04-2020
03/05/2020 10:25 N                                                   Clinical Encounter          NYM                              N    Completed     Kang, Yoon PA-C

03/06/2020 09:48 N             Inmate No. 907                        Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/06/2020 10:51 N                                                   Clinical Encounter             NYM                           N    In Progress   Beaudouin, Robert MD

03/06/2020 13:10 N                                                   Exit Summary                   NYM                           N    Completed     Beaudouin, Robert MD

03/06/2020 15:09 N                                                   PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 7


03/12/2020 15:10 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

03/17/2020 15:24 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

03/30/2020 14:28 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO
                               Inmate No. 524
04/11/2020 20:10 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/18/2020 20:19 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/22/2020 14:27 N                                                   Chronic Care Visit             NYM                           N    Canceled      Okafor, Chidubem DO
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                   Page 194 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2171
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 196 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                    Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters    Co-Pay Status          Provider
                                                                              pt off medication due to reports of continued diversion of medication
                                                                                                                                                             Count: 6


03/12/2020 00:51 N                                                   Intake                            NYM                             N     Completed     Yonnone, M. EMT-
                                                                                                                                                           P/AHSA

03/12/2020 01:19 N                                                   PPD Administration                NYM                             N     Completed     Yonnone, M. EMT-
                                                                                                                                                           P/AHSA

03/12/2020 10:39 N                                                   Clinical Encounter - Clinical NYM                                 N     Completed     Okafor, Chidubem DO
                                                                     Encounter

03/14/2020 20:14 N                                                   Clinical Encounter                NYM                             N     Completed     Singh, Mandeep PA-C
                                 Inmate No. 908
03/15/2020 10:50 N                                                   PPD Reading                       NYM                             N     Completed     Columbo, Joseph RN


03/15/2020 10:52 N                                                   Clinical Encounter                NYM                             N     Completed     Columbo, Joseph RN


03/18/2020 10:00 N                                                   Clinical Encounter                NYM                             N     In Progress   Beaudouin, Robert MD


                                                                                                                                                             Count: 7


03/16/2020 13:43 N                                                   Clinical Encounter                NYM                             N     Completed     Beaudouin, Robert MD

03/18/2020 14:23 N             Inmate No. 909                        Clinical Encounter                NYM                             N     Completed     Beaudouin, Robert MD

03/31/2020 12:33 N                                                   Temperature                       NYM                             N     Completed     Sommer, Diane MD,
                                                                                                                                                           NER-MAST Physician

                                                                                                                                                             Count: 3


03/10/2020 12:22 N               Inmate No. 525                      Clinical Encounter - Clinical NYM                                 N     Completed     Yonnone, M. EMT-
                                                                     Encounter                                                                             P/AHSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 195 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                        MCC 2172
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 197 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                    Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status         Provider
03/13/2020 10:58 N                                                   Chronic Care Visit                NYM                           N    Completed      Okafor, Chidubem DO

03/14/2020 21:10 N                                                   Clinical Encounter                NYM                           N    Completed      Singh, Mandeep PA-C

04/20/2020 10:18 N                                                   Clinical Encounter                NYM                           Y    Completed      Joaquin, Y. MLP

05/06/2020 09:13 N                                                   Clinical Encounter                NYM                           N    Completed      Beaudouin, Robert MD
                                 Inmate No. 525
05/07/2020 19:58 N                                                   Clinical Encounter                NYM                           N    Completed      Singh, Mandeep PA-C

05/08/2020 07:30 N                                                   Temperature                       NYM                           N    Completed      Brenneman, Wiilliam RN

05/11/2020 13:49 N                                                   Clinical Encounter                NYM                           N    Completed      Okafor, Chidubem DO

05/11/2020 13:54 N                                                   Chronic Care Visit                NYM                           N    Canceled       Okafor, Chidubem DO
                                                                              pt's psychotropic medication discontinued due to continued documented diversion.
                                                                                                                                                            Count: 9


03/10/2020 16:25 N                                                   Clinical Encounter                NYM                           N    Completed      Sommer, Diane MD,
                                                                                                                                                         NER-MAST Physician

03/12/2020 17:47 N           Inmate No. 22                           Clinical Encounter                NYM                           N    Completed      Singh, Mandeep PA-C

03/31/2020 14:50 N                                                   Clinical Encounter                NYM                           N    Completed      Beaudouin, Robert MD

                                                                                                                                                            Count: 3


03/02/2020 07:57 N            Inmate No. 910                         Exit Summary                      NYM                           N    Completed      Yonnone, M. EMT-
                                                                                                                                                         P/AHSA

                                                                                                                                                            Count: 1


03/01/2020 10:42 N                                                   PPD Reading                       NYM                           N    Completed      Columbo, Joseph RN

03/12/2020 04:50 N              Inmate No. 23                        Intake                            NYM                           N    Completed      Joaquin, Y. MLP

03/24/2020 13:49 N                                                   Temperature                       NYM                           N    Completed      Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                      Page 196 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                        MCC 2173
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 198 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                      NER-MAST Physician

03/25/2020 00:00 N                                                   14 Day Dr Eval                  NYM                           N    Not Started   Physician 01

                                                                           due 4/9
                                                                           diabetic

                                                                           labs ordered
                                                                           needs EKG

                                                                            talk to him about statin therapy
03/25/2020 11:32 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/25/2020 11:36 N                                                   Chronic Care Visit              NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                            cancel
03/27/2020 16:15 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/30/2020 14:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 23
03/31/2020 13:59 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/01/2020 13:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 13:29 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 09:30 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/06/2020 09:30 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 08:30 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 10:52 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/09/2020 07:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 09:44 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/13/2020 07:00 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 197 of 319


       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2174
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 199 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
04/13/2020 10:18 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 23
04/14/2020 07:00 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                          Count: 20


03/02/2020 15:59 N             Inmate No. 911                        Exit Summary                     NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                          Count: 1


04/16/2020 00:00 N                                                   Chronic Care Visit               NYM                           N    Not Started   Physician 02

                                                                              due 5/17
                                Inmate No. 526
                                                                            11% compliant with medication
05/11/2020 15:26 N                                                   Clinical Encounter          NYM                                N    Completed     Kang, Yoon PA-C


                                                                                                                                                          Count: 2


04/09/2020 13:21 N                                                   Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                 Inmate No. 527
04/23/2020 13:20 N                                                   Temperature                      NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

                                                                                                                                                          Count: 2


03/10/2020 23:06 N                                                   Intake                           NYM                           N    Completed     Columbo, Joseph RN

                                   Inmate No. 528
03/12/2020 12:19 N                                                   PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP


                                                                                                                                                          Count: 2

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 198 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2175
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 200 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                        Treating
Date         Time      Reg #         Inmate Name                     Activity                           Facility Current Quarters    Co-Pay Status        Provider

03/16/2020 00:00 N              Inmate No. 529                       PPD Administration                 NYM                            N    Not Started   Nurse

                                                                                                                                                             Count: 1


04/22/2020 00:00 N             Inmate No. 530                        Chronic Care Visit                 NYM                            N    Not Started   Physician 01

                                                                              due 5/22

                                                                              can remove from clinic - refused latent TB treatment
                                                                                                                                                             Count: 1


03/12/2020 14:24 N                 Inmate No. 531                    Intake                             NYM                            N    Completed     Thomas, Terrance HSA

                                                                                                                                                             Count: 1


03/09/2020 04:38 N                                                   Intake                             NYM                            N    Completed     Yonnone, M. EMT-
                                                                                                                                                          P/AHSA
                                Inmate No. 532
04/16/2020 00:00 N                                                   Chronic Care Visit                 NYM                            N    Not Started   Physician 01

                                                                              E/L.

                                                                              cholesterol 263

                                                                              needs to be enrolled in clinic
                                                                              currently not in clinic
                                                                                                                                                             Count: 2


03/09/2020 02:32 N                                                   Intake                             NYM                            N    Completed     Yonnone, M. EMT-
                                                                                                                                                          P/AHSA

03/12/2020 08:35 N               Inmate No. 533                      Clinical Encounter                 NYM                            N    Completed     Joaquin, Y. MLP

03/31/2020 16:39 N                                                   Clinical Encounter                 NYM                            N    Completed     Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                   Bureau of Prisons - NYM                                                      Page 199 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                        MCC 2176
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 201 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/07/2020 10:00 N               Inmate No. 533                      Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


03/09/2020 02:44 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/10/2020 22:59 N             Inmate No. 534                        Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 3


03/12/2020 03:21 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                  Inmate No. 912
03/25/2020 08:13 N                                                   Exit Summary                   NYM                           N    Completed     Beaudouin, Robert MD


                                                                                                                                                        Count: 2


05/06/2020 14:00 N               Inmate No. 535                      Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 1


03/19/2020 23:07 N                                                   Intake                         NYM                           N    Completed     Thomas, Terrance HSA

03/20/2020 07:47 N           Inmate No. 536                          PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

03/21/2020 07:39 N                                                   PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 3


04/10/2020 12:53 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 537
05/12/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 200 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2177
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 202 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/12/2020 13:08 N               Inmate No. 537                      Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 3


04/01/2020 16:54 N           Inmate No. 538                          Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 1


03/12/2020 03:25 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/17/2020 10:37 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/24/2020 14:12 N             Inmate No. 747                        Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/03/2020 10:59 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/23/2020 10:02 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 5


03/09/2020 03:20 N             Inmate No. 24                         Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 1


03/10/2020 22:23 N                                                   Intake                         NYM                           N    Completed   Columbo, Joseph RN
                              Inmate No. 913
03/12/2020 12:19 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


03/07/2020 03:31 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                  Inmate No. 914
                                                                                                                                                   P/AHSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 201 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2178
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 203 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 1


03/03/2020 21:48 N                                                   Intake                         NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 12:15 N                                                   PPD Administration             NYM                           N    Canceled    Joaquin, Y. MLP

                                                                            New PPD planted yesterday 03-03-2020
03/04/2020 13:24 N                                                   Clinical Encounter          NYM                              N    Completed   DiMisa, Samantha
                                                                                                                                                   Ph.D.

03/04/2020 16:02 N             Inmate No. 915                        Chronic Care Visit             NYM                           N    Canceled    Beaudouin, Robert MD
                                                                          MD visit 03/14/18/
                                                                          OUTDATED.
03/05/2020 09:39 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

03/05/2020 19:11 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/17/2020 16:05 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 7


03/10/2020 11:32 N           Inmate No. 540                          Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 1


03/25/2020 22:28 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/26/2020 17:25 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/27/2020 08:59 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                             Inmate No. 539
03/27/2020 10:00 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/29/2020 02:45 N                                                   Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 202 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2179
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 204 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                             Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                 Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                          Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time    Reg #             Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status        Provider
03/30/2020 10:04 N                                                   Clinical Encounter - Clinical NYM                           N    Completed     Okafor, Chidubem DO
                                                                     Encounter

04/02/2020 11:59 N                                                   Clinical Encounter             NYM                          N    Completed     Beaudouin, Robert MD

04/08/2020 14:16 N                                                   Clinical Encounter             NYM                          N    Completed     Yonnone, M. EMT-
                                                                                                                                                    P/AHSA

04/14/2020 00:00 N                                                   Chronic Care Visit             NYM                          N    Not Started   Physician 02

04/15/2020 11:14 N                                                   Clinical Encounter             NYM                          N    Completed     Beaudouin, Robert MD

04/27/2020 09:03 N           Inmate No. 539                          Clinical Encounter             NYM                          N    Completed     Okafor, Chidubem DO

04/28/2020 17:01 N                                                   Clinical Encounter             NYM                          N    Completed     Lopes, Hygor NRP

04/28/2020 21:06 N                                                   Clinical Encounter             NYM                          N    Completed     Lopes, Hygor NRP

05/01/2020 12:46 N                                                   Clinical Encounter             NYM                          N    Completed     Beaudouin, Robert MD

05/01/2020 12:56 N                                                   Clinical Encounter             NYM                          N    Completed     Kang, Yoon PA-C

05/04/2020 10:15 N                                                   Clinical Encounter             NYM                          N    Completed     Kang, Yoon PA-C

05/07/2020 15:01 N                                                   Clinical Encounter             NYM                          N    Completed     Okafor, Chidubem DO

                                                                                                                                                       Count: 17


03/10/2020 21:53 N                                                   Intake                         NYM                          N    Completed     Columbo, Joseph RN

03/11/2020 08:44 N                                                   Chronic Care Visit             NYM                          N    Canceled      Beaudouin, Robert MD

                                                                          due 3/13/18, No thyroid oculopathy OU, No corneal Exposure OU as per optometry ( 05-18-2017)
03/11/2020 12:42 N                                                   PPD Administration         NYM                            N    Canceled      Sommer, Diane MD,
                                 Inmate No. 541                                                                                                   NER-MAST Physician
                                                                          duplicate
03/12/2020 12:19 N                                                   PPD Reading                    NYM                          N    Completed     Joaquin, Y. MLP

03/29/2020 00:00 N                                                   History/Physical               NYM                          N    Not Started   Mid-Level Provider
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                   Page 203 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2180
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 205 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/29/2020 00:00 N                                                   14 Day Dr Eval                  NYM                           N    Not Started   Physician 01

                                                                            due 4/9
03/29/2020 11:54 N               Inmate No. 541                      Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/29/2020 11:57 N                                                   Assessment                      NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           E/L.
                                                                                                                                                         Count: 8


03/04/2020 14:30 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

03/13/2020 12:42 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/20/2020 10:49 N              Inmate No. 916                       Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/31/2020 20:00 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

04/01/2020 09:58 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 5


03/23/2020 00:00 N                                                   PPD Administration              NYM                           N    Not Started   Nurse


04/09/2020 12:33 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                Inmate No. 542
04/20/2020 13:57 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/23/2020 12:33 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 4



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 204 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2181
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 206 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/29/2020 09:23 N                Inmate No. 543                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 1


03/05/2020 00:00 N             Inmate No. 544                        Assessment                      NYM                           N    Not Started   Physician 01
                                                                           latent TB
                                                                           waiting o n lab and x-ray
                                                                                                                                                         Count: 1


03/01/2020 12:36 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/05/2020 14:42 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/05/2020 15:00 N                                                   Assessment                      NYM                           N    Canceled      Beaudouin, Robert MD

                                                                            DONE.
03/05/2020 15:03 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/19/2020 10:37 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD
                             Inmate No. 545
03/23/2020 14:02 N                                                   Clinical Encounter              NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                      PharmD

04/01/2020 16:32 N                                                   Clinical Encounter              NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

05/05/2020 09:28 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

05/09/2020 17:52 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                         Count: 9


03/02/2020 07:58 N            Inmate No. 917                         Exit Summary                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 1

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 205 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2182
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 207 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/12/2020 23:16 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/03/2020 16:30 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                               Inmate No. 546
05/05/2020 08:19 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


                                                                                                                                                      Count: 3


03/12/2020 05:46 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA
                                Inmate No. 547
03/25/2020 13:32 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 2


04/15/2020 20:56 N             Inmate No. 25                         Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

                                                                                                                                                      Count: 1


           13 11 N
03/30/2020 13:11                                                     Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 21:34 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/13/2020 10:17 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 17:55 N             Inmate No. 548                        Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/08/2020 10:15 N                                                   Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

05/11/2020 11:13 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 206 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2183
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 208 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 7


04/30/2020 09:30 N                                                   Temperature                       NYM                            N     Completed   Joaquin, Y. MLP

                                Inmate No. 549
05/07/2020 08:00 N                                                   Temperature                       NYM                            N     Completed   Brenneman, Wiilliam RN


                                                                                                                                                           Count: 2


03/02/2020 11:59 N                                                   Intake                            NYM                            N     Completed   Kang, Yoon PA-C

03/12/2020 04:45 N                                                   Intake                            NYM                            N     Completed   Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/26/2020 09:39 N                                                   Clinical Encounter - Clinical NYM                                N     Completed   Sommer, Diane MD,
                                                                     Encounter                                                                          NER-MAST Physician

03/26/2020 09:42 N                                                   Follow-up                         NYM                            N     Canceled    Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                   Inmate No. 918                             asthma
                                                                              started on prednisone
                                                                              may eventually need a nasal spray or inhaled corticosteroid

                                                                           not seen at OTV
03/26/2020 09:42 N                                                   Follow-up                         NYM                            N     Canceled    Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                          re-evaluate for maintenance
                                                                           medication
03/29/2020 12:03 N                                                   Chronic Care Visit          NYM                                  N     Canceled    Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                              due 3/4
                                                                                                                                                           Count: 6


03/12/2020 04 33 N
           04:33                   Inmate No. 552                    Intake                            NYM                            N     Completed   Yonnone, M. EMT-
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                   Page 207 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2184
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 209 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                   P/AHSA

03/22/2020 21:49 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/23/2020 00:54 N                                                   Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/23/2020 14:54 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/24/2020 09:09 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/24/2020 13:29 N                                                   Clinical Encounter             NYM                           Y    Completed   Joaquin, Y. MLP

03/24/2020 19:08 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/24/2020 19:10 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

03/24/2020 23:09 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/24/2020 23:14 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                               Inmate No. 552
03/25/2020 02:00 N                                                   Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/25/2020 05:27 N                                                   Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/25/2020 11:12 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/26/2020 14:39 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/26/2020 22:13 N                                                   Temperature                    NYM                           N    Completed   Singh, Mandeep PA-C

03/27/2020 11:35 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/30/2020 13:59 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:58 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 12:59 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 208 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                 MCC 2185
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 210 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/01/2020 13:03 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 13:29 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 09:30 N                                                   Temperature                    NYM                           N    Refused       Joaquin, Y. MLP
                               Inmate No. 552
04/08/2020 10:51 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 13:54 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/18/2020 07:58 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 25


05/13/2020 15:02 N                                                   Intake                         NYM                           N    Completed     Lopes, Hygor NRP
                                  Inmate No. 919
05/15/2020 00:00 N                                                   PPD Reading                    NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 2


           21 28 N
03/12/2020 21:28                                                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

03/23/2020 13:32 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/26/2020 12:40 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP
                                   Inmate No. 26
05/05/2020 12:31 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/05/2020 14:24 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 14:39 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 6


03/09/2020 02:36 N             Inmate No. 553                        Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 209 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2186
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 211 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 1


03/11/2020 09:56 N                                                   Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

03/23/2020 11:13 N                                                   Clinical Encounter                NYM                           N    Completed     Chong, Chae Un
                                Inmate No. 27                                                                                                           PharmD

04/28/2020 10:04 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/28/2020 10:34 N                                                   Chronic Care Visit                NYM                           N    Canceled      Beaudouin, Robert MD
                                                                              meds expire 4/4/2020
                                                                                                                                                           Count: 4


03/05/2020 22:44 N                                                   Intake                            NYM                           N    Completed     Singh, Mandeep PA-C
                                Inmate No. 920
03/08/2020 10:15 N                                                   PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                           Count: 2


03/13/2020 00:37 N                                                   Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C
                             Inmate No. 554
03/13/2020 09:00 N                                                   Sick Call/Triage                  NYM                           N    Not Started   Physician 01

                                                                              tinnitus B/L
                                                                                                                                                           Count: 2


03/01/2020 17:16 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                               Inmate No. 921
03/03/2020 09:22 N                                                   Exit Summary                      NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                           Count: 2


03/31/2020 14:57 N         Inmate No. 555                            Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 210 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2187
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 212 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/09/2020 15:18 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/20/2020 14:56 N         Inmate No. 555                            Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/23/2020 15:18 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

                                                                                                                                                           Count: 4


03/12/2020 06:26 N                                                   Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/24/2020 14:34 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/15/2020 09:00 N                                                   Clinical Encounter                NYM                           N    Not Started   Optometrist
                                Inmate No. 558
                                                                            for screening.
                                                                            Need new glasses
05/11/2020 09:45 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

05/11/2020 09:53 N                                                   Chronic Care Visit                NYM                           N    Canceled      Beaudouin, Robert MD

                                                                              follow up on labs
                                                                                                                                                           Count: 5


03/03/2020 14:14 N                                                   Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

03/15/2020 21:01 N                                                   Clinical Encounter                NYM                           N    Completed     Columbo, Joseph RN

03/16/2020 10:33 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD
                              Inmate No. 922
03/16/2020 13:15 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/16/2020 17:00 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

03/19/2020 13:30 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 211 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2188
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 213 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
03/23/2020 13:34 N                                                   Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C
                              Inmate No. 922
                                                                                                                                                           Count: 7


03/09/2020 04:09 N                                                   Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

04/16/2020 14:32 N                                                   Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO
                              Inmate No. 559
04/20/2020 14:48 N                                                   Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

05/14/2020 14:54 N                                                   Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                           Count: 4


03/09/2020 05:22 N                                                   Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/12/2020 22:03 N                                                   Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C


04/01/2020 22:21 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


04/08/2020 14:45 N
                              Inmate No. 561                         Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO


05/06/2020 15:06 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD


05/13/2020 00:00 N                                                   Clinical Encounter                NYM                           N    Not Started   Optometrist

                                                                              blurred vision
                                                                                                                                                           Count: 6


03/25/2020 00:00 N                 Inmate No. 562                    Chronic Care Visit                NYM                           N    Not Started   Mid-Level Provider

                                                                              6 MONTH MLP F/U.
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 212 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2189
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 214 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 1


03/12/2020 04:13 N                                                   Intake                         NYM                           N    Completed   Joaquin, Y. MLP


04/01/2020 22:27 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/23/2020 10:23 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                   Inmate No. 563

04/27/2020 13:08 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


05/11/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


                                                                                                                                                      Count: 5


03/12/2020 07:59 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/26/2020 14:12 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/17/2020 08:32 N             Inmate No. 564                        Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

04/29/2020 12:50 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/07/2020 16:43 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 5


03/12/2020 03:17 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA
                                 Inmate No. 28
04/27/2020 11:06 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 213 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2190
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 215 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/30/2020 13:35 N                Inmate No. 28                      Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 3


03/06/2020 14:07 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 18:29 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/02/2020 18:34 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/06/2020 10:54 N                                                   Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

04/09/2020 20:59 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/12/2020 22:58 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/13/2020 10:29 N                Inmate No. 565                     Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/13/2020 10:50 N                                                   Follow-up                      NYM                           N    Canceled    Beaudouin, Robert MD
                                                                            had noose, to prevent self harm, O.C was used.
04/13/2020 12:55 N                                                   Clinical Encounter            NYM                            N    Completed   Columbo, Joseph RN

04/28/2020 08:45 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/09/2020 20:37 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

05/12/2020 16:15 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 12


03/04/2020 08:58 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/05/2020 16:13 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                              Inmate No. 566
03/27/2020 14:47 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/03/2020 15:05 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 214 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2191
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 216 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/05/2020 15:34 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/06/2020 10:04 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/09/2020 09:12 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/13/2020 16:52 N                                                   Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/20/2020 15:25 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                              Inmate No. 566
05/05/2020 08:43 N                                                   Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

05/08/2020 00:29 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/08/2020 15:00 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/12/2020 11:12 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                     Count: 13


03/02/2020 12:50 N                                                   Intake                         NYM                           N    Completed   Kang, Yoon PA-C

03/12/2020 05:52 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                Inmate No. 29                                                                                                      P/AHSA

05/12/2020 10:40 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                     Count: 3


04/01/2020 16:43 N             Inmate No. 567                        Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                     Count: 1


03/09/2020 04:14 N            Inmate No. 568                         Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 215 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2192
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 217 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/22/2020 19:53 N                                                   PPD Administration             NYM                           N    Completed   Lopes, Hygor NRP
                               Inmate No. 568
04/25/2020 11:12 N                                                   PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 3


04/22/2020 19:54 N                                                   PPD Administration             NYM                           N    Completed   Lopes, Hygor NRP
                              Inmate No. 570
04/25/2020 11:11 N                                                   PPD Reading                    NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 2


03/18/2020 12:56 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/18/2020 13:12 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/20/2020 20:55 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/20/2020 21:50 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

04/01/2020 18:40 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN
                                 Inmate No. 30
04/04/2020 19:24 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/13/2020 09:53 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/27/2020 09:20 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/07/2020 09:27 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/07/2020 09:38 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 10


04/02/2020 08:18 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                 Inmate No. 571
04/08/2020 14:25 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 216 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2193
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 218 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/27/2020 13:41 N                                                   Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO
                                 Inmate No. 571
05/11/2020 20:31 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 4


04/18/2020 19:43 N                                                   Intake                         NYM                           N    Completed   Singh, Mandeep PA-C

04/21/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 12:09 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 08:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 10:34 N              Inmate No. 572                       Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/27/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 22:39 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 11


05/11/2020 19:45 N            Inmate No. 573                         Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 1


03/05/2020 15:42 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                Inmate No. 31
03/05/2020 15:44 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 217 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2194
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 219 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date       Time    Reg #             Inmate Name                     Activity                      Facility Current Quarters      Co-Pay Status         Provider
04/21/2020 13:59 N                                                   Clinical Encounter - Clinical NYM                              N    Completed      Beaudouin, Robert MD
                                                                     Encounter
                                Inmate No. 31
04/22/2020 08:06 N                                                   Exit Summary                   NYM                              N    Completed     Kang, Yoon PA-C

                                                                                                                                                           Count: 4


03/24/2020 11:01 N                                                   Clinical Encounter             NYM                              N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                 Inmate No. 574
04/13/2020 00:00 N                                                   Chronic Care Visit             NYM                              N    Not Started   Physician 01

                                                                           due 5/22

                                                                           ID CLINIC

                                                                           Refusal for treatment of latent Tb is not in chart
                                                                           needs a new refusal form
                                                                                                                                                           Count: 2


03/02/2020 08:00 N           Inmate No. 923                          Exit Summary                   NYM                              N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

                                                                                                                                                           Count: 1


03/12/2020 22:12 N                                                   Clinical Encounter             NYM                              N    Completed     Singh, Mandeep PA-C

03/19/2020 22:26 N                                                   Clinical Encounter             NYM                              N    Completed     Beaudouin, Robert MD

04/04/2020 20:13 N                                                   Clinical Encounter             NYM                              N    Completed     Singh, Mandeep PA-C

04/20/2020 22:45 N                Inmate No. 575                     Clinical Encounter             NYM                              N    Completed     Singh, Mandeep PA-C

04/27/2020 15:34 N                                                   Clinical Encounter             NYM                              N    Completed     Kang, Yoon PA-C

04/28/2020 08:45 N                                                   Temperature                    NYM                              N    Completed     Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                    NYM                              N    Refused       Brenneman, Wiilliam RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                       Page 218 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2195
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 220 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                         Count: 7


03/16/2020 23:18 N                                                   Intake                          NYM                           N    Completed     Columbo, Joseph RN

                             Inmate No. 576
03/18/2020 20:09 N                                                   PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP


                                                                                                                                                         Count: 2


03/09/2020 15:36 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/21/2020 11:53 N              Inmate No. 577                       Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

05/07/2020 07:56 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 3


04/02/2020 13:30 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD
                               Inmate No. 578
04/14/2020 13:29 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 2


03/13/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 01

                                 Inmate No. 579                             clinic placement to be on Flonase
                                                                            for chronic nasal congestion
05/06/2020 14:26 N                                                   Clinical Encounter             NYM                            N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 2


03/25/2020 13:05 N             Inmate No. 581                        Clinical Encounter              NYM                           N    Completed     Thomas, Terrance HSA


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 219 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2196
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 221 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters
                                                                                                                     Q          Co-Pay Status        Provider
04/06/2020 12:07 N                                                   Clinical Encounter             NYM                           Y    Completed     Joaquin, Y. MLP

04/27/2020 11:25 N             Inmate No. 581                        Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/04/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 4


03/23/2020 11:12 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/25/2020 12:27 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/31/2020 14:10 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/31/2020 14:15 N                                                   Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                               Inmate No. 582                               removed from clinic
04/20/2020 18:47 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/20/2020 22:48 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/21/2020 15:44 N                                                   Clinical Encounter - Clinical NYM                            N    Completed     Kang, Yoon PA-C
                                                                     Encounter

04/22/2020 15:43 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/06/2020 19:38 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 9


04/29/2020 08:45 N                Inmate No. 585                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 1


04/15/2020 13:01 N              Inmate No. 32                        Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 220 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2197
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 222 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/15/2020 13:30 N                                                   Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD

                                                                          6 MONTH F/U.
04/15/2020 13:30 N                                                   Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD

                                Inmate No. 32                            d/c
04/27/2020 14:31 N                                                   Temperature                    NYM                           N    Completed     Beaudouin, Robert MD

04/27/2020 14:35 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/03/2020 19:04 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 6


04/09/2020 13:17 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                 Inmate No. 580
04/23/2020 13:17 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 2


03/29/2020 12:35 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

04/08/2020 13:51 N            Inmate No. 583                         Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/17/2020 12:49 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                        Count: 3


04/20/2020 00:00 N              Inmate No. 584                       PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 1


03/04/2020 00:00 N                                                   Clinical Encounter             NYM                           N    Not Started   Optometrist
                               Inmate No. 33
04/09/2020 09:42 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 221 of 319

      20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2198
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 223 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters    Co-Pay Status        Provider
04/22/2020 00:00 N                                                   Chronic Care Visit                NYM                            N    Not Started   Physician 02

                                                                            HCV+.
05/02/2020 15:15 N             Inmate No. 33                         Clinical Encounter                NYM                            N    Completed     Singh, Mandeep PA-C

05/12/2020 13:03 N                                                   Sick Call/Triage                  NYM                            N    Canceled      Sommer, Diane MD,
                                                                                                                                                         NER-MAST Physician
                                                                              BP F/U.

                                                                              overdue

                                                                              address at clinic
                                                                                                                                                            Count: 5


03/12/2020 18:07 N                                                   Clinical Encounter                NYM                            N    Completed     Singh, Mandeep PA-C

04/11/2020 14:04 N              Inmate No. 34                        Clinical Encounter                NYM                            N    Completed     Columbo, Joseph RN

05/01/2020 00:00 N                                                   Chronic Care Visit                NYM                            N    Not Started   Physician 01
                                                                              noncompliant with medication

                                                                              due 6/1

                                                                              new labs ordered, inmate is not taking statin drugs
                                                                                                                                                            Count: 3


03/06/2020 21:51 N                                                   Intake                            NYM                            N    Completed     Yonnone, M. EMT-
                                                                                                                                                         P/AHSA
                               Inmate No. 924
03/08/2020 10:17 N                                                   PPD Reading                       NYM                            N    Completed     Joaquin, Y. MLP

                                                                                                                                                            Count: 2


03/03/2020 08:03 N                                                   Clinical Encounter                NYM                            N    Completed     Beaudouin, Robert MD
                                Inmate No. 35
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                     Page 222 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                       MCC 2199
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 224 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/07/2020 07:30 N                                                   Blood Glucose                   NYM                           N    Completed     Kang, Yoon PA-C

03/07/2020 12:34 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/07/2020 14:00 N                                                   Blood Glucose                   NYM                           N    Completed     Kang, Yoon PA-C

03/07/2020 15:03 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/07/2020 16:11 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/30/2020 07:00 N                                                   Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

03/30/2020 13:34 N                                                   Clinical Encounter              NYM                           Y    Completed     Joaquin, Y. MLP

03/31/2020 00:00 N                                                   Clinical Encounter              NYM                           N    Not Started   Optometrist
                                                                           diabetes
03/31/2020 07:00 N                                                   Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 14:31 N                Inmate No. 35
                                                                     Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/31/2020 14:49 N                                                   Chronic Care Visit              NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           14 day eval for DM

                                                                           inmate is not in clinic
04/02/2020 06:45 N                                                   Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 07:00 N                                                   Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 01

                                                                           clinic placement
04/29/2020 06:55 N                                                   Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 15:27 N                                                   Blood Glucose                   NYM                           N    No Show       Joaquin, Y. MLP

05/08/2020 08:36 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 223 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2200
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 225 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg
                         g#          IInmate Name                    Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                         Count: 18


03/03/2020 12:38 N             Inmate No. 586                        Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 1


04/01/2020 16:51 N               Inmate No. 588                      Clinical Encounter              NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 1


03/03/2020 11:25 N                 Inmate No. 36                     PPD Administration              NYM                           N    Canceled      Joaquin, Y. MLP
                                                                           New PPD completed on 03/01/2020
                                                                                                                                                         Count: 1


03/01/2020 22:38 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/06/2020 10:40 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

03/13/2020 15:21 N                                                   Clinical Encounter              NYM                           Y    Completed     Beaudouin, Robert MD

03/13/2020 15:29 N                                                   Clinical Encounter              NYM                           N    In Progress   Beaudouin, Robert MD
                                  Inmate No. 37
03/31/2020 14:18 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/31/2020 14:21 N                                                   Assessment                      NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                            PULM CLINIC.
04/01/2020 16:45 N                                                   Clinical Encounter              NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 7


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                   Page 224 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2201
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 226 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/17/2020 13:48 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/17/2020 13:51 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/30/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 08:54 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN
                                   Inmate No. 38
05/07/2020 09:28 N                                                   Clinical Encounter             NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           Need Eye Exam.

                                                                            no reason stated
05/12/2020 10:27 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 6


03/07/2020 13:00 N                   Inmate No. 39                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 1


03/05/2020 15:58 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/13/2020 13:25 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/17/2020 15:48 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/29/2020 12:19 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                      Inmate No. 40                                                                                                NER-MAST Physician

03/29/2020 12:28 N                                                   Sick Call/Triage               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           Gastric problems
03/29/2020 12:29 N                                                   Follow-up                      NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                           2/11/20 EGD BIOPSY REPORT.
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 225 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2202
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 227 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/31/2020 15:03 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/17/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
                                                                            biopsy results from EGD - 2/11/2020
04/17/2020 15:20 N                     Inmate No. 40                 Clinical Encounter           NYM                             N    Completed     Kang, Yoon PA-C

05/04/2020 09:47 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/11/2020 13:09 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 11:19 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 12


03/10/2020 16:49 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/23/2020 11:06 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/30/2020 10:21 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                     Inmate No. 926                                                                                                  NER-MAST Physician

03/30/2020 10:24 N                                                   Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                         DUE 2/3/21
04/09/2020 13:44 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 5


03/10/2020 14:18 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                     Inmate No. 41
03/25/2020 11:27 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 226 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2203
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 228 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 2


04/22/2020 19:53 N                                                   PPD Administration             NYM                           N    Completed     Lopes, Hygor NRP
                                    Inmate No. 591
04/25/2020 11:11 N                                                   PPD Reading                    NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 2


03/04/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Mid-Level Provider

                                                                            MLP 6 MONTH F/U.
03/11/2020 10:08 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/07/2020 13:25 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


04/07/2020 14:33 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


04/08/2020 10:55 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

                                    Inmate No. 45
04/09/2020 07:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/10/2020 09:42 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/13/2020 10:19 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/14/2020 07:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/15/2020 07:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


04/16/2020 07:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 227 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2204
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 229 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


04/17/2020 08:45 N                                          ,        Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/18/2020 11:28 N                                          ,        Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/20/2020 08:45 N                                          ,        Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/20/2020 08:45 N                 Inmate No. 45            ,        Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/21/2020 09:00 N                                          ,        Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/22/2020 12:11 N                                          ,        Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/23/2020 08:30 N                                          ,        Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


                                                                                                                                                      Count: 18


03/24/2020 15:09 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                  Inmate No. 42
04/01/2020 16:36 N                                                   Clinical Encounter             NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 2


03/30/2020 10:31 N                Inmate No. 595                     Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 1


03/12/2020 19:58 N                 Inmate No. 43                     Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 228 of 319

        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2205
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 230 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/05/2020 20:16 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                   Inmate No. 43
04/27/2020 11:26 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 3


03/12/2020 23:52 N              Inmate No. 596                       Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 1


03/26/2020 15:56 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

03/30/2020 13:24 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 20:00 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

04/24/2020 17:57 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C
                                 Inmate No. 594
04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 11:23 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/08/2020 10:15 N                                                   Temperature                    NYM                           N    Refused       Brenneman, Wiilliam RN

                                                                                                                                                        Count: 8


03/21/2020 11:10 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

04/30/2020 09:30 N                Inmate No. 592                     Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/10/2020 13:37 N                                                   Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 229 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2206
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 231 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
05/11/2020 08:00 N                Inmate No. 592                     Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                         Count: 6


03/09/2020 08:59 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 08:45 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

04/01/2020 00:00 N                                                   Chronic Care Visit              NYM                           N    Not Started   Mid-Level Provider
                                  Inmate No. 44
                                                                          6 MONTH MLP F/U.
04/26/2020 00:00 N                                                   PPD Administration              NYM                           N    Not Started   Nurse

05/08/2020 08:30 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                         Count: 5


03/03/2020 09:38 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/06/2020 09:00 N              Inmate No. 593                       Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/07/2020 12:41 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 3


03/06/2020 22:22 N                                                   Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

03/08/2020 10:17 N                                                   PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 16:45 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN
                                Inmate No. 599
04/03/2020 14:24 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/07/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 02

04/09/2020 09:37 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 230 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2207
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 232 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/15/2020 20:30 N              Inmate No. 599                       Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

                                                                                                                                                         Count: 7


03/16/2020 23:34 N                                                   Intake                          NYM                           N    Completed     Columbo, Joseph RN
                                 Inmate No. 600
03/18/2020 20:09 N                                                   PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 2


03/10/2020 22:02 N                                                   Intake                          NYM                           N    Completed     Columbo, Joseph RN

04/07/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 02
                                 Inmate No. 601
                                                                         PPD+.
04/16/2020 10:20 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 3


04/07/2020 07:38 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/07/2020 09:41 N                  Inmate No. 46                    Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/08/2020 15:06 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 3


  / /
03/02/2020 11:31 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/11/2020 12:41 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/11/2020 13:03 N                   Inmate No. 47
                                                                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/17/2020 21:53 N                                                   Chronic Care Visit              NYM                           N    Canceled      Beaudouin, Robert MD
                                                                          1-yr F/U.
03/17/2020 21:53 N                                                   MLP Chronic Care Follow up NYM                                N    Canceled      Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 231 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2208
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 233 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                            6-month F/U.
03/18/2020 16:34 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/26/2020 00:05 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/05/2020 15:51 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

04/06/2020 10:10 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/07/2020 13:41 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/07/2020 16:26 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/08/2020 10:28 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/09/2020 09:23 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/09/2020 11:24 N                    Inmate No. 47                  Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/10/2020 09:12 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/14/2020 10:23 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/15/2020 11:33 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/29/2020 00:00 N                                                   Clinical Encounter             NYM                           N    Not Started   Optometrist

                                                                            60 YR OLD FEMALE WITH HX OF HIV+,, HTN REFERRED FOR YEARLY VISIT.
05/08/2020 14:17 N                                                   Clinical Encounter       NYM                       N   Completed   Kang, Yoon PA-C

05/12/2020 11:02 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/12/2020 11:57 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 21


03/14/2020 17:34 N                                                   Intake                         NYM                           N    Completed     Singh, Mandeep PA-C
                                   Inmate No. 925
03/17/2020 10:33 N                                                   PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 232 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2209
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 234 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                         Count: 2


04/15/2020 00:00 N                   Inmate No. 48                   Chronic Care Visit              NYM                           N    Not Started   Physician 02

                                                                                                                                                         Count: 1


03/10/2020 16:28 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                  Inmate No. 603
04/07/2020 10:16 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                         Count: 2


03/01/2020 22:42 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/09/2020 15:15 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/10/2020 11:08 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/27/2020 11:37 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/22/2020 19:53 N                                                   PPD Administration              NYM                           N    Completed     Lopes, Hygor NRP

04/25/2020 11:11 N                                                   PPD Reading                     NYM                           N    Completed     Singh, Mandeep PA-C
                                   Inmate No. 602
05/06/2020 14:42 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/06/2020 15:14 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/07/2020 00:00 N                                                   Assessment                      NYM                           N    Not Started   Physician 02

                                                                            ASTHMA
05/08/2020 13:06 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/08/2020 13:23 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

05/11/2020 08:27 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 233 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2210
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 235 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/14/2020 15:03 N                  Inmate No. 602                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 13


04/08/2020 13:20 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/28/2020 07:00 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:30 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 604
05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/08/2020 16:15 N                                                   Clinical Encounter - Clinical NYM                            N    Completed     Beaudouin, Robert MD
                                                                     Encounter

05/11/2020 08:00 N                                                   Temperature                    NYM                           N    Refused       Brenneman, Wiilliam RN

                                                                                                                                                        Count: 6


03/25/2020 14:24 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/25/2020 14:44 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/07/2020 22:18 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN
                                     Inmate No. 49

04/16/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01

04/20/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 5


03/02/2020 10:00 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/02/2020 10:47 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP
                                     Inmate No. 605
03/10/2020 15:59 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 19:43 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 234 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2211
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 236 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                    Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status         Provider
03/20/2020 10:11 N                                                   Clinical Encounter              NYM                           N    Completed      Beaudouin, Robert MD

03/30/2020 10:36 N                                                   Clinical Encounter              NYM                           N    Completed      Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

03/30/2020 10:39 N                                                   Assessment                      NYM                           N    Canceled       Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                                                           NEURO CLINIC.
03/30/2020 10:40 N                                                   Sick Call/Triage                NYM                           N    Canceled       Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                                                           Right shoulder injury. Needs evaluation and possible x-rays. Needs Keppra level.
                                                                           Requesting to talk to the doctor.

                                                                            seen 3/20
04/06/2020 12:44 N                   Inmate No. 605
                                                                     Clinical Encounter              NYM                           N    Completed      Beaudouin, Robert MD

04/20/2020 22:10 N                                                   Clinical Encounter              NYM                           N    Completed      Singh, Mandeep PA-C

04/21/2020 07:00 N                                                   Clinical Encounter              NYM                           N    Completed      Joaquin, Y. MLP

04/22/2020 10:47 N                                                   Clinical Encounter              NYM                           N    Completed      Joaquin, Y. MLP

04/28/2020 08:45 N                                                   Temperature                     NYM                           N    Completed      Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                     NYM                           N    Completed      Brenneman, Wiilliam RN

05/09/2020 12:18 N                                                   Clinical Encounter              NYM                           N    Completed      Singh, Mandeep PA-C

05/12/2020 10:36 N                                                   Clinical Encounter              NYM                           N    Completed      Kang, Yoon PA-C

05/12/2020 11:40 N                                                   Exit Summary                    NYM                           N    Completed      Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

                                                                                                                                                              Count: 17


03/24/2020 14:09 N                                                   Clinical Encounter              NYM                           N    Completed      Kang, Yoon PA-C
                                     Inmate No. 50
03/24/2020 14:31 N                                                   Clinical Encounter              NYM                           N    Completed      Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                        Page 235 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                         MCC 2212
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 237 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                     NER-MAST Physician

03/26/2020 14:57 N                                                   Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD
                                      Inmate No. 50
03/30/2020 12:22 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


03/04/2020 14:09 N                                                   Clinical Encounter             NYM                           N    Completed     DiMisa, Samantha
                                                                                                                                                     Ph.D.

03/10/2020 15:00 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                    Inmate No. 51
05/05/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
                                                                         meds expire in June
05/06/2020 14:00 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


03/12/2020 07:39 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                   Inmate No. 899
                                                                                                                                                     P/AHSA

03/12/2020 12:21 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 2


05/07/2020 14:56 N                                                   Intake                         NYM                           N    Completed     Kang, Yoon PA-C

05/09/2020 12:17 N                                                   PPD Reading                    NYM                           N    Completed     Singh, Mandeep PA-C

05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN
                                      Inmate No. 760
05/12/2020 00:00 N                                                   History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                         due 5/20
05/12/2020 10:24 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 236 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2213
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 238 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/13/2020 09:40 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 11:30 N                    Inmate No. 760                 Temperature                    NYM                           N    Completed     Kang, Yoon PA-C

05/14/2020 12:27 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 8


03/12/2020 17:57 N                    Inmate No. 53                  Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 1


04/01/2020 16:53 N                                                   Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                   Inmate No. 611
04/27/2020 11:26 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/08/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 3


03/01/2020 22:43 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                   Inmate No. 898
05/06/2020 14:41 N                                                   Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 2


04/28/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                                    Inmate No. 610
05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Refused       Brenneman, Wiilliam RN

                                                                                                                                                        Count: 2


03/07/2020 12:01 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                     Inmate No. 54
03/27/2020 07:28 N                                                   Exit Summary                   NYM                           N    Completed     Thomas, Terrance HSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 237 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2214
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 239 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                        Treating
Date         Time      Reg #         Inmate Name                     Activity                           Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                            Count: 2


03/13/2020 00:33 N                                                   Clinical Encounter                 NYM                           N    Completed     Singh, Mandeep PA-C
                                    Inmate No. 608
03/13/2020 09:00 N                                                   Sick Call/Triage                   NYM                           N    Not Started   Physician 01

                                                                              left ear tinnitus
                                                                                                                                                            Count: 2


05/07/2020 14:37 N                                                   Intake                             NYM                           N    Completed     Kang, Yoon PA-C


05/09/2020 12:17 N                                                   PPD Reading                        NYM                           N    Completed     Singh, Mandeep PA-C


05/11/2020 07:30 N                                                   Temperature                        NYM                           N    Completed     Brenneman, Wiilliam RN


05/12/2020 00:00 N                                                   History/Physical                   NYM                           N    Not Started   Mid-Level Provider


                                    Inmate No. 761                       due 5/20
05/12/2020 10:24 N                                                   Temperature                        NYM                           N    Completed     Kang, Yoon PA-C


05/13/2020 09:41 N                                                   Temperature                        NYM                           N    Completed     Kang, Yoon PA-C


05/14/2020 11:30 N                                                   Temperature                        NYM                           N    Completed     Kang, Yoon PA-C


05/14/2020 11:39 N                                                   Clinical Encounter                 NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                            Count: 8


03/17/2020 21:39 N                                                   Intake                             NYM                           N    Completed     Columbo, Joseph RN
                                     Inmate No. 612

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                   Bureau of Prisons - NYM                                                    Page 238 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2215
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 240 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/20/2020 07:47 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP
                                      Inmate No. 612


                                                                                                                                                      Count: 2


04/06/2020 09:30 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Joaquin, Y. MLP
                                                                     Encounter

04/07/2020 08:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 09:52 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 10:22 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                      Inmate No. 613
04/15/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 06:40 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/20/2020 13:49 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 13:11 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 12


04/23/2020 13:33 N                                                   Intake                         NYM                           N    Completed   Kang, Yoon PA-C

04/27/2020 09:00 N                Inmate No. 615                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 239 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2216
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 241 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/29/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:00 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

05/05/2020 07:30 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN
                                   Inmate No. 615
05/06/2020 07:30 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

05/07/2020 07:30 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

05/08/2020 07:30 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                         Count: 9


03/06/2020 10:47 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO
                                  Inmate No. 614
05/08/2020 13:59 N                                                   Clinical Encounter              NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                         Count: 2


03/10/2020 22:34 N                                                   Intake                          NYM                           N    Completed     Columbo, Joseph RN
                                   Inmate No. 897
03/12/2020 12:19 N                                                   PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 2


03/02/2020 16:13 N                                                   Intake                          NYM                           N    Completed     Kang, Yoon PA-C
                                 Inmate No. 896
03/13/2020 09:18 N                                                   Exit Summary                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                         Count: 2


03/10/2020 15:03 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 619
04/29/2020 00:00 N                                                   Clinical Encounter              NYM                           N    Not Started   Optometrist

                                                                              EXAM FOR ERROR OF REFRACTION.
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 240 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2217
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 242 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                 Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time        g#
                       Reg           Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 2


03/31/2020 08:53 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/08/2020 10:34 N               Inmate No. 617                      Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/08/2020 12:07 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 3


03/04/2020 23:35 N              Inmate No. 895                       Intake                         NYM                           N    Completed   Columbo, Joseph RN

                                                                                                                                                      Count: 1


03/02/2020 12:41 N                                                   Intake                         NYM                           N    Completed   Kang, Yoon PA-C

03/03/2020 12:45 N                                                   Clinical Encounter             NYM                           N    Completed   Schlessinger, K.
                                Inmate No. 55
                                                                                                                                                   PsyD/PhD

03/12/2020 04:27 N                                                   Intake                         NYM                           N    Completed   Joaquin, Y. MLP

03/24/2020 14:33 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 4


03/12/2020 04:33 N                                                   Intake                         NYM                           N    Completed   Joaquin, Y. MLP
                                Inmate No. 894
04/09/2020 12:13 N                                                   Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


03/05/2020 14:02 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/01/2020 11:18 N              Inmate No. 620                       Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/01/2020 11:27 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 241 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                 MCC 2218
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 243 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 3


03/10/2020 07:09 N                                                   Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                      Inmate No. 893                                                                                                 P/AHSA

                                                                                                                                                        Count: 1


03/02/2020 21:10 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                      Inmate No. 892
04/07/2020 16:19 N                                                   Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 2


03/31/2020 15:04 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/09/2020 15:16 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                 Inmate No. 621                                                                                                      NER-MAST Physician

04/12/2020 19:04 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/05/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 4


03/04/2020 08:46 N                Inmate No. 891                     Exit Summary                   NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                        Count: 1


03/01/2020 22:44 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 04:45 N               Inmate No. 890                      Intake                         NYM                           N    Completed     Joaquin, Y. MLP

03/17/2020 15:30 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 242 of 319

        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2219
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 244 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/23/2020 12:09 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD
                                  Inmate No. 890
03/27/2020 07:31 N                                                   Exit Summary                   NYM                           N    Completed   Thomas, Terrance HSA

                                                                                                                                                      Count: 5


03/01/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


03/02/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/03/2020 07:10 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP


03/03/2020 18:33 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


03/04/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/04/2020 16:34 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN
                                   Inmate No. 56
03/04/2020 16:35 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN


03/05/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/06/2020 15:00 N                                                   Blood Glucose                  NYM                           N    Completed   Thomas, Terrance HSA


03/07/2020 09:11 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/07/2020 21:19 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


03/08/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 243 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2220
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 245 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


03/09/2020 20:46 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


03/12/2020 15:50 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


03/12/2020 21:18 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


03/13/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/20/2020 06:55 N                                                   Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP


03/21/2020 06:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


03/22/2020 16:18 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN
                                   Inmate No. 56


03/23/2020 07:20 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/23/2020 15:48 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C


03/25/2020 09:34 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


03/26/2020 07:10 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


03/27/2020 23:31 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


03/28/2020 16:28 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN


03/29/2020 13:52 N                                                   Blood Glucose                  NYM                           N    Refused     Columbo, Joseph RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 244 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2221
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 246 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


03/30/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP


03/30/2020 10:23 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


03/30/2020 10:54 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/31/2020 12:49 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/01/2020 09:30 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/01/2020 09:39 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/02/2020 08:36 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                  Inmate No. 56


04/02/2020 11:40 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/02/2020 15:00 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/03/2020 09:30 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/03/2020 10:57 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/03/2020 19:03 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/03/2020 19:06 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/04/2020 12:02 N                                                   Blood Glucose                  NYM                           N    Refused     Columbo, Joseph RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 245 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2222
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 247 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


04/05/2020 12:12 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN


04/05/2020 17:34 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


04/05/2020 22:49 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/06/2020 10:30 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/06/2020 21:28 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Singh, Mandeep PA-C
                                                                     Encounter

04/06/2020 22:26 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/07/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP
                                  Inmate No. 56


04/07/2020 10:16 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/08/2020 11:09 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/09/2020 09:00 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/10/2020 07:49 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/10/2020 08:40 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/10/2020 08:40 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/11/2020 22:20 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 246 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2223
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 248 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


04/12/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN


04/12/2020 13:03 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/12/2020 22:11 N                                                   Blood Glucose                  NYM                           N    Refused     Singh, Mandeep PA-C


04/13/2020 09:30 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP


04/13/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/14/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
                                   Inmate No. 56


04/15/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 09:58 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/15/2020 16:49 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN


04/16/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/16/2020 10:05 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Joaquin, Y. MLP
                                                                     Encounter

04/16/2020 20:10 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 247 of 319

       20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2224
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 249 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider


04/17/2020 10:13 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/17/2020 20:51 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/18/2020 07:17 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/18/2020 07:33 N                                                   Sick Call/Triage               NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                                                         left wrist ecchymosis
04/18/2020 11:31 N                                                   Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/18/2020 19:55 N                                                   Blood Glucose                  NYM                           N    Refused     Singh, Mandeep PA-C

                                  Inmate No. 56
04/20/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/20/2020 11:01 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP


04/21/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/21/2020 09:00 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/21/2020 22:10 N                                                   Clinical Encounter             NYM                           N    Completed   Lopes, Hygor NRP


04/22/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/23/2020 06:50 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 248 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2225
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 250 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/23/2020 10:58 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/23/2020 19:42 N                                                   Blood Glucose                  NYM                           N    No Show     Singh, Mandeep PA-C


04/24/2020 07:10 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP


04/25/2020 11:01 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/25/2020 20:27 N                                                   Blood Glucose                  NYM                           N    No Show     Singh, Mandeep PA-C


04/26/2020 19:09 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


04/27/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

                                  Inmate No. 56
04/27/2020 20:49 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


04/28/2020 07:05 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/28/2020 13:00 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/29/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/29/2020 18:18 N                                                   Blood Glucose                  NYM                           N    Refused     Lopes, Hygor NRP


04/30/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


04/30/2020 15:26 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 249 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2226
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 251 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/02/2020 09:24 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


05/02/2020 20:09 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


05/03/2020 09:20 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


05/03/2020 18:54 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


05/04/2020 06:45 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C


05/04/2020 21:26 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


05/05/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

                                    Inmate No. 56
05/05/2020 18:40 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP


05/06/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN


05/06/2020 10:33 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


05/06/2020 22:00 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


05/07/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN


05/08/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN


05/09/2020 12:15 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 250 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2227
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 252 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/09/2020 20:46 N                                                   Blood Glucose                  NYM                           N    Completed     Singh, Mandeep PA-C


05/10/2020 16:52 N                                                   Blood Glucose                  NYM                           N    Completed     Lopes, Hygor NRP


05/11/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed     Brenneman, Wiilliam RN


05/11/2020 20:50 N                                                   Blood Glucose                  NYM                           N    Completed     Singh, Mandeep PA-C


05/12/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed     Kang, Yoon PA-C


05/12/2020 17:00 N                                                   Blood Glucose                  NYM                           N    Completed     Brenneman, Wiilliam RN


05/13/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
                                  Inmate No. 56

                                                                           annual is due 5/17/2020

                                                                           has been seen in follow up
05/13/2020 07:30 N                                                   Blood Glucose                NYM                             N    Completed     Kang, Yoon PA-C


05/14/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed     Kang, Yoon PA-C


05/14/2020 14:30 N                                                   Clinical Encounter             NYM                           N    In Progress   Beaudouin, Robert MD


05/14/2020 14:48 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD


05/14/2020 15:00 N                                                   Blood Glucose                  NYM                           N    Completed     Brenneman, Wiilliam RN


                                                                                                                                                        Count: 121


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 251 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2228
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 253 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider
03/10/2020 22:56 N                                                   Intake                          NYM                           N    Completed   Columbo, Joseph RN
                                    Inmate No. 623
04/14/2020 11:57 N                                                   Clinical Encounter              NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

                                                                                                                                                       Count: 2


03/12/2020 18:23 N                   Inmate No. 624                  Clinical Encounter              NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                       Count: 1


03/01/2020 20:44 N                                                   Chronic Care Visit              NYM                           N    Canceled    Beaudouin, Robert MD

                                                                           annual is due 10/15

                                  Inmate No. 625                           ortho clinic

                                                                            latent Tb
04/20/2020 14:51 N                                                   Clinical Encounter              NYM                           N    Completed   Okafor, Chidubem DO


                                                                                                                                                       Count: 2


04/27/2020 11:18 N                                                   Temperature                     NYM                           N    Completed   Joaquin, Y. MLP
                                    Inmate No. 626

                                                                                                                                                       Count: 1


03/13/2020 22:31 N                                                   Clinical Encounter              NYM                           N    Completed   Singh, Mandeep PA-C

03/18/2020 15:03 N                                                   Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD
                                    Inmate No. 627
03/18/2020 15:29 N                                                   Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 12:06 N                                                   Temperature                     NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                 Page 252 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                 MCC 2229
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 254 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/24/2020 13:47 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/25/2020 11:23 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 14:40 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/26/2020 22:14 N                                                   Temperature                     NYM                           N    Completed     Singh, Mandeep PA-C

03/27/2020 11:32 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 13:54 N                  Inmate No. 627                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 22:41 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

04/30/2020 09:30 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 08:00 N                                                   Temperature                     NYM                           N    Completed     Brenneman, Wiilliam RN

05/12/2020 10:30 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 15


03/01/2020 07:05 N                                                   PPD Reading                     NYM                           N    Completed     Columbo, Joseph RN

03/11/2020 09:15 N                                                   History/Physical                NYM                           N    Unavailable   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                    Inmate No. 57
                                                                            lock down
03/11/2020 09:16 N                                                   Clinical Encounter              NYM                           N    Unavailable   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                           lock down
                                                                                                                                                         Count: 3


03/11/2020 00:00 N                 Inmate No. 628                    Assessment                      NYM                           N    Not Started   Physician 01

                                                                           latent Tb
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 253 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                    MCC 2230
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 255 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status      Provider

                                                                              refusal is not scanned into BEMR
                                                                              he has not had labs done
                                                                              HIV status is unknown at this time

                                                                              recheck BP
03/12/2020 04:17 N                                                   Intake                            NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

03/24/2020 15:27 N                                                   Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                   Inmate No. 628                                                                                                     NER-MAST Physician

04/14/2020 14:05 N                                                   Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

04/14/2020 14:07 N                                                   Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                        Count: 5


03/12/2020 18:26 N                                                   Clinical Encounter                NYM                           N    Completed   Singh, Mandeep PA-C

                                     Inmate No. 629
03/23/2020 13:35 N                                                   Clinical Encounter                NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                      PharmD

                                                                                                                                                        Count: 2


03/12/2020 01:22 N                                                   Intake                            NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

03/15/2020 10:47 N                                                   PPD Reading                       NYM                           N    Completed   Columbo, Joseph RN


03/15/2020 10:47 N                   Inmate No. 58                   Clinical Encounter                NYM                           N    Completed   Columbo, Joseph RN


03/23/2020 06:50 N                                                   Clinical Encounter                NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/14/2020 14:27 N                                                   Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                 Page 254 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2231
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 256 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider


04/16/2020 14:01 N                    Inmate No. 58                  Assessment                        NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                              clinic placement

                                                                              latent Tb
                                                                                                                                                           Count: 6


03/12/2020 01:28 N                                                   Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA
                                     Inmate No. 630
03/15/2020 10:45 N                                                   PPD Reading                       NYM                           N    Completed     Columbo, Joseph RN


                                                                                                                                                           Count: 2


03/12/2020 22 28 N
           22:28                                                     Clinical Encounter                NYM                           N    Completed     Singh, Mandeep PA-C

03/13/2020 09:00 N                                                   Sick Call/Triage                  NYM                           N    Not Started   Physician 01
                                                                            asthma exacerbation
03/30/2020 16:37 N                                                   Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                   Inmate No. 631                                                                                                       NER-MAST Physician

04/06/2020 10:56 N                                                   Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO

04/11/2020 14:23 N                                                   Clinical Encounter                NYM                           N    Completed     Columbo, Joseph RN

04/22/2020 00:00 N                                                   Assessment                        NYM                           N    Not Started   Physician 01

                                                                              clinic placement
                                                                                                                                                           Count: 6


03/07/2020 14:47 N                                                   Intake                            NYM                           N    Completed     Thomas, Terrance HSA
                                  Inmate No. 634
03/09/2020 11:02 N                                                   PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 255 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2232
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 257 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/06/2020 11:02 N                                                   History/Physical               NYM                           N    Canceled      Kang, Yoon PA-C

                                  Inmate No. 634                           duplicate
05/06/2020 11:02 N                                                   History/Physical               NYM                           N    Completed     Kang, Yoon PA-C
                                                                           overdue
                                                                                                                                                        Count: 4


03/10/2020 16:31 N               Inmate No. 632                      Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 1


03/13/2020 00:32 N                Inmate No. 633                     Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                        Count: 1


03/13/2020 15:36 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C


03/17/2020 13:11 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 635


05/06/2020 14:19 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                        Count: 3


03/12/2020 22:15 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C
                                    Inmate No. 637
03/13/2020 09:00 N                                                   Sick Call/Triage               NYM                           N    Not Started   Physician 01
                                                                           multiple minor injuries from use of force
                                                                                                                                                        Count: 2


03/05/2020 13:53 N               Inmate No. 889                      Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 256 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2233
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 258 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/11/2020 06:40 N                 Inmate No. 889                    Exit Summary                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 2


04/02/2020 15:12 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 636
04/26/2020 19:00 N                                                   Clinical Encounter              NYM                           N    Completed     Lopes, Hygor NRP

SANTANA, VICTOR -- 87146-054                                                                                                                             Count: 2
 SANTIAGO, LEON -- 08224-082
03/07/2020 15:30 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/12/2020 20:34 N                                                   Clinical Encounter              NYM                           N    Completed     Thomas, Terrance HSA
                                   Inmate No. 59
03/25/2020 13:27 N                                                   Clinical Encounter              NYM                           N    Completed     Thomas, Terrance HSA

04/08/2020 14:48 N                                                   Clinical Encounter              NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                         Count: 4


03/08/2020 21:27 N                                                   Blood Glucose                   NYM                           N    Completed     Singh, Mandeep PA-C

03/19/2020 09:00 N                                                   Sick Call/Triage                NYM                           N    Not Started   Mid-Level Provider

                                                                            No feeling well. Needs labs.
                                                                            Requesting follow up in diabetic clinic.
03/24/2020 14:03 N                                                   Clinical Encounter            NYM                             N    Completed     Joaquin, Y. MLP

03/30/2020 07:00 N                     Inmate No. 60                 Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

04/16/2020 07:40 N                                                   Blood Glucose                   NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 13:18 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 08:45 N                                                   Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 10:38 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 257 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2234
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 259 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                        Treating
Date       Time    Reg #             Inmate Name                     Activity                           Facility Current Quarters   Co-Pay Status        Provider
04/30/2020 09:56 N                                                   Clinical Encounter                 NYM                           N    Completed     Kang, Yoon PA-C

05/07/2020 08:00 N                                                   Temperature                        NYM                           N    Completed     Brenneman, Wiilliam RN
                                       Inmate No. 60
05/08/2020 09:48 N                                                   Clinical Encounter                 NYM                           N    Completed     Kang, Yoon PA-C

05/09/2020 12:23 N                                                   Clinical Encounter                 NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                            Count: 12


03/05/2020 11:59 N                                                   PPD Administration                 NYM                           N    Completed     Joaquin, Y. MLP


03/07/2020 18:10 N                                                   PPD Reading                        NYM                           N    Completed     Kang, Yoon PA-C

                                Inmate No. 639
03/07/2020 18:13 N                                                   Clinical Encounter                 NYM                           N    Completed     Kang, Yoon PA-C


03/19/2020 00:00 N                                                   Chronic Care Visit                 NYM                           N    Not Started   Physician 01

                                                                              LTBI

                                                                              inmate is not in clinic yet
                                                                                                                                                            Count: 4


03/06/2020 01:06 N                                                   Intake                             NYM                           N    Completed     Singh, Mandeep PA-C

                                   Inmate No. 640
03/08/2020 10:17 N                                                   PPD Reading                        NYM                           N    Completed     Joaquin, Y. MLP


                                                                                                                                                            Count: 2


04/02/2020 13:19 N                Inmate No. 642                     Temperature                        NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                         NER-MAST Physician


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                   Bureau of Prisons - NYM                                                    Page 258 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                       MCC 2235
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 260 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg #             Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/10/2020 12:50 N                                                   Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

04/10/2020 13:21 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/14/2020 13:19 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                   Inmate No. 642
04/15/2020 13:21 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/29/2020 08:45 N                                                   Temperature                       NYM                           N    Completed     Joaquin, Y. MLP

05/08/2020 08:30 N                                                   Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 7


03/11/2020 00:00 N                Inmate No. 61                      Assessment                        NYM                           N    Not Started   Physician 01

                                                                              needs to be assessed for clinic placement
                                                                                                                                                           Count: 1


03/06/2020 23:03 N                                                   Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/08/2020 10:17 N                                                   PPD Reading                       NYM                           N    Completed     Joaquin, Y. MLP


03/10/2020 11:16 N                                                   Clinical Encounter                NYM                           N    Completed     Miller, Elissa PhD/Chief
                                   Inmate No. 643                                                                                                       Psychologist

03/11/2020 12:41 N                                                   Chronic Care Visit                NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                            from fort dix
03/25/2020 02:46 N                                                   Clinical Encounter                NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

                                                                                                                                                           Count: 5

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 259 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2236
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 261 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider

03/03/2020 00:00 N                                                   Chronic
                                                                     C       Care Visit              NYM                           N    Not Started   Mid-Level Provider

                                                                            6 MONTH MLP F/U.
03/07/2020 12:51 N                                                   C
                                                                     Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/17/2020 12:52 N                      Inmate No. 62                C
                                                                     Chronic Care Visit              NYM                           N    Completed     Okafor, Chidubem DO

04/27/2020 11:15 N                                                   T
                                                                     Temperature                     NYM                           N    Completed     Joaquin, Y. MLP

05/15/2020 00:00 N                                                   C
                                                                     Chronic Care Visit              NYM                           N    Not Started   Psychiatrist
                                                                           Pt will be rescheduled due to continued modified lockdown
                                                                                                                                                         Count: 5


03/14/2020 14:06 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/20/2020 10:32 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/31/2020 14:53 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/31/2020 20:30 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

04/01/2020 14:18 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/02/2020 17:27 N                                                   Sick Call/Triage                NYM                           N    Canceled      Beaudouin, Robert MD
                                  Inmate No. 644
                                                                            Complaining of blood in the stools.
                                                                            Pending x-rays.
04/06/2020 21:37 N                                                   Clinical Encounter            NYM                             N    Completed     Singh, Mandeep PA-C

04/10/2020 12:15 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

04/12/2020 19:01 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

04/13/2020 22:38 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

04/19/2020 00:00 N                                                   PPD Administration              NYM                           N    Not Started   Nurse

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 260 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2237
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 262 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                          Count: 11


03/13/2020 20:28 N                                                   Intake                           NYM                           N    Completed     Singh, Mandeep PA-C

03/15/2020 10:38 N                    Inmate No. 646                 PPD Reading                      NYM                           N    Completed     Columbo, Joseph RN

03/17/2020 13:34 N                                                   Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                          Count: 3


03/12/2020 17:40 N                    Inmate No. 645                 Intake                           NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                          Count: 1


04/27/2020 11:27 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP
                                      Inmate No. 647


                                                                                                                                                          Count: 1


04/21/2020 11:20 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

04/29/2020 12:02 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C
                                  Inmate No. 648
04/30/2020 09:19 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

05/07/2020 00:00 N                                                   MLP Chronic Care Follow up NYM                                 N    Not Started   Mid-Level Provider

                                                                              6 MONTH F/U.
                                                                                                                                                          Count: 4


03/01/2020 22:44 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 18:31 N                  Inmate No. 649
                                                                     Clinical Encounter               NYM                           N    Completed     Singh, Mandeep PA-C

04/28/2020 14:04 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 261 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2238
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 263 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time    Reg #             Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider
05/12/2020 00:00 N                   Inmate No. 649                  Chronic Care Visit               NYM                           N    Not Started   Physician 01

                                                                              asthma
                                                                                                                                                          Count: 4


03/03/2020 08:15 N                   Inmate No. 888                  Exit Summary                     NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                          Count: 1


03/03/2020 21:20 N                                                   Intake                           NYM                           N    Completed     Columbo, Joseph RN

03/04/2020 12:14 N                                                   PPD Administration               NYM                           N    Canceled      Joaquin, Y. MLP

                                                                          New PPD planted yesterday 03-03-2020
03/05/2020 09:39 N                                                   PPD Reading               NYM                                  N    Completed     Joaquin, Y. MLP

03/11/2020 12:38 N                                                   Chronic Care Visit               NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician
                                                                            from prior incarceration
03/15/2020 22:35 N                                                   Clinical Encounter              NYM                            N    Completed     Columbo, Joseph RN

04/02/2020 11:11 N                 Inmate No. 650                    Clinical Encounter               NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 09:32 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

05/01/2020 09:57 N                                                   Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO

05/05/2020 14:52 N                                                   Clinical Encounter               NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                       NER-MAST Physician

05/08/2020 07:30 N                                                   Temperature                      NYM                           N    Completed     Brenneman, Wiilliam RN

05/08/2020 08:14 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 10:46 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                          Count: 12

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 262 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2239
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 264 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/01/2020 22:45 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/12/2020 18:12 N                   Inmate No. 652                  Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/19/2020 13:58 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                     Count: 3


03/24/2020 13:41 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/09/2020 22:10 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/13/2020 21:43 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                   Inmate No. 653
04/29/2020 13:26 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C


04/29/2020 13:47 N                                                   Clinical Encounter             NYM                           N    Completed   Cozza, C. LICSW


05/05/2020 13:32 N                                                   Clinical Encounter             NYM                           N    Completed   Cozza, C. LICSW


                                                                                                                                                     Count: 6


03/05/2020 11:07 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

03/05/2020 13:49 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/24/2020 13:40 N                  Inmate No. 654                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

05/04/2020 12:46 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/04/2020 14:41 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 263 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2240
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 265 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/05/2020 08:04 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN
                                   Inmate No. 654
05/07/2020 12:45 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/11/2020 08:00 N                                                   Temperature                    NYM                           N    Refused       Brenneman, Wiilliam RN

                                                                                                                                                        Count: 9


03/23/2020 14:04 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

04/01/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Mid-Level Provider
                                     Inmate No. 655
                                                                            6 MONTH MLP FOLLOW-UP.
04/01/2020 16:19 N                                                   Clinical Encounter      NYM                                  N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 3


03/12/2020 04:37 N                                                   Intake                         NYM                           N    Completed     Joaquin, Y. MLP
                                   Inmate No. 64
04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                        Count: 2


03/09/2020 11:45 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/10/2020 23:32 N                                                   Clinical Encounter             NYM                           N    Canceled      Beaudouin, Robert MD
                                Inmate No. 656
                                                                          MILD ELEVATION OF AMYLASE.
05/13/2020 00:00 N                                                   PPD Administration     NYM                                   N    Not Started   Nurse

                                                                                                                                                        Count: 3


03/19/2020 22:48 N                Inmate No. 657                     Intake                         NYM                           N    Completed     Thomas, Terrance HSA
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 264 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2241
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 266 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/21/2020 07:39 N                 Inmate No. 657                    PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


04/07/2020 13:03 N                                                   Clinical Encounter             NYM                           Y    Completed   Joaquin, Y. MLP

04/08/2020 13:25 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 14:41 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/10/2020 09:47 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/13/2020 10:21 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                  Inmate No. 659
04/17/2020 06:40 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/20/2020 09:47 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 07:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/23/2020 08:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 07:00 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/06/2020 10:22 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 265 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2242
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 267 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/11/2020 08:00 N                Inmate No. 659                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 19


03/12/2020 04:56 N                                                   Intake                         NYM                           N    Completed     Joaquin, Y. MLP

03/13/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 65
04/05/2020 14:25 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

05/12/2020 11:05 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 4


03/01/2020 10:26 N                                                   PPD Reading                    NYM                           N    Completed     Columbo, Joseph RN

03/11/2020 09:16 N                                                   History/Physical               NYM                           N    Unavailable   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                          lock down
03/25/2020 00:00 N                                                   Assessment                     NYM                           N    Not Started   Physician 02
                                Inmate No. 660
04/09/2020 11:27 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/21/2020 15:15 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/23/2020 11:36 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 15:13 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 7


03/05/2020 11:25 N                Inmate No. 661                     Clinical Encounter             NYM                           Y    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 1


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 266 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2243
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 268 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/10/2020 17:03 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/13/2020 13:45 N                    Inmate No. 66                  Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/21/2020 23:13 N                                                   Clinical Encounter             NYM                           N    Completed   Lopes, Hygor NRP

                                                                                                                                                     Count: 3


03/10/2020 16:38 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/26/2020 09:46 N             Inmate No. 887                        Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/26/2020 22:50 N                                                   Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 3


03/26/2020 22:48 N             Inmate No. 886                        Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 1


03/26/2020 22:44 N             Inmate No. 885                        Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 1


03/26/2020 22:55 N             Inmate No. 884                        Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 1


03/26/2020 22:42 N             Inmate No. 883                        Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                     Count: 1


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 267 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2244
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 269 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/26/2020 22:51 N             Inmate No. 882                        Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 1


03/26/2020 22:46 N             Inmate No. 881                        Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 1


03/26/2020 22:53 N              Inmate No. 880                       Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 1


03/26/2020 22:54 N              Inmate No. 879                       Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 1


03/13/2020 10:19 N                                                   Exit Summary                   NYM                           N    Completed   Beaudouin, Robert MD
                                Inmate No. 878
03/26/2020 22:56 N                                                   Exit Summary                   NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 2


03/12/2020 03:31 N                                                   Intake                         NYM                           N    Completed   Joaquin, Y. MLP

03/13/2020 10:29 N              Inmate No. 658                       PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 19:06 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 3


03/03/2020 12:51 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                    Inmate No. 67
03/30/2020 10:15 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 268 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2245
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 270 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg #             Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
04/24/2020 15:30 N                  Inmate No. 67                    Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                           Count: 3


03/05/2020 00:00 N                                                   Clinical Encounter                NYM                           N    Not Started   Optometrist

03/05/2020 23:37 N                                                   Intake                            NYM                           N    Completed     Singh, Mandeep PA-C

03/13/2020 13:24 N                                                   Clinical Encounter                NYM                           Y    Completed     Joaquin, Y. MLP

03/30/2020 00:00 N                                                   History/Physical                  NYM                           N    Not Started   Mid-Level Provider
                                 Inmate No. 662
03/30/2020 14:03 N                                                   Clinical Encounter                NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/24/2020 14:39 N                                                   Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

05/01/2020 15:44 N                                                   Clinical Encounter                NYM                           N    Completed     Kang, Yoon PA-C

05/06/2020 00:00 N                                                   Assessment                        NYM                           N    Not Started   Physician 01
                                                                              clinic placement
                                                                                                                                                           Count: 8


03/25/2020 13:36 N                                                   Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/30/2020 09:30 N                                                   Temperature                       NYM                           N    Completed     Joaquin, Y. MLP
                                     Inmate No. 68
05/07/2020 08:00 N                                                   Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 08:00 N                                                   Temperature                       NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                           Count: 4


03/12/2020 18:26 N                                                   Clinical Encounter                NYM                           N    Completed     Thomas, Terrance HSA


                                                                                                                                                           Count: 1
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 269 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                      MCC 2246
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 271 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider

03/19/2020 15:33 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

03/24/2020 23:37 N                                                   Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

03/25/2020 00:23 N                                                   Chronic Care Visit               NYM                           N    Canceled      Beaudouin, Robert MD
                                 Inmate No. 664
                                                                            DONE.
04/21/2020 23:27 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

04/29/2020 00:00 N                                                   Clinical Encounter               NYM                           N    Not Started   Optometrist
                                                                              45 YR OLD MALE WITH HX OF HIV+, NO RED REFLEX IN RIGHT EYE.
                                                                              PLEASE EVAL AND FOLLOW-UP.
                                                                                                                                                          Count: 5


04/06/2020 15:05 N                   Inmate No. 666                  Clinical Encounter               NYM                           N    Completed     Columbo, Joseph RN

                                                                                                                                                          Count: 1


03/07/2020 16:25 N              Inmate No. 69                        Clinical Encounter               NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                          Count: 1


03/06/2020 00:00 N                                                   Assessment                       NYM                           N    Not Started   Physician 01

                                                                              ASTHMA.
                                    Inmate No. 667
03/12/2020 17:30 N                                                   Intake                           NYM                           N    Completed     Singh, Mandeep PA-C

04/01/2020 16:23 N                                                   Clinical Encounter               NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

                                                                                                                                                          Count: 3


03/27/2020 14:19 N                 Inmate No. 877                    Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 270 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2247
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 272 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/31/2020 08:09 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/31/2020 14:57 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/09/2020 13:43 N                 Inmate No. 877                    Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/20/2020 14:57 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/23/2020 13:44 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 6


03/06/2020 16:57 N                                                   Intake                         NYM                           N    Completed   Thomas, Terrance HSA
                                  Inmate No. 876
03/08/2020 10:18 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


04/16/2020 13:31 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/16/2020 13:37 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

04/23/2020 12:29 N                    Inmate No. 669                 Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/27/2020 14:04 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/27/2020 14:18 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

                                                                                                                                                      Count: 5



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 271 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2248
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 273 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                    Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters     Co-Pay Status        Provider
03/06/2020 00:01 N                                                   Intake                          NYM                             N    Completed     Singh, Mandeep PA-C

03/06/2020 15:11 N                                                   PPD Administration              NYM                             N    Completed     Joaquin, Y. MLP

03/08/2020 10:18 N                                                   PPD Reading                     NYM                             N    Completed     Joaquin, Y. MLP

03/08/2020 12:01 N                                                   Clinical Encounter              NYM                             N    Completed     Joaquin, Y. MLP

03/11/2020 11:57 N                                                   Clinical Encounter              NYM                             N    Completed     Beaudouin, Robert MD

03/14/2020 20:59 N                                                   Assessment                      NYM                             N    Canceled      Beaudouin, Robert MD
                                                                           DONE
03/23/2020 00:00 N                                                   History/Physical                NYM                             N    Not Started   Mid-Level Provider

                                                                            talk to the inmate about increasing cholesterol meds
03/23/2020 06:55 N                                                   Clinical Encounter - Clinical NYM                               N    Completed     Sommer, Diane MD,
                                                                     Encounter                                                                          NER-MAST Physician

03/23/2020 07:00 N                   Inmate No. 71                   MLP Chronic Care Follow up NYM                                  N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                            6 MONTH MLP F/U.
03/23/2020 07:00 N                                                   Clinical Encounter              NYM                             N    Canceled      Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                                                            no reason for exam stated
03/27/2020 13:37 N                                                   Clinical Encounter           NYM                                N    Completed     Kang, Yoon PA-C

03/31/2020 23:41 N                                                   Clinical Encounter              NYM                             N    Completed     Beaudouin, Robert MD

04/14/2020 12:13 N                                                   Clinical Encounter              NYM                             N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/19/2020 18:59 N                                                   Clinical Encounter              NYM                             N    Completed     Beaudouin, Robert MD

04/30/2020 15:28 N                                                   Blood Glucose                   NYM                             N    No Show       Joaquin, Y. MLP

05/04/2020 11:40 N                                                   Clinical Encounter              NYM                             N    Completed     Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                      Page 272 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2249
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 274 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                         Count: 16


03/12/2020 05:42 N                  Inmate No. 670                   Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 1


03/12/2020 18:13 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C
                                      Inmate No. 671
03/13/2020 09:00 N                                                   Sick Call/Triage                NYM                           N    Not Started   MLP 01

                                                                                                                                                         Count: 2


03/03/2020 22:10 N                                                   Intake                          NYM                           N    Completed     Columbo, Joseph RN

03/04/2020 14:07 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/05/2020 09:40 N                                                   PPD Reading                     NYM                           N    Completed     Joaquin, Y. MLP

03/05/2020 09:43 N                                                   Clinical Encounter              NYM                           N    Completed     Joaquin, Y. MLP

03/07/2020 17:09 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

03/07/2020 23:24 N                                                   Clinical Encounter              NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA
                                 Inmate No. 875
03/20/2020 15:22 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

03/20/2020 15:31 N                                                   Clinical Encounter - Clinical NYM                             N    Completed     Beaudouin, Robert MD
                                                                     Encounter

03/28/2020 08:30 N                                                   Clinical Encounter              NYM                           N    Completed     Columbo, Joseph RN

03/30/2020 16:25 N                                                   Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

03/30/2020 16:32 N                                                   Assessment                      NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                   Page 273 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2250
                                         Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 275 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                   Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #            Inmate Name                  Activity                        Facility Current Quarters        Co-Pay Status      Provider
                                                                            cancel
04/02/2020 08:53 N                                                   Clinical Encounter              NYM                                N    Completed   Kang, Yoon PA-C
                                 Inmate No. 875
04/02/2020 10:48 N                                                   Clinical Encounter              NYM                                N    Completed   Kang, Yoon PA-C

                                                                                                                                                            Count: 13


03/12/2020 04:21 N                                                   Intake                          NYM                                N    Completed   Yonnone, M. EMT-
                                                                                                                                                         P/AHSA

03/27/2020 15:01 N                                                   Clinical Encounter              NYM                                N    Completed   Beaudouin, Robert MD

04/03/2020 10:54 N                                                   Clinical Encounter              NYM                                N    Completed   Kang, Yoon PA-C

04/27/2020 15:35 N                                                   Clinical Encounter              NYM                                N    Completed   Beaudouin, Robert MD

04/27/2020 15:49 N                                                   Clinical Encounter              NYM                                N    Completed   Beaudouin, Robert MD

05/03/2020 23:07 N                                                   Follow-up                       NYM                                N    Canceled    Beaudouin, Robert MD

                                                                            recheck BP
                                         Inmate No. 72                      drug interaction - statin and diltiazem
                                                                            see if their is an alternate to calcium channel blocker
05/04/2020 20:55 N                                                   Clinical Encounter               NYM                               N    Completed   Singh, Mandeep PA-C

05/06/2020 14:06 N                                                   Clinical Encounter              NYM                                N    Completed   Beaudouin, Robert MD

05/06/2020 14:12 N                                                   Clinical Encounter - Clinical NYM                                  N    Completed   Beaudouin, Robert MD
                                                                     Encounter

05/13/2020 19:17 N                                                   Clinical Encounter              NYM                                N    Completed   Lopes, Hygor NRP

05/13/2020 20:20 N                                                   Clinical Encounter              NYM                                N    Completed   Lopes, Hygor NRP

05/14/2020 19:15 N                                                   Clinical Encounter              NYM                                N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                            Count: 12


                       Inmate No. 672                                Temperature                     NYM                                N    Completed   Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                      Page 274 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2251
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 276 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                     NER-MAST Physician

04/09/2020 13:41 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/23/2020 13:42 N                Inmate No. 672                     Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

05/14/2020 07:19 N                                                   Exit Summary                   NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


04/01/2020 22:18 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                   Inmate No. 673
04/02/2020 12:46 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 2


03/17/2020 03:05 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN

                                  Inmate No. 674
03/21/2020 12:28 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN


                                                                                                                                                        Count: 2


03/26/2020 08:13 N                Inmate No. 874                     Exit Summary                   NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 1


04/09/2020 16:17 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                  Inmate No. 675
04/15/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01


                                                                           meds expire 5/10

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 275 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2252
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 277 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 2


04/01/2020 10:09 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/06/2020 12:58 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 10:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/09/2020 07:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 09:51 N                                                   Temperature                    NYM                           N    Refused       Joaquin, Y. MLP
                                 Inmate No. 74
04/13/2020 10:22 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 07:00 N                                                   Temperature                    NYM                           N    Refused       Joaquin, Y. MLP

04/15/2020 07:00 N                                                   Temperature                    NYM                           N    Refused       Joaquin, Y. MLP

04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/13/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 02

                                                                                                                                                        Count: 10


05/04/2020 13:38 N                                                   Intake                         NYM                           N    Completed     Brenneman, Wiilliam RN


05/04/2020 15:15 N                                                   Food Service Clearance         NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                         from previous I ncarceration
05/05/2020 07:30 N               Inmate No. 873                      Temperature                NYM                               N    Completed     Brenneman, Wiilliam RN


05/06/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


05/07/2020 00:00 N                                                   History/Physical               NYM                           N    Not Started   Mid-Level Provider

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 276 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2253
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 278 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                           due 5/24
05/07/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/07/2020 09:40 N                                                   PPD Reading                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

                                 Inmate No. 873
05/12/2020 10:23 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C


05/13/2020 09:41 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C


05/14/2020 11:33 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C


05/14/2020 15:40 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


                                                                                                                                                      Count: 13


04/10/2020 12:43 N                                                    linical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/13/2020 12:00 N                                                    emperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                       Inmate No. 677
04/20/2020 12:58 N                                                    linical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

05/06/2020 14:00 N                                                    emperature                    NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 4


04/09/2020 13:22 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                  Inmate No. 678
                                                                                                                                                   NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 277 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2254
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 279 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                    Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters       Co-Pay Status        Provider
04/23/2020 13:22 N                                                   Temperature                     NYM                               N    Completed     Sommer, Diane MD,
                                   Inmate No. 678
                                                                                                                                                          NER-MAST Physician

                                                                                                                                                             Count: 2


03/02/2020 10:17 N                                                   PPD Reading                     NYM                               N    Completed     Joaquin, Y. MLP

03/02/2020 10:18 N                                                   Clinical Encounter              NYM                               N    Completed     Joaquin, Y. MLP
                                  Inmate No. 75
03/12/2020 23:36 N                                                   Clinical Encounter              NYM                               N    Completed     Beaudouin, Robert MD

03/27/2020 10:21 N                                                   Clinical Encounter              NYM                               N    Completed     Sommer, Diane MD,
                                                                                                                                                          NER-MAST Physician

                                                                                                                                                             Count: 4


03/01/2020 19:47 N                                                   Chronic Care Visit              NYM                               N    Canceled      Beaudouin, Robert MD

                                                                           annual is due 9/18/2020

                                    Inmate No. 76                           interim clinic
                                                                            needs to be enrolled in general clinic and endo clinic
03/07/2020 12:09 N                                                   Clinical Encounter             NYM                                N    Completed     Kang, Yoon PA-C

03/26/2020 00:14 N                                                   Clinical Encounter              NYM                               N    Completed     Beaudouin, Robert MD

                                                                                                                                                             Count: 3


04/21/2020 00:00 N                                                   Chronic Care Visit              NYM                               N    Not Started   Physician 02
                                      Inmate No. 872                      annual is due 5/23/2020
04/22/2020 19:49 N                                                   PPD Administration         NYM                                    N    Unavailable   Lopes, Hygor NRP

                                                                           12/06/2019 Unable to plant yearly PPD. Inmate is a nursing home.

                                                                           need to call nursing home
                                                                                                                                                             Count: 2

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                        Page 278 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                        MCC 2255
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 280 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/09/2020 15:14 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 679
03/12/2020 22:06 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

                                                                                                                                                      Count: 2


03/10/2020 15:08 N              Inmate No. 680                       Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 1


03/22/2020 12:02 N                                                   Intake                         NYM                           N    Completed   Columbo, Joseph RN
                                     Inmate No. 681
03/24/2020 08:37 N                                                   PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 2


03/05/2020 16:24 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
                                  Inmate No. 871
03/24/2020 08:12 N                                                   Exit Summary                   NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 2


03/12/2020 19:40 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

04/03/2020 20:58 N                 Inmate No. 682                    Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 3


03/01/2020 22:46 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD
                                     Inmate No. 870
03/05/2020 23:26 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 279 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2256
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 281 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/12/2020 07:00 N                   Inmate No. 870                  Exit Summary                    NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                         Count: 3


04/02/2020 18:18 N                  Inmate No. 77                    Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 1


04/06/2020 15:02 N                                                   Clinical Encounter - Clinical NYM                             N    Completed     Okafor, Chidubem DO
                                                                     Encounter
                                    Inmate No. 684
05/05/2020 00:00 N                                                   Chronic Care Visit              NYM                           N    Not Started   Physician 02

                                                                                                                                                         Count: 2


03/01/2020 22:56 N                Inmate No. 869                     Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 1


03/12/2020 05:51 N                                                   Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

03/27/2020 14:02 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

04/09/2020 00:00 N              Inmate No. 685                       Assessment                      NYM                           N    Not Started   Physician 01

                                                                          psoriasis
04/24/2020 00:00 N                                                   PPD Administration              NYM                           N    Not Started   Nurse

05/01/2020 11:19 N                                                   Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 5


03/25/2020 13:49 N                   Inmate No. 689                  Clinical Encounter              NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                     Page 280 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2257
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 282 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg #             Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status      Provider
04/20/2020 12:06 N                   Inmate No. 689
                                                                     Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

                                                                                                                                                         Count: 2


03/06/2020 22:18 N                                                   Intake                            NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

03/08/2020 10:19 N                                                   PPD Reading                       NYM                           N    Completed   Joaquin, Y. MLP

03/11/2020 12:42 N                                                   Follow-up                         NYM                           N    Canceled    Sommer, Diane MD,
                                    Inmate No. 868                                                                                                    NER-MAST Physician
                                                                              weight loss

                                                                           overdue
03/24/2020 09:27 N                                                   Exit Summary                      NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                         Count: 4


03/03/2020 21:40 N                                                   Intake                            NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 06:12 N                                                   PPD Reading                       NYM                           N    Canceled    Joaquin, Y. MLP

                                                                          New PPD planted yesterday 03/03/2020
                                    Inmate No. 690
03/05/2020 09:39 N                                                   PPD Reading               NYM                                   N    Completed   Joaquin, Y. MLP

03/10/2020 23:05 N                                                   Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

04/16/2020 14:34 N                                                   Clinical Encounter                NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                         Count: 5


03/09/2020 16:18 N                                                   Clinical Encounter                NYM                           N    Completed   Singh, Mandeep PA-C
                                  Inmate No. 688
03/28/2020 15:51 N                                                   Clinical Encounter                NYM                           Y    Completed   Columbo, Joseph RN

                                                                                                                                                         Count: 2
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                 Page 281 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2258
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 283 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider

03/12/2020 04:22 N               Inmate No. 686                      Intake                           NYM                           N    Completed     Joaquin, Y. MLP

                                                                                                                                                          Count: 1


04/16/2020 10:50 N              Inmate No. 692                       Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                          Count: 1


04/14/2020 00:00 N                                                   Chronic Care Visit               NYM                           N    Not Started   Physician 01
                                  Inmate No. 687

                                                                              due 5/15
                                                                                                                                                          Count: 1


03/02/2020 08:01 N              Inmate No. 867                       Exit Summary                     NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                       P/AHSA

                                                                                                                                                          Count: 1


03/13/2020 00:20 N                                                   Clinical Encounter               NYM                           N    Completed     Singh, Mandeep PA-C

03/13/2020 09:00 N                                                   Sick Call/Triage                 NYM                           N    Not Started   Physician 01
                                 Inmate No. 691                           LBP EVALUATION.
04/04/2020 00:00 N                                                   PPD Administration               NYM                           N    Not Started   Nurse

04/08/2020 14:49 N                                                   Clinical Encounter               NYM                           N    Completed     Okafor, Chidubem DO

                                                                                                                                                          Count: 4


03/01/2020 22:48 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD
                                   Inmate No. 78
03/04/2020 00:00 N                                                   History/Physical                 NYM                           N    Not Started   MLP 01

                                                                              due 3/17
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                     Page 282 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                     MCC 2259
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 284 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/12/2020 04:42 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/24/2020 13:42 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/27/2020 00:00 N                  Inmate No. 78                    14 Day Dr Eval                 NYM                           N    Not Started   Physician 01
                                                                            due 4/9
03/27/2020 10:31 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/27/2020 10:47 N                                                   EKG                            NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 7


05/13/2020 20:31 N                                                   Intake                         NYM                           N    Completed     Lopes, Hygor NRP
                                    Inmate No. 866
05/15/2020 00:00 N                                                   PPD Reading                    NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 2


03/12/2020 04:50 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA
                                    Inmate No. 693
03/24/2020 13:43 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 2


03/01/2020 22:49 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/12/2020 04:15 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                   Inmate No. 694                                                                                                    P/AHSA

03/24/2020 13:44 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 283 of 319
       20 Civ. 3315                                                        Subject to Protective Order                                                  MCC 2260
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 285 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                        Count: 3


04/13/2020 10:19 N                                                   Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/14/2020 11:47 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/05/2020 10:10 N                 Inmate No. 695                    Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/05/2020 11:08 N                                                   Clinical Encounter             NYM                           N    Canceled      Beaudouin, Robert MD

                                                                            D/C
05/08/2020 09:11 N                                                   Clinical Encounter - Clinical NYM                            N    Completed     Beaudouin, Robert MD
                                                                     Encounter

                                                                                                                                                        Count: 5


03/17/2020 11:17 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/24/2020 08:15 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

03/31/2020 16:45 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/10/2020 16:30 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/14/2020 10:44 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/16/2020 07:40 N                 Inmate No. 79                     Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

04/19/2020 16:54 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

04/20/2020 08:00 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 07:30 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 07:00 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 284 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2261
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 286 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/23/2020 11:25 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 13:45 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/02/2020 14:16 N                                                   Clinical Encounter             NYM                           Y    Completed     Lopes, Hygor NRP

05/03/2020 09:36 N                                                   Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

05/05/2020 10:52 N                                                   Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

05/05/2020 11:57 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                   Inmate No. 79
05/05/2020 12:38 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/05/2020 21:55 N                                                   Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD
                                                                            DUE 6/2/20.
                                                                            DONE.
05/06/2020 10:43 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/08/2020 15:25 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/12/2020 20:07 N                                                   Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

05/13/2020 21:37 N                                                   Clinical Encounter             NYM                           N    Completed     Lopes, Hygor NRP

                                                                                                                                                        Count: 23


03/04/2020 00:00 N                                                   Clinical Encounter             NYM                           N    Not Started   Optometrist
                                                                         HX OF LEFT EYE TRAUMA IN 2012 WITH LEFT PROSTHETIC EYE SINCE.
04/09/2020 12:34 N                                                   Temperature           NYM                      N   Completed   Sommer, Diane MD,
                                                                                                                                    NER-MAST Physician
                               Inmate No. 697
04/20/2020 13:57 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/23/2020 12:34 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 285 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2262
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 287 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 4


03/11/2020 09:11 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/09/2020 12:35 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                 Inmate No. 698
04/20/2020 13:58 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/23/2020 12:35 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 4


04/06/2020 14:57 N                    Inmate No. 699                 Clinical Encounter             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 1


03/12/2020 04:17 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA
                               Inmate No. 701
03/25/2020 11:17 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 2


04/22/2020 10:36 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:30 N                Inmate No. 702                     Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

                                                                                                                                                      Count: 3



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 286 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2263
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 288 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/02/2020 19:43 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

03/11/2020 08:37 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                      Inmate No. 703
04/29/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/08/2020 08:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 4


04/24/2020 07:00 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/24/2020 13:32 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 704
04/28/2020 08:45 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                        Count: 4


03/12/2020 23:46 N                Inmate No. 705                     Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 1


04/09/2020 12:52 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                     Inmate No. 706
05/09/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 2


03/20/2020 10:43                                                     Clinical Encounter             NYM                           Y    Completed     Joaquin, Y. MLP
                                  Inmate No. 865
04/27/2020 17:04                                                     Exit Summary                   NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 2

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 287 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2264
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 289 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider

03/02/2020 08:02 N                 Inmate No. 864                    Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 1


03/11/2020 12:22 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/11/2020 15:13 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/16/2020 13:56 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/16/2020 15:52 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/31/2020 11:24 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/31/2020 12:15 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/31/2020 13:24 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                Inmate No. 863                                                                                                     PharmD

04/01/2020 11:49 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/01/2020 12:09 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/02/2020 11:19 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 10:00 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/03/2020 19:50 N                                                   Temperature                    NYM                           N    Completed   Beaudouin, Robert MD

04/06/2020 10:30 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 09:00 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/07/2020 16:40 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 288 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2265
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 290 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/08/2020 11:20 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/08/2020 23:47 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/09/2020 09:00 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/09/2020 15:15 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/11/2020 12:47 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/12/2020 12:53 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/13/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/14/2020 10:30 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/14/2020 16:07 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN
                                 Inmate No. 863
04/15/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/15/2020 09:53 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/15/2020 16:26 N                                                   Temperature                    NYM                           N    Completed   Columbo, Joseph RN

04/16/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 16:10 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/17/2020 08:45 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/18/2020 11:25 N                                                   Temperature                    NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

04/20/2020 11:01 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

04/27/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 289 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2266
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 291 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                      Count: 35


03/11/2020 10:54 N                  Inmate No. 81                    Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 1


03/12/2020 08:01 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

03/22/2020 18:42 N                                                   Temperature                    NYM                           N    Completed   Singh, Mandeep PA-C

03/22/2020 22:25 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/23/2020 11:41 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/24/2020 13:52 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                   Inmate No. 709
03/25/2020 11:24 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/26/2020 14:48 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/26/2020 22:16 N                                                   Temperature                    NYM                           N    Completed   Singh, Mandeep PA-C

03/27/2020 11:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:57 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                      Count: 10


03/01/2020 10:26 N                                                   PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

03/27/2020 10:50 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                 Inmate No. 82                                                                                                     NER-MAST Physician

03/31/2020 11:19 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/31/2020 13:37 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 290 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                MCC 2267
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 292 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                      NER-MAST Physician

04/06/2020 22:46 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

05/06/2020 10:56 N                                                   History/Physical                NYM                           N    Completed     Beaudouin, Robert MD

05/06/2020 22:05 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

05/06/2020 22:51 N                                                   Assessment                      NYM                           N    Canceled      Beaudouin, Robert MD
                                                                           clinic placement
                                    Inmate No. 82
05/06/2020 22:51 N                                                   History/Physical                NYM                           N    Canceled      Beaudouin, Robert MD

                                                                           overdue
05/06/2020 22:51 N                                                   Sick Call/Triage                NYM                           N    Canceled      Beaudouin, Robert MD
                                                                            s/p fall
05/08/2020 15:11 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

05/11/2020 10:35 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                         Count: 12


03/31/2020 07:49 N                                                   Temperature                     NYM                           N    Completed     Sommer, Diane MD,
                                     Inmate No. 710                                                                                                   NER-MAST Physician

05/05/2020 00:00 N                                                   Chronic Care Visit              NYM                           N    Not Started   Physician 02

                                                                                                                                                         Count: 2


04/02/2020 23:31 N                                                   Intake                          NYM                           N    Completed     Singh, Mandeep PA-C


04/14/2020 10:31 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD
                                    Inmate No. 711


04/17/2020 12:19 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 291 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2268
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 293 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status      Provider
04/17/2020 13:24 N                                                   Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD


04/20/2020 09:35 N                                                   Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD


04/25/2020 11:12 N                                                   PPD Reading                      NYM                           N    Canceled    Singh, Mandeep PA-C

                                                                          expired, need to do replant
                                     Inmate No. 711
04/26/2020 19:53 N                                                   Chronic Care Visit          NYM                                N    Canceled    Beaudouin, Robert MD

                                                                            D/C
05/05/2020 14:58 N                                                   Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD


05/05/2020 15:03 N                                                   Clinical Encounter               NYM                           N    Completed   Beaudouin, Robert MD


                                                                                                                                                       Count: 9


03/12/2020 03:32 N                                                   Intake                           NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

03/14/2020 16:57 N                                                   Clinical Encounter               NYM                           N    Completed   Singh, Mandeep PA-C
                                      Inmate No. 83
03/27/2020 10:57 N                                                   Clinical Encounter               NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

03/27/2020 11:00 N                                                   Follow-up                        NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                              asthma
                                                                                                                                                       Count: 4


05/07/2020 13:26 N               Inmate No. 712                      Clinical Encounter               NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                       Count: 1

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                 Page 292 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2269
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 294 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date         Time      Reg #         Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider

03/22/2020 11:55 N                                                   Intake                          NYM                           N    Completed   Columbo, Joseph RN
                                     Inmate No. 713
03/24/2020 08:37 N                                                   PPD Reading                     NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                       Count: 2


03/05/2020 16:19 N             Inmate No. 862                        Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                       Count: 1


03/12/2020 19:19 N              Inmate No. 861                       Clinical Encounter              NYM                           N    Completed   Thomas, Terrance HSA

                                                                                                                                                       Count: 1


03/02/2020 21:03 N                                                   Clinical Encounter              NYM                           N    Completed   Singh, Mandeep PA-C
                                  Inmate No. 860
03/03/2020 14:30 N                                                   Clinical Encounter              NYM                           N    Completed   Joaquin, Y. MLP

                                                                                                                                                       Count: 2


03/24/2020 13:28 N                                                   Clinical Encounter              NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

03/24/2020 14:24 N                                                   Clinical Encounter              NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician
                                  Inmate No. 85
                                                                              BP CHECK.

                                                                            bp in Jan was improved
03/27/2020 09:55 N                                                   Clinical Encounter           NYM                              N    Completed   Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

                                                                                                                                                       Count: 3


04/27/2020 18:50 N                 Inmate No. 714                    Intake                          NYM                           N    Completed   Singh, Mandeep PA-C
Generated 05/15/2020 07:12
                        12 b
                           by S
                              Sommer, Di
                                      Diane MD
                                            MD, NER
                                                NER-MAST
                                                    MAST Ph
                                                         Physician                Bureau of Prisons - NYM                                                 Page 293 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2270
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 295 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/29/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:37 N                                                   PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 09:00 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP

05/05/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/06/2020 07:30 N                Inmate No. 714                     Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/07/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/11/2020 16:23 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 10


03/06/2020 00:32 N                                                   Intake                         NYM                           N    Completed     Singh, Mandeep PA-C

03/08/2020 10:19 N                                                   PPD Reading                    NYM                           N    Completed     Joaquin, Y. MLP
                                   Inmate No. 715
05/04/2020 00:00 N                                                   History/Physical               NYM                           N    Not Started   Mid-Level Provider

                                                                            overdue
05/04/2020 07:12 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

                                                                                                                                                        Count: 4


03/06/2020 17:20 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/06/2020 17:20 N               Inmate No. 859                      Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/06/2020 22:42 N                                                   Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD

                                                                              DONE
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 294 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2271
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 296 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/12/2020 15:11 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

03/17/2020 13:36 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

04/09/2020 16:24 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/15/2020 00:00 N                                                   Clinical Encounter             NYM                           N    Not Started   Optometrist

                                                                            HIV+ MALE FOR SCREENING
04/16/2020 14:29 N                                                   Clinical Encounter      NYM                                  N    Completed     Okafor, Chidubem DO

04/22/2020 19:54 N                                                   PPD Administration             NYM                           N    Completed     Lopes, Hygor NRP

04/23/2020 09:05 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/25/2020 11:11 N                Inmate No. 859                     PPD Reading                    NYM                           N    Completed     Singh, Mandeep PA-C

05/07/2020 14:00 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/07/2020 14:19 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

05/07/2020 14:41 N                                                   Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

05/07/2020 20:54 N                                                   Chronic Care Visit             NYM                           N    Canceled      Beaudouin, Robert MD

                                                                          D/C
05/11/2020 13:55 N                                                   Chronic Care Visit             NYM                           N    Canceled      Okafor, Chidubem DO
                                                                            pt just seen on 5/7/2020
05/14/2020 14:51 N                                                   Clinical Encounter            NYM                            N    Completed     Okafor, Chidubem DO

                                                                                                                                                        Count: 17


03/05/2020 14:12 N                                                   Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 15:17 N                Inmate No. 716                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

04/17/2020 12:50 N                                                   Chronic Care Visit             NYM                           N    Completed     Okafor, Chidubem DO

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 295 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2272
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 297 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/04/2020 09:18 N                                                   Chronic Care Visit             NYM                           N    Canceled    Okafor, Chidubem DO

                                                                            pt on no psych meds,
                                     Inmate No. 716
05/07/2020 21:11 N                                                   Clinical Encounter          NYM                              N    Completed   Singh, Mandeep PA-C

05/08/2020 08:30 N                                                   Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

                                                                                                                                                      Count: 6


03/25/2020 20:36 N                                                   Intake                         NYM                           N    Completed   Thomas, Terrance HSA

03/27/2020 09:04 N                    Inmate No. 718                 PPD Reading                    NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 14:34 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

                                                                                                                                                      Count: 3


03/23/2020 13:02 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

03/30/2020 20:41 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C
                                     Inmate No. 721


04/24/2020 14:05 N                                                   Clinical Encounter             NYM                           N    Completed   Chong, Chae Un
                                                                                                                                                   PharmD

                                                                                                                                                      Count: 3


03/12/2020 18:04 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA
                                      Inmate No. 720
03/15/2020 23:36 N                                                   Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN


                                                                                                                                                      Count: 2


03/03/2020 16:56 N                   Inmate No. 719                  Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 296 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2273
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 298 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status      Provider
03/16/2020 15:00 N                                                   Clinical Encounter              NYM                           N    Completed   Beaudouin, Robert MD

03/24/2020 10:31 N                                                   Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C
                                     Inmate No. 719
04/03/2020 16:23 N                                                   Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

04/14/2020 09:47 N                                                   Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 5


03/12/2020 04:48 N                                                   Intake                          NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                    P/AHSA

03/15/2020 21:41 N                                                   Clinical Encounter              NYM                           N    Completed   Columbo, Joseph RN
                                 Inmate No. 858

04/01/2020 19:10 N                                                   Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

04/10/2020 16:15 N                                                   Clinical Encounter              NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 4


03/12/2020 22:19 N                                                   Clinical Encounter              NYM                           N    Completed   Thomas, Terrance HSA
                                   Inmate No. 857


                                                                                                                                                      Count: 1


05/07/2020 09:36 N                                                   Clinical Encounter              NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician
                                                                              42 YR OLD MALE REFERRED FOR ROUTINE EVAL.

                                  Inmate No. 722                            vision screen 20/20 - exam not needed
05/13/2020 13:10 N                                                   Clinical Encounter            NYM                             N    Completed   Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

05/13/2020 13:12 N                                                   Clinical Encounter              NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                 Page 297 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                  MCC 2274
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 299 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date       Time    Reg #             Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status      Provider
05/13/2020 13:13 N                                                   Chronic Care Visit                NYM                           N    Canceled    Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                  Inmate No. 722
                                                                          6 MONTH FOLLOW-UP.
05/13/2020 13:13 N                                                   Chronic Care Visit   NYM                                        N    Canceled    Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician
                                                                              not on long term meds
                                                                                                                                                        Count: 5


03/12/2020 04:39 N                Inmate No. 723                     Intake                            NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                      P/AHSA

                                                                                                                                                        Count: 1


03/15/2020 09:59 N                                                   Clinical Encounter                NYM                           N    Completed   Columbo, Joseph RN

04/02/2020 17:23 N                                                   Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/03/2020 11:56 N                  Inmate No. 724                   Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

04/03/2020 17:22 N                                                   Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

04/14/2020 14:14 N                                                   Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                        Count: 5


03/29/2020 19:25 N                                                   Clinical Encounter                NYM                           N    Completed   Beaudouin, Robert MD

04/17/2020 10:40 N                                                   Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C
                                   Inmate No. 856
04/17/2020 14:19 N                                                   Clinical Encounter                NYM                           N    Completed   Kang, Yoon PA-C

04/20/2020 15:16 N                                                   Temperature                       NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                      NER-MAST Physician

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                 Page 298 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2275
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 300 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
04/21/2020 15:22 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/22/2020 11:01 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/23/2020 13:13 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                   Inmate No. 856
05/01/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
                                                                            due 6/2
05/13/2020 10:25 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/13/2020 10:36 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 10


03/05/2020 11:58 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

03/12/2020 21:22 N                                                   Clinical Encounter             NYM                           N    Completed     Thomas, Terrance HSA
                                Inmate No. 725
03/22/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

05/11/2020 12:49 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 4


04/01/2020 16:10 N               Inmate No. 726                      Clinical Encounter             NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


03/07/2020 12:49 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


03/10/2020 10:16 N              Inmate No. 855                       Clinical Encounter             NYM                           N    Completed     Joaquin, Y. MLP


03/11/2020 14:32 N                                                   Clinical Encounter             NYM                           N    Completed     DiMisa, Samantha Ph.
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 299 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2276
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 301 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                 Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                   D.

03/31/2020 13:54 N                                                   Clinical Encounter             NYM                           N    Completed   Schlessinger, K.
                                 Inmate No. 855                                                                                                    PsyD/PhD

04/10/2020 14:35 N                                                   Exit Summary                   NYM                           N    Completed   Yonnone, M. EMT-
                                                                                                                                                   P/AHSA

                                                                                                                                                      Count: 5


03/12/2020 01:13 N                                                   Intake                         NYM                           N    Completed   Yonnone, M. EMT-
                                  Inmate No. 854
                                                                                                                                                   P/AHSA

03/15/2020 10:49 N                                                   PPD Reading                    NYM                           N    Completed   Columbo, Joseph RN

                                                                                                                                                      Count: 2


03/02/2020 14:28 N                                                   Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

03/04/2020 15:34 N                Inmate No. 728                     Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

03/16/2020 10:29 N                                                   Chronic Care Visit             NYM                           N    Completed   Okafor, Chidubem DO

                                                                                                                                                      Count: 3


03/10/2020 15:32 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


03/10/2020 16:56 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/23/2020 12:12 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                  Inmate No. 733


03/24/2020 13:51 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/24/2020 13:55 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                  Page 300 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                 MCC 2277
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 302 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/25/2020 11:26 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


03/26/2020 14:46 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


03/26/2020 22:15 N                                                   Temperature                    NYM                           N    Completed     Singh, Mandeep PA-C

                                  Inmate No. 733
03/27/2020 11:29 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


03/31/2020 13:56 N                                                   Temperature                    NYM                           N    Completed     Joaquin, Y. MLP


05/06/2020 14:00 N                                                   Temperature                    NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                        Count: 11


04/08/2020 09:35 N                                                   Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO
                                   Inmate No. 853
04/22/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 01
                                                                           annual is due 5/22
                                                                                                                                                        Count: 2


03/16/2020 12:09 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/16/2020 13:44 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD
                                  Inmate No. 852
03/20/2020 15:21 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

04/13/2020 21:32 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                        Count: 4

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 301 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2278
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 303 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                 Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                     Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                              Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                      Treating
Date         Time      Reg #         Inmate Name                     Activity                         Facility Current Quarters   Co-Pay Status        Provider

04/17/2020 00:00 N                                                   History/Physical                 NYM                           N    Not Started   Mid-Level Provider

                                                                              due by May 7
04/17/2020 12:09 N                                                   Intake                           NYM                           N    Completed     Kang, Yoon PA-C

04/20/2020 09:18 N                                                   PPD Reading                      NYM                           N    Completed     Joaquin, Y. MLP

04/27/2020 09:00 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/28/2020 09:00 N                  Inmate No. 732                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 09:00 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/30/2020 00:00 N                                                   Assessment                       NYM                           N    Not Started   Physician 01

                                                                         clinic placement
04/30/2020 09:00 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

05/07/2020 22:41 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

                                                                                                                                                          Count: 9


03/01/2020 22:50 N                                                   Clinical Encounter               NYM                           N    Completed     Beaudouin, Robert MD

                                     Inmate No. 851
03/25/2020 09:07 N                                                   Exit Summary                     NYM                           N    Completed     Thomas, Terrance HSA


                                                                                                                                                          Count: 2


04/27/2020 18:43 N                                                   Intake                           NYM                           N    Completed     Singh, Mandeep PA-C

04/28/2020 13:30 N                                                   Temperature                      NYM                           N    Unavailable   Joaquin, Y. MLP
                                   Inmate No. 730
04/29/2020 08:45 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

04/29/2020 08:45 N                                                   Temperature                      NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                 Bureau of Prisons - NYM                                                    Page 302 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                     MCC 2279
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 304 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/30/2020 10:39 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/08/2020 10:15 N                 Inmate No. 730                    Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

05/11/2020 16:15 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 7


03/10/2020 13:26 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Beaudouin, Robert MD
                                                                     Encounter

03/10/2020 13:35 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/19/2020 22:34 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

03/23/2020 23:05 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

03/27/2020 10:00 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/01/2020 14:22 N                                                   Clinical Encounter - Clinical NYM                            N    Completed   Kang, Yoon PA-C
                                                                     Encounter

04/07/2020 22:14 N                 Inmate No. 729                    Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

04/15/2020 13:45 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/24/2020 13:37 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

04/28/2020 07:00 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 09:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 08:00 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 11:06 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 14
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 303 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2280
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 305 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider

03/12/2020 03:29 N                                                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

04/01/2020 19:09 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C
                                    Inmate No. 727


05/12/2020 10:43 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C


                                                                                                                                                        Count: 3


03/06/2020 10:52 N                                                   Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

04/27/2020 13:43 N                Inmate No. 731                     Clinical Encounter             NYM                           N    Completed     Okafor, Chidubem DO

05/07/2020 08:00 N                                                   Temperature                    NYM                           N    Refused       Brenneman, Wiilliam RN

                                                                                                                                                        Count: 3


04/24/2020 00:00 N                   Inmate No. 734                  PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 1


03/12/2020 05:44 N                  Inmate No. 750                   Intake                         NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


03/05/2020 16:31 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

03/18/2020 17:46 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                    Inmate No. 850
03/18/2020 17:51 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

03/19/2020 13:53 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 304 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2281
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 306 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
03/19/2020 17:01 N                   Inmate No. 850                  Exit Summary                    NYM                           N    Completed     Thomas, Terrance HSA

                                                                                                                                                         Count: 5


03/05/2020 17:11 N                Inmate No. 849                     Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                         Count: 1


03/01/2020 22:52 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD


03/13/2020 00:28 N                                                   Clinical Encounter              NYM                           N    Completed     Singh, Mandeep PA-C

                                   Inmate No. 735
03/13/2020 09:00 N                                                   Sick Call/Triage                NYM                           N    Not Started   Physician 01

                                                                            hearing loss, tinnitus
03/13/2020 14:37 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD


                                                                                                                                                         Count: 4


03/07/2020 13:01 N               Inmate No. 848                      Clinical Encounter              NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                         Count: 1


04/01/2020 00:00 N             Inmate No. 736                        PPD Administration              NYM                           N    Not Started   Nurse 01

                                                                                                                                                         Count: 1


03/12/2020 07:12 N                                                   Intake                          NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                      P/AHSA
                                 Inmate No. 847
03/26/2020 15:13 N                                                   Clinical Encounter              NYM                           N    Completed     Beaudouin, Robert MD


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 305 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2282
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 307 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                  Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                      Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                               Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                       Treating
Date         Time      Reg #         Inmate Name                     Activity                          Facility Current Quarters   Co-Pay Status        Provider
                                                                                                                                                           Count: 2


03/12/2020 04:54 N                                                   Intake                            NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                        P/AHSA

03/24/2020 13:48 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

03/26/2020 09:13 N                                                   Clinical Encounter - Clinical NYM                               N    Completed     Sommer, Diane MD,
                                                                     Encounter                                                                          NER-MAST Physician

03/31/2020 16:32 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                   ;;;;;;;;;;;
                                   Inmate No. 846                                                                                                       NER-MAST Physician

04/29/2020 15:15 N                ,QPDWH1R                     Clinical Encounter                NYM                           N    Completed     Beaudouin, Robert MD

04/29/2020 21:29 N                                                   14 Day Dr Eval                    NYM                           N    Canceled      Beaudouin, Robert MD

                                                                           due 4/9
04/29/2020 21:29 N                                                   Follow-up                         NYM                           N    Canceled      Beaudouin, Robert MD
                                                                          follow up on BP
04/29/2020 21:30 N                                                   Chronic Care Visit                NYM                           N    Canceled      Beaudouin, Robert MD

                                                                              D/C
                                                                                                                                                           Count: 8


03/09/2020 10:41 N                                                   Clinical Encounter                NYM                           N    Completed     Okafor, Chidubem DO


04/02/2020 17:14 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician
                                      Inmate No. 845
04/14/2020 17:14 N                                                   Temperature                       NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                        NER-MAST Physician

04/15/2020 00:00 N                                                   Chronic Care Visit                NYM                           N    Not Started   Mid-Level Provider


                                                                              6 MONTH MLP F/U.
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                  Bureau of Prisons - NYM                                                    Page 306 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2283
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 308 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/15/2020 17:15 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                     Inmate No. 845                                                                                                NER-MAST Physician

                                                                                                                                                      Count: 5


03/02/2020 10:42 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/27/2020 10:08 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/31/2020 15:06 N                                                   Temperature                    NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
                                   Inmate No. 737
04/03/2020 10:52 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/01/2020 11:21 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/05/2020 09:14 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

05/06/2020 10:44 N                                                   Clinical Encounter             NYM                           N    Completed   Kang, Yoon PA-C

                                                                                                                                                      Count: 7


03/30/2020 10:12 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

04/08/2020 22:50 N                Inmate No. 738                     Clinical Encounter             NYM                           N    Completed   Columbo, Joseph RN

05/08/2020 08:30 N                                                   Temperature                    NYM                           N    Refused     Brenneman, Wiilliam RN

                                                                                                                                                      Count: 3


03/01/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/02/2020 08:25 N               Inmate No. 844
                                                                     Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/03/2020 08:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 307 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2284
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 309 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
03/03/2020 18:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/04/2020 08:20 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/04/2020 16:30 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/05/2020 09:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/06/2020 15:00 N                                                   Blood Glucose                  NYM                           N    Completed   Thomas, Terrance HSA

03/08/2020 08:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/09/2020 20:46 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/13/2020 07:15 N                                                   Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/13/2020 15:17 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

03/15/2020 07:00 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN
                                  Inmate No. 844
03/17/2020 15:33 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/18/2020 15:14 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

03/20/2020 07:05 N                                                   Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/21/2020 15:21 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/22/2020 16:17 N                                                   Blood Glucose                  NYM                           N    Completed   Columbo, Joseph RN

03/23/2020 07:30 N                                                   Blood Glucose                  NYM                           N    No Show     Joaquin, Y. MLP

03/23/2020 15:49 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

03/25/2020 09:43 N                                                   Clinical Encounter             NYM                           N    Completed   Joaquin, Y. MLP

03/26/2020 10:17 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician

03/30/2020 07:45 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 308 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2285
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 310 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date         Time      Reg #         Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status        Provider
03/31/2020 07:35 N                                                   Blood Glucose                 NYM                           N    Refused       Joaquin, Y. MLP

04/02/2020 07:00 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 16:57 N                                                   Temperature                   NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

04/05/2020 09:00 N                                                   Blood Glucose                 NYM                           N    Completed     Columbo, Joseph RN

04/06/2020 08:00 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 07:15 N                                                   Blood Glucose                 NYM                           N    Refused       Joaquin, Y. MLP

04/08/2020 00:00 N                                                   MLP Chronic Care Follow up NYM                              N    Not Started   Mid-Level Provider

04/08/2020 07:50 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/09/2020 07:45 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 07:05 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP
                                  Inmate No. 844
04/11/2020 09:30 N                                                   Blood Glucose                 NYM                           N    Completed     Columbo, Joseph RN

04/11/2020 18:28 N                                                   Blood Glucose                 NYM                           N    Completed     Singh, Mandeep PA-C

04/12/2020 22:12 N                                                   Blood Glucose                 NYM                           N    Completed     Singh, Mandeep PA-C

04/13/2020 08:15 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/13/2020 21:15 N                                                   Blood Glucose                 NYM                           N    Completed     Singh, Mandeep PA-C

04/14/2020 07:55 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 20:41 N                                                   Blood Glucose                 NYM                           N    Completed     Columbo, Joseph RN

04/15/2020 07:50 N                                                   Blood Glucose                 NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 16:57 N                                                   Temperature                   NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                    NER-MAST Physician

04/15/2020 19:48 N                                                   Blood Glucose                 NYM                           N    Refused       Columbo, Joseph RN
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                    Page 309 of 319

       20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2286
                                      Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 311 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/16/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/16/2020 18:55 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/17/2020 07:25 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/17/2020 20:51 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/18/2020 19:54 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/19/2020 19:37 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/20/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/21/2020 07:25 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/22/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP

04/23/2020 06:40 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP

04/23/2020 19:44 N                 Inmate No. 844                    Blood Glucose                  NYM                           N    Refused     Singh, Mandeep PA-C

04/24/2020 07:45 N                                                   Blood Glucose                  NYM                           N    Refused     Joaquin, Y. MLP

04/24/2020 19:51 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/25/2020 11:00 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/25/2020 17:27 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C

04/26/2020 19:12 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

04/27/2020 07:00 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 06:45 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 18:26 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

04/30/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 310 of 319

      20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2287
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 312 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                              Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                  Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                           Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                   Treating
Date         Time      Reg #         Inmate Name                     Activity                      Facility Current Quarters   Co-Pay Status      Provider
04/30/2020 15:30 N                                                   Blood Glucose                 NYM                           N    Completed   Joaquin, Y. MLP

05/02/2020 09:22 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP

05/02/2020 20:09 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/03/2020 09:19 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP

05/03/2020 18:53 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/04/2020 07:00 N                                                   Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C

05/04/2020 21:27 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/05/2020 08:51 N                                                   Blood Glucose                 NYM                           N    Refused     Brenneman, Wiilliam RN

05/05/2020 18:36 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP

05/06/2020 06:30 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN
                                  Inmate No. 844
05/06/2020 22:00 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/07/2020 06:30 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 06:30 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 19:00 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP

05/09/2020 20:46 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/10/2020 09:10 N                                                   Blood Glucose                 NYM                           N    Completed   Lopes, Hygor NRP

05/11/2020 20:50 N                                                   Blood Glucose                 NYM                           N    Completed   Singh, Mandeep PA-C

05/12/2020 07:30 N                                                   Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C

05/12/2020 17:00 N                                                   Blood Glucose                 NYM                           N    Completed   Brenneman, Wiilliam RN

05/13/2020 07:30 N                                                   Blood Glucose                 NYM                           N    Completed   Kang, Yoon PA-C


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician              Bureau of Prisons - NYM                                                 Page 311 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                MCC 2288
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 313 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                   Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                       Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                                Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters      Co-Pay Status         Provider
05/14/2020 07:30 N                                                   Blood Glucose                  NYM                              N    Completed      Kang, Yoon PA-C
                                  Inmate No. 844
05/14/2020 15:00 N                                                   Blood Glucose                  NYM                               N    Completed     Brenneman, Wiilliam RN

                                                                                                                                                            Count: 86


03/01/2020 08:00 N                                                   Blood Glucose                  NYM                               N    Completed     Columbo, Joseph RN

03/02/2020 08:25 N                                                   Blood Glucose                  NYM                               N    Completed     Joaquin, Y. MLP

03/03/2020 08:15 N                                                   Blood Glucose                  NYM                               N    Completed     Joaquin, Y. MLP

03/04/2020 08:20 N                                                   Blood Glucose                  NYM                               N    Completed     Joaquin, Y. MLP

03/04/2020 16:31 N                                                   Blood Glucose                  NYM                               N    Completed     Columbo, Joseph RN

03/05/2020 08:45 N                                                   Blood Glucose                  NYM                               N    Completed     Joaquin, Y. MLP

03/06/2020 15:00 N                                                   Blood Glucose                  NYM                               N    Refused       Thomas, Terrance HSA

03/08/2020 08:35 N                                                   Blood Glucose                  NYM                               N    Completed     Joaquin, Y. MLP

03/13/2020 07:15 N               Inmate No. 843
                                                                     Blood Glucose                  NYM                               N    Completed     Joaquin, Y. MLP

03/14/2020 07:00 N                                                   Blood Glucose                  NYM                               N    Completed     Columbo, Joseph RN

03/15/2020 07:00 N                                                   Blood Glucose                  NYM                               N    Completed     Columbo, Joseph RN

03/20/2020 06:55 N                                                   Blood Glucose                  NYM                               N    No Show       Joaquin, Y. MLP

03/21/2020 07:00 N                                                   Blood Glucose                  NYM                               N    Completed     Columbo, Joseph RN

03/26/2020 00:00 N                                                   Chronic Care Visit             NYM                               N    Not Started   Physician 01
                                                                           diabetes
                                                                           noncompliant with Aspirin and lopid

                                                                           unless contraindicated - should be on a statin
03/26/2020 07:10 N                                                   Blood Glucose                NYM                                 N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                        Page 312 of 319
        20 Civ. 3315                                                       Subject to Protective Order                                                      MCC 2289
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 314 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
03/30/2020 07:50 N                                                   Blood Glucose                  NYM                           N    No Show       Joaquin, Y. MLP

03/31/2020 00:00 N                                                   Clinical Encounter             NYM                           N    Not Started   Optometrist

                                                                           diabetes
03/31/2020 07:40 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/02/2020 07:10 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/03/2020 07:44 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

04/06/2020 07:45 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/07/2020 07:25 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/08/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/09/2020 07:25 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/10/2020 07:20 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP
                                 Inmate No. 843
04/11/2020 09:30 N                                                   Blood Glucose                  NYM                           N    Completed     Columbo, Joseph RN

04/13/2020 08:00 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/14/2020 07:40 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/15/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/16/2020 07:40 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/17/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/20/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/21/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/22/2020 07:15 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

04/23/2020 06:50 N                                                   Blood Glucose                  NYM                           N    Completed     Joaquin, Y. MLP

Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                    Page 313 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                  MCC 2290
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 315 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg
                     g#              Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
04/24/2020 07:10 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/25/2020 11:00 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

04/27/2020 07:35 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/28/2020 07:05 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/29/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 06:55 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

04/30/2020 15:25 N                                                   Blood Glucose                  NYM                           N    Completed   Joaquin, Y. MLP

05/02/2020 09:25 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/03/2020 09:21 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/04/2020 06:45 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

05/05/2020 06:30 N               Inmate No. 843                      Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/06/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/06/2020 09:13 N                                                   Clinical Encounter             NYM                           N    Completed   Brenneman, Wiilliam RN

05/06/2020 09:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/07/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/09/2020 12:14 N                                                   Blood Glucose                  NYM                           N    Completed   Singh, Mandeep PA-C

05/10/2020 09:12 N                                                   Blood Glucose                  NYM                           N    Completed   Lopes, Hygor NRP

05/11/2020 06:30 N                                                   Blood Glucose                  NYM                           N    Completed   Brenneman, Wiilliam RN

05/12/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C

05/13/2020 07:30 N                                                   Blood Glucose                  NYM                           N    Completed   Kang, Yoon PA-C
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 314 of 319

        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2291
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 316 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/14/2020 07:30 N                Inmate No. 843                     Blood Glucose                  NYM                           N    Completed     Kang, Yoon PA-C

                                                                                                                                                        Count: 57


04/15/2020 20:58 N                                                   Clinical Encounter             NYM                           N    Completed     Columbo, Joseph RN
                                   Inmate No. 739
05/02/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

                                                                                                                                                        Count: 2


03/01/2020 10:26 N                                                   PPD Reading                    NYM                           N    Completed     Columbo, Joseph RN

03/11/2020 09:17 N                                                   History/Physical               NYM                           N    Unavailable   Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                            lock down
03/16/2020 14:10 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/20/2020 15:22 N                                                   Clinical Encounter             NYM                           N    Completed     Chong, Chae Un
                                                                                                                                                     PharmD

03/26/2020 00:00 N                                                   Clinical Encounter             NYM                           N    Not Started   Optometrist
                                    Inmate No. 842
04/13/2020 21:42 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/29/2020 15:00 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/29/2020 16:18 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

04/30/2020 10:35 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD

05/01/2020 21:37 N                                                   Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

05/05/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/06/2020 07:30 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN


Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 315 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                   MCC 2292
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 317 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date       Time    Reg #             Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
05/07/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/11/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN

05/12/2020 10:22 N                 Inmate No. 842                    Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/13/2020 09:42 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 11:33 N                                                   Temperature                    NYM                           N    Completed   Kang, Yoon PA-C

05/14/2020 15:30 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD

                                                                                                                                                      Count: 19


03/23/2020 12:11 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/24/2020 13:50 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/25/2020 11:30 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/26/2020 14:45 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP

                                    Inmate No. 740
03/26/2020 22:10 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C


03/27/2020 11:28 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


03/31/2020 13:55 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/18/2020 19:07 N                                                   Clinical Encounter             NYM                           N    Completed   Singh, Mandeep PA-C



Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 316 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2293
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 318 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg
                         g#          Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status        Provider
05/04/2020 13:15 N                                                   Clinical Encounter             NYM                           N    Completed     Beaudouin, Robert MD
                                  Inmate No. 740


                                                                                                                                                        Count: 9


03/02/2020 08:02 N                Inmate No. 841                     Exit Summary                   NYM                           N    Completed     Yonnone, M. EMT-
                                                                                                                                                     P/AHSA

                                                                                                                                                        Count: 1


03/16/2020 00:00 N                                                   PPD Administration             NYM                           N    Not Started   Nurse

04/03/2020 14:26 N                                                   Clinical Encounter             NYM                           N    Completed     Kang, Yoon PA-C

05/05/2020 00:00 N                 Inmate No. 840                    Chronic Care Visit             NYM                           N    Not Started   Physician 01

05/08/2020 10:15 N                                                   Temperature                    NYM                           N    Completed     Brenneman, Wiilliam RN

05/12/2020 13:07 N                                                   Chronic Care Visit             NYM                           N    Canceled      Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician
                                                                           due 5/21
                                                                                                                                                        Count: 5


05/02/2020 18:33 N               Inmate No. 742                      Clinical Encounter             NYM                           N    Completed     Singh, Mandeep PA-C

                                                                                                                                                        Count: 1


04/02/2020 17:16 N                                                   Temperature                    NYM                           N    Completed     Sommer, Diane MD,
                                                                                                                                                     NER-MAST Physician

04/21/2020 00:00 N                                                   Chronic Care Visit             NYM                           N    Not Started   Physician 02
                               Inmate No. 743
                                                                           latent TB

                                                                            due 5/24/19
05/14/2020 17:45 N                                                   Clinical Encounter             NYM                           N    Completed     Sommer, Diane MD,
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                     Page 317 of 319

       20 Civ. 3315                                                       Subject to Protective Order                                                    MCC 2294
                                        Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 319 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                               Complex: NYM                Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                   Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                            Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                    Treating
Date         Time      Reg #         Inmate Name                     Activity                       Facility Current Quarters   Co-Pay Status      Provider
                                                                                                                                                   NER-MAST Physician

                                                                                                                                                      Count: 3


04/27/2020 09:55 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/27/2020 11:48 N                                                   Clinical Encounter             NYM                           N    Completed   Beaudouin, Robert MD


04/28/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/29/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP


04/30/2020 09:00 N                                                   Temperature                    NYM                           N    Completed   Joaquin, Y. MLP
                                     Inmate No. 744


05/05/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/06/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/07/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


05/08/2020 07:30 N                                                   Temperature                    NYM                           N    Completed   Brenneman, Wiilliam RN


                                                                                                                                                      Count: 9


03/13/2020 00:16 N                                                   Clinical Encounter             NYM                           N    Completed   Thomas, Terrance HSA

03/27/2020 11:01 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                Inmate No. 745                                                                                                     NER-MAST Physician

03/27/2020 11:05 N                                                   Clinical Encounter             NYM                           N    Completed   Sommer, Diane MD,
                                                                                                                                                   NER-MAST Physician
Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician               Bureau of Prisons - NYM                                                 Page 318 of 319
        20 Civ. 3315                                                      Subject to Protective Order                                                 MCC 2295
                                       Case 1:20-cv-03315-ER Document 54-37 Filed 05/27/20 Page 320 of 320

Begin Date: 03/01/2020                               End Date: 05/15/2020                                                Complex: NYM                  Facility: N/A
Reg #: N/A                                           Inmate Name: N/A                                                    Activity: Multiple
Provider Type: N/A                                   Scheduled Provider: N/A                                             Act Provider: N/A
Housing Units: N/A
This report will show activities for inmates for the date range and facility selected.
                                                                                                     Treating
Date       Time    Reg #             Inmate Name                     Activity                        Facility Current Quarters   Co-Pay Status        Provider
04/01/2020 13:07 N                                                   Clinical Encounter              NYM     NYM-G07-752U          N    Completed     Chong, Chae Un
                                                                                                                                                      PharmD
                                  Inmate No. 745
04/29/2020 00:00 N                                                   Assessment                      NYM     NYM-G07-752U          N    Not Started   Physician 01
                                                                           clinic placement
                                                                                                                                                         Count: 5

Total: 4346

Selected Activities: 14 Day Dr Eval, Assessment, Blood Glucose, Chronic Care Visit, Clinical Encounter, Counseling, EKG, Exit Summary, Follow-up, Food Service
Clearance, History/Physical, Intake, MAT - Medication Assisted Treatment, Medical Return Follow up, MLP Chronic Care Follow up, Pharmacy Clinic/Chart Review, PPD
Administration, PPD Reading, Procedure, Restraint, Sick Call/Triage, Suture Removal, Telemedicine visit, Temperature




Generated 05/15/2020 07:12 by Sommer, Diane MD, NER-MAST Physician                Bureau of Prisons - NYM                                                    Page 319 of 319
       20 Civ. 3315                                                       Subject to Protective Order                                                   MCC 2296
